Exhibit 10.2

 

 

$355,000,000

CREDIT AGREEMENT

Dated as of November 24, 2010

among

RURAL/METRO OPERATING COMPANY, LLC,

as Borrower,

THE LENDERS REFERRED TO HEREIN,

ROYAL BANK OF CANADA,

as Administrative Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A. and BANK OF ARIZONA, N.A.

as Co-Documentation Agents

and

RBC CAPITAL MARKETS1,

as Sole Lead Arranger and Sole Lead Bookrunner

 

 

 

 

1

RBC Capital Markets is a brand name for the investment banking activities of
Royal Bank of Canada.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01.   Defined Terms      1    SECTION 1.02.   Classification of Loans
and Borrowings      33    SECTION 1.03.   Terms Generally      33   

ARTICLE II

  

THE CREDITS

  

SECTION 2.01.   Credit Commitments      34    SECTION 2.02.   Procedure for
Borrowing      35    SECTION 2.03.   Conversion and Continuation Options for
Loans      36    SECTION 2.04.   [Intentionally Omitted]      37    SECTION
2.05.   Optional and Mandatory Prepayments of Loans; Repayments of Term Loans   
  37    SECTION 2.06.   Letters of Credit      40    SECTION 2.07.   Repayment
of Loans; Evidence of Debt      44    SECTION 2.08.   Interest Rates and Payment
Dates      45    SECTION 2.09.   Computation of Interest      46    SECTION
2.10.   Fees      46    SECTION 2.11.   Termination or Reduction of Commitments
     47    SECTION 2.12.   Inability to Determine Interest Rate; Unavailability
of Deposits; Inadequacy of Interest Rate      47    SECTION 2.13.   Pro Rata
Treatment and Payments; Proceeds of Collateral      47    SECTION 2.14.  
Illegality      50    SECTION 2.15.   Requirements of Law      50    SECTION
2.16.   Taxes      52    SECTION 2.17.   Indemnity      55    SECTION 2.18.  
Change of Lending Office      55    SECTION 2.19.   Sharing of Setoffs      55
   SECTION 2.20.   Assignment of Commitments Under Certain Circumstances      56
   SECTION 2.21.   Defaulting Lenders      56    SECTION 2.22.   Incremental
Loans      58   

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 3.01.   Organization, etc.      60    SECTION 3.02.   Due Authorization,
Non-Contravention, etc.      60    SECTION 3.03.   Government Approval,
Regulation, etc.      61    SECTION 3.04.   Validity, etc.      61    SECTION
3.05.   Medicare Participation/Accreditation      61    SECTION 3.06.  
Financial Information; Projections      62   

 

-i-



--------------------------------------------------------------------------------

 

         Page   SECTION 3.07.   No Material Adverse Effect      63    SECTION
3.08.   Litigation      63    SECTION 3.09.   Compliance with Laws and
Agreements      63    SECTION 3.10.   Subsidiaries      63    SECTION 3.11.  
Ownership of Properties      63    SECTION 3.12.   Taxes      64    SECTION
3.13.   Employee Benefits      64    SECTION 3.14.   Environmental Matters     
65    SECTION 3.15.   Regulations U and X      66    SECTION 3.16.   Disclosure;
Accuracy of Information      66    SECTION 3.17.   Insurance      66    SECTION
3.18.   Labor Matters      66    SECTION 3.19.   Solvency      67    SECTION
3.20.   Securities      67    SECTION 3.21.   Security Documents      67   
SECTION 3.22.   Anti-Terrorism Laws      68   

ARTICLE IV

  

CONDITIONS

  

SECTION 4.01.   Closing Date      69    SECTION 4.02.   Conditions to Each
Credit Event      73   

ARTICLE V

  

AFFIRMATIVE COVENANTS

  

SECTION 5.01.   Financial Information, Reports, Notices, etc.      74    SECTION
5.02.   Compliance with Laws, etc.      76    SECTION 5.03.   Maintenance of
Properties      76    SECTION 5.04.   Insurance      77    SECTION 5.05.   Books
and Records; Visitation Rights      77    SECTION 5.06.   Environmental Covenant
     77    SECTION 5.07.   Information Regarding Collateral      78    SECTION
5.08.   Existence; Conduct of Business      79    SECTION 5.09.   Performance of
Obligations      79    SECTION 5.10.   Casualty and Condemnation      79   
SECTION 5.11.   Pledge of Additional Collateral      79    SECTION 5.12.  
Further Assurances      80    SECTION 5.13.   Use of Proceeds and Letters of
Credit      81    SECTION 5.14.   Payment of Taxes      81    SECTION 5.15.  
Guarantees      81    SECTION 5.16.   Ratings      81    SECTION 5.17.  
Interest Rate Hedging      82    SECTION 5.18.   [Intentionally Omitted]      82
   SECTION 5.19.   Obligation to Redeem Parent Notes      82   

 

-ii-



--------------------------------------------------------------------------------

 

         Page  

ARTICLE VI

  

NEGATIVE COVENANTS

  

SECTION 6.01.   Indebtedness; Disqualified Capital Stock      82    SECTION
6.02.   Liens      84    SECTION 6.03.   Fundamental Changes      87    SECTION
6.04.   Investments, Loans, Advances, Guarantees and Acquisitions      87   
SECTION 6.05.   Asset Sales      89    SECTION 6.06.   Dividends      91   
SECTION 6.07.   Transactions with Affiliates      91    SECTION 6.08.  
Restrictive Agreements      92    SECTION 6.09.   Amendments or Waivers of
Certain Documents; Prepayments of Certain Indebtedness      93    SECTION 6.10.
  Limitation on Issuance of Capital Stock      94    SECTION 6.11.   Limitation
on Creation of Subsidiaries      94    SECTION 6.12.   Business      94   
SECTION 6.13.   Limitation on Change of Fiscal Year and Fiscal Quarters      94
   SECTION 6.14.   Interest Expense Coverage Ratio      94    SECTION 6.15.  
Total Leverage Ratio      95    SECTION 6.16.   [Intentionally Omitted]      95
   SECTION 6.17.   Capital Expenditures      95    SECTION 6.18.  
Anti-Terrorism Law      96    SECTION 6.19.   Embargoed Person      96   
SECTION 6.20.   Anti-Money Laundering      96   

ARTICLE VII

  

EVENTS OF DEFAULT

  

SECTION 7.01.   Listing of Events of Default      96    SECTION 7.02.   Action
if Bankruptcy      99    SECTION 7.03.   Action if Other Event of Default     
99    ARTICLE VIII    THE AGENTS    SECTION 8.01.   The Agents      99   

ARTICLE IX

  

MISCELLANEOUS

  

SECTION 9.01.   Notices      101    SECTION 9.02.   Survival of Agreement     
102    SECTION 9.03.   Binding Effect      102    SECTION 9.04.   Successors and
Assigns      102    SECTION 9.05.   Expenses; Indemnity      106    SECTION
9.06.   Right of Setoff      107   

 

-iii-



--------------------------------------------------------------------------------

 

         Page   SECTION 9.07.   Applicable Law      108    SECTION 9.08.  
Waivers; Amendment      108    SECTION 9.09.   Interest Rate Limitation      110
   SECTION 9.10.   Entire Agreement      111    SECTION 9.11.   WAIVER OF JURY
TRIAL      111    SECTION 9.12.   Severability      111    SECTION 9.13.  
Counterparts      111    SECTION 9.14.   Headings      111    SECTION 9.15.  
Jurisdiction; Consent to Service of Process      111    SECTION 9.16.  
Confidentiality      112    SECTION 9.17.   Royal Bank Direct Website
Communications      112    SECTION 9.18.   Collateral Agent as Joint Creditor   
  113    SECTION 9.19.   USA PATRIOT Act      114   

 

EXHIBIT A

  Form of Administrative Questionnaire EXHIBIT B-1   Form of Borrowing Request
EXHIBIT B-2   Form of Repayment Notice EXHIBIT C   Form of Assignment and
Acceptance EXHIBIT D   Form of Compliance Certificate EXHIBIT E-1   Form of Term
Note EXHIBIT E-2   Form of Revolving Note EXHIBIT F   Form of Closing
Certificate EXHIBIT G   Form of Guarantee Agreement EXHIBIT H   Form of Pledge
Agreement EXHIBIT I   Form of Security Agreement EXHIBIT J   [Intentionally
Omitted] EXHIBIT K   Form of Solvency Certificate EXHIBIT L   Form of Mortgage
EXHIBIT M   Form of Section 2.16(d) Certificate EXHIBIT N   Form of Intercompany
Note ANNEX A   Existing Letters of Credit SCHEDULE 1.01   Competitors SCHEDULE
2.01   Lenders and Commitments SCHEDULE 3.06(a)   Indebtedness and Obligations
Not Reflected in Financial Statements SCHEDULE 3.10   Subsidiaries SCHEDULE
3.11(b)   Leased and Owned Real Property SCHEDULE 3.11(e)   Contractual Rights
Related to Mortgaged Properties SCHEDULE 3.14(a)   Environmental Matters
SCHEDULE 3.14(c)   CERCLA Matters SCHEDULE 3.17   Insurance
SCHEDULE 4.01(m)(iii)   Title Insurance Amounts SCHEDULE 5.12(b)   Post-Closing
Matters SCHEDULE 6.01   Existing Indebtedness SCHEDULE 6.02   Existing Liens
SCHEDULE 6.04   Existing Investments SCHEDULE 6.07   Existing Affiliate
Transactions SCHEDULE 6.08   Existing Restrictions

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of November 24, 2010, among
RURAL/METRO OPERATING COMPANY, LLC, a Delaware limited liability company
(“Borrower”); the Lenders; ROYAL BANK OF CANADA, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders; GENERAL ELECTRIC
CAPITAL CORPORATION, as syndication agent (in such capacity, the “Syndication
Agent”); JPMORGAN CHASE BANK, N.A. and BANK OF ARIZONA, N.A., as
Co-Documentation Agents; and RBC CAPITAL MARKETS, as sole lead arranger and sole
lead bookrunner (in such capacities, the “Lead Arranger”).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.

“ABR Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Accepting Lender” has the meaning assigned to such term in Section 2.05(c)(v).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, historical EBITDA of such Acquired Entity or Business as certified by a
Responsible Officer of the Borrower, which historical EBITDA shall be calculated
in a manner consistent with the definition of Consolidated EBITDA herein (but
without giving effect to any Pro Forma Adjustments) and to be based on financial
statements for such Acquired Entity or Business prepared in accordance with GAAP
and subject to the Administrative Agent’s reasonable satisfaction that such
Acquired EBITDA is calculated in such manner.

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by the Parent or any Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed of by the Parent or such
Subsidiary during such period.

“Additional Collateral” has the meaning assigned to such term in Section 5.11.

“Additional Revolving Credit Commitment” has the meaning assigned to such term
in Section 2.01(d).

“Additional Revolving Credit Lender” has the meaning assigned to such term in
Section 2.01(d).

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A or another form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise;
“control” and “controlling” shall have meanings correlative thereto.

“Affiliate Assigned Rights” has the meaning assigned to such term in
Section 2.06(k).

“Affiliated Lenders” has the meaning specified in Section 9.04(b)(iv).

“Agent Fees” has the meaning assigned to such term in Section 2.10(c).

“Agent Parties” has the meaning assigned to such term in Section 9.17(c).

“Agents” means the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Credit Exposure” means the aggregate amount of the
Revolving Lenders’ Revolving Credit Exposures.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” or “ABR” means for any day, a rate per annum equal to the
highest of (x) the Administrative Agent’s Base Rate in effect on such day,
(y) the LIBO Rate for interest periods of one month in effect on such day plus
1.00%, and (z) the Federal Funds Rate in effect on such day plus 1/2 of 1%;
provided, however, that during the period starting from the Closing Date to the
date that is thirty days following the Closing Date (or such earlier date as
shall be specified by the Administrative Agent on which Eurodollar Loans have
become available), “Alternate Base Rate” shall mean the higher of 1.75% and the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to one month, determined as of
approximately 11:00 a.m. (London time) on the Closing Date, plus 1.0%. Any
change in the Alternate Base Rate due to a change in the Base Rate, the LIBO
Rate or the Federal Funds Rate shall be effective as of the opening of business
on the effective day of such change in the Base Rate, the LIBO Rate or the
Federal Funds Rate, respectively.

“Amendment and Restatement Agreement” means the agreement dated as of the date
hereof amending and restating the Existing Credit Agreement in the form of this
Agreement and pursuant to which this Agreement is given effect.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.22(a).

“Applicable Margin” means (i) with respect to Revolving Loans (x) that are
Eurodollar Loans, 450 basis points and (y) that are ABR Loans, 350 basis points;
provided that if the Total Leverage Ratio is less than 3.00:1.00, such margins
shall be reduced to 425 basis points and 325 basis points, respectively
(ii) with respect to Term Loans (x) that are Eurodollar Loans, 425 basis points
and (y) that are ABR Loans, 325 basis points and (iii) in respect of any
Incremental Facility, the percentages per annum for ABR Loans and for Eurodollar
Rate Loans that are agreed by the Borrower and the applicable Incremental
Lenders pursuant to Section 2.22.

 

-2-



--------------------------------------------------------------------------------

No reduction in the Applicable Margin shall be effective until three Business
Days after the date on which the Administrative Agent receives the financial
statements required to be delivered pursuant to Sections 5.01(a) or (b), as the
case may be, and a certificate of the chief financial officer of the Borrower
demonstrating such Total Leverage Ratio and, for the avoidance of doubt, the
Applicable Margin shall remain at the higher levels for so long as the Borrower
has not submitted to the Administrative Agent the information and certificate
described above as and when required under Sections 5.01(a) or (b), as the case
may be.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to the Revolving LC Sublimit,
(i) the Issuing Bank and (ii) if any Letters of Credit have been issued pursuant
to Section 2.06(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) any Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means (a) any direct or indirect sale, transfer, lease, conveyance
or other disposition by Parent or any of its Subsidiaries of any of its
Property, excluding sales of inventory and immaterial assets and dispositions of
cash equivalents, in each case, in the ordinary course of business, (b) any sale
or issuance of any Equity Interests of any Subsidiary of Parent, excluding sales
or issuances of Equity Interests to a Loan Party and (c) any Sale Leaseback
transaction.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of each party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit C or such other form as shall be approved by the Administrative
Agent.

“Authorized Officer” means, with respect to Borrower, those of its officers
whose signature and incumbency have been certified to the Administrative Agent
and the Lenders pursuant to a certificate required by Section 4.01(h) or another
certificate provided to the Administration Agent and the Lenders.

“Available Amount” means, without duplication, and in each case, to the extent
Not Otherwise Applied, for purposes of the baskets set forth in Sections
6.01(xii), 6.02(xv), 6.04(xi), 6.06(iii), 6.09(a) and 6.17(c), an aggregate
amount at any time outstanding consisting of each of the following: (a) Net
Proceeds from Equity Issuances by Parent of Qualified Capital Stock, the
proceeds of which are contributed to the capital of the Borrower, (b) other than
for purposes of the basket set forth in Section 6.06(iii), Declined Proceeds and
(c) up to 50% of Excess Cash Flow Not Otherwise Applied in any Fiscal Year.

“Available Liquidity” means, at the end of the day of the relevant Business Day
of the relevant fiscal quarter, an amount equal to (a) the aggregate unused and
available amount of the Revolving Credit Commitments and (b) the aggregate
amount of the unrestricted cash (which shall include any funds on deposit in
each deposit account (as defined in the Uniform Commercial Code) pledged as
Collateral pursuant to the Security Agreement) and cash equivalents of the
Borrower and the other Loan Parties (as reflected on the consolidated balance
sheet of the Borrower and the other Loan Parties most recently delivered as
required pursuant to Section 5.01(a) or (b)).

“Available Revolving Credit Commitment” means, as to any Revolving Lender, at
any time of determination, an amount equal to such Revolving Lender’s Revolving
Credit Commitment at such time minus such Revolving Lender’s Revolving Credit
Exposure at such time.

 

-3-



--------------------------------------------------------------------------------

“Base Amount” has the meaning assigned to such term in Section 6.17(a).

“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its base rate in effect at its principal
office in New York City (the Base Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors). Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the Business Day specified
in the public announcement of such change.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means a Loan or group of Loans of the same Class and Type made
(including through a conversion or continuation) on a single date and, in the
case of Eurodollar Loans, as to which a single Interest Period is in effect.

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which Borrower requests Loans to be made hereunder.

“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close; provided that when used in connection with a Eurodollar Loan, “Business
Day” also shall exclude any day on which dealings in foreign currencies and
exchange between banks may not be carried on in London, England.

“Capital Expenditures” means, for any period and with respect to any Person, any
and all expenditures made by Parent or any of its Subsidiaries in such period
for assets added to or reflected in its property, plant and equipment accounts
or other similar capital asset accounts or comparable items or any other capital
expenditures that are, or should be, set forth as “additions to plant, property
and equipment” on the consolidated financial statements of the Parent and its
Subsidiaries prepared in accordance with GAAP, whether such asset is purchased
for cash or financed as an account payable or by the incurrence of Indebtedness,
accrued as a liability or otherwise, but excluding (a) expenditures made with
the amount of Net Proceeds actually used in accordance with
Section 2.05(c)(ii)(B) or with the first proviso of Section 2.05(c)(iii),
(b) any such portion of such increase attributable solely to acquisitions of
property, plant and equipment not prohibited by Section 6.04 or (c) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time.

“Capital Lease Obligations” means all monetary or financial obligations of
Parent and its Subsidiaries under any leasing or similar arrangement conveying
the right to use real or personal property, or a combination thereof, which, in
accordance with GAAP, are required to be classified and accounted for as capital
leases, and the amount of such obligations shall be the capitalized amount
thereof

 

-4-



--------------------------------------------------------------------------------

determined in accordance with GAAP and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date on which such lease may be terminated by the lessee without
payment of a penalty.

“Cash Interest Expense” means, for any period and with respect to any Person,
Consolidated Interest Expense of such Person for such period, less the sum of
(a) interest on any Indebtedness paid by the increase in the principal amount or
accreted value of such Indebtedness including by issuance of additional debt of
such kind, (b) other than to the extent paid in cash, items described in clause
(vii) of the definition of “Consolidated Interest Expense” and (c) gross
interest income of such Person and its Subsidiaries for such period.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System list promulgated by the U.S. Environmental
Protection Agency pursuant to CERCLA.

“Change in Control” means (a) Parent shall fail to own, directly or indirectly,
100% of the Equity Interests of Borrower, (b) a change of control under any
agreement or instrument governing any Material Indebtedness, (c) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of
Parent representing more than 35% of the total voting power of all outstanding
Voting Stock of Parent or (d) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Parent (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of a
majority of the members of the Board of Directors of Parent, which members
comprising such majority are then still in office and were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Parent. For purposes of this definition, a Person shall
not be deemed to have beneficial ownership of securities subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement.

“Charges” has the meaning assigned to such term in Section 9.09.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and when used in reference to any Commitment refers to whether such Commitment
is a Revolving Credit Commitment or Term Commitment, and when used in reference
to any Lender, refers to whether such Lender is a Revolving Lender or a Term
Lender.

“Closing Certificate” means a certificate substantially in the form of
Exhibit F.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.08).

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

-5-



--------------------------------------------------------------------------------

“Collateral” means any and all “Collateral,” “Mortgaged Property,” “Pledged
Securities” or “Trust Property,” as defined in any applicable Security Document
and all other property of whatever kind and nature pledged as collateral under
any Security Document.

“Collateral Account” means the collateral account or sub-account established and
maintained by, or under the control of, the Collateral Agent in the name of the
Collateral Agent as Collateral Agent for the benefit of the Secured Parties, in
accordance with the provisions of the Security Agreement.

“Collateral Agent” means Royal Bank of Canada, in its capacity as collateral
agent for the Secured Parties under the Security Documents.

“Commitment” means, with respect to any Lender, such Lender’s Term Commitment or
Revolving Credit Commitment or any combination thereof (as the context
requires).

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).

“Commitment Fee Percentage” means a rate per annum in accordance with the
following grid based on Revolving Usage:

 

Usage of Revolving Credit

Commitments

  

Fee

If Revolving Usage is less than 50% of the Total Revolving Credit Commitment   
0.75% If Revolving Usage is equal to or greater than 50% of the Total Revolving
Credit Commitment    0.625%

; provided, that until the end of the first full Fiscal Quarter after the
Closing Date, the Commitment Fee Percentage shall be 0.75%.

“Commitment Percentage” means with respect to any Revolving Lender, the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment; provided, however, that if the Revolving Credit
Commitments have terminated or expired, the Commitment Percentage with respect
to any Revolving Lender shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.

“Communications” has the meaning assigned to such term in Section 9.17(a).

“Competitor” means any Person identified on Schedule 1.01 or by Borrower to the
Administrative Agent in writing as (i) a Person that is engaged in the provision
of emergency and non-emergency medical transportation, fire protection and other
safety services, or (ii) an Affiliate of any Person described in clause (i).

 

-6-



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, with respect to any Person as at any date
of determination, the total assets of such Person and its Subsidiaries which
should properly be classified as current assets on a consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP, excluding cash and
cash equivalents (including similar short-term investments).

“Consolidated Current Liabilities” means, with respect to any Person as at any
date of determination, the total liabilities of such Person and its Subsidiaries
which should properly be classified as current liabilities on a consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP (but
excluding the current portion of any long term Indebtedness and the current
portion of interest).

“Consolidated EBITDA” means, for any period and with respect to any Person,
Consolidated Net Income of such Person and its Subsidiaries for such period plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense, deferred
financing fees, non-cash interest expenses, upfront financing fees and any
amortization of original issue discount in connection with the Facilities and
any other Indebtedness permitted under this Agreement of such Person and its
Subsidiaries for such period, (ii) consolidated income tax expense of such
Person and its Subsidiaries for such period, (iii) all amounts properly
attributable to depreciation and amortization of such Person and its
Subsidiaries for such period, (iv) any non-cash deductions made in determining
Consolidated Net Income of such Person and its Subsidiaries for such period
(provided that if any deductions require or represent the accrual of a reserve
for the payment of cash charges in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and other than amortization of a prepaid cash expense
that was paid in a prior period), (v) any stock based compensation expense,
(vi) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, provided, that the aggregate amount
added back pursuant to this clause (vi) shall not exceed 5% of Consolidated
EBITDA of such Person for the four fiscal quarters most recently ended and
(vii) any fees, expenses, commissions, costs or other charges related to any
securities offering, Investment, acquisition, disposition or other similar
transaction permitted hereunder or the incurrence of Indebtedness permitted to
be incurred hereunder (including any extension, renewal, refinancing or
replacement thereof), in each case whether or not successful and whether or not
consummated prior to, on, or after the Closing Date, minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income of such Person and its Subsidiaries, any non-cash additions to
Consolidated Net Income of such Person and its Subsidiaries for such period
(other than (i) the accrual of revenue or recording of receivables in the
ordinary course of business and (ii) the reversal of any accrual of a reserve
referred to clause (a)(iv) above), minus (c) without duplication and to the
extent included in determining such Consolidated Net Income of such Person and
its Subsidiaries, any extraordinary non-cash gains (or plus extraordinary
non-cash losses) for such period and any gains (or plus losses) realized in
connection with any Asset Sale of such Person and its Subsidiaries during such
period, all determined on a consolidated basis in accordance with GAAP.

There shall be included in determining Consolidated EBITDA for any period (other
than for purposes of calculating Excess Cash Flow), Pro Forma Adjustments for
such period, with such adjustments prepared assuming that the transactions
giving rise to such adjustments occurred as of the first day of the applicable
Test Period, as specified in a certificate executed by a Responsible Officer and
delivered to the Lenders and the Administrative Agent.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period and with respect to any
Person, the total consolidated interest expense of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP excluding deferred financing fees, non-cash interest expense, upfront
financing fees and any amortization of original issue discount in connection
with the Facilities and any other Indebtedness permitted under this Agreement
plus, without duplication (i) imputed interest on Capital Lease Obligations of
such Person and its Subsidiaries for such period; (ii) commissions, discounts,
participation fees payable pursuant to Section 2.10(b) of this Agreement,
issuance fees and other fees and charges owed by such Person or any of its
Subsidiaries with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings for such period,
provided that, in respect of any letters of credit secured by cash collateral,
the amount of such commissions, discounts and other fees and charges shall be
determined on a net basis after accounting for any interest income on deposited
amounts with respect thereto; (iii) [omitted]; (iv) cash contributions to any
employee stock ownership plan or similar trust made by such Person or any of its
Subsidiaries to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than such Person or a Wholly Owned
Subsidiary of such Person) in connection with Indebtedness incurred by such plan
or trust for such period; (v) all interest paid or payable with respect to
discontinued operations of such Person or any of its Subsidiaries for such
period; (vi) the interest portion of any deferred payment obligations of such
Person or any of its Subsidiaries for such period; and (vii) all interest on any
Indebtedness of such Person or any of its Subsidiaries of the type described in
clause (e) or (f) of the definition of “Indebtedness” for such period, to the
extent actually paid by such Person or any of its Subsidiaries; provided that
Consolidated Interest Expense shall be calculated after giving effect to Hedging
Agreements and Non-Interest Rate Hedging Agreements (including associated
costs), but excluding unrealized gains and losses with respect to Hedging
Agreements and Non-Interest Rate Hedging Agreements.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant period in connection with any Permitted
Acquisitions and Asset Sales (other than any dispositions in the ordinary course
of business) as if such incurrence, assumption, repayment or extinguishment had
been effected on the first day of such period.

“Consolidated Net Income” means, for any period and for any Person, the net
income or loss of such Person and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded for any such Person therefrom (i) the income or loss of any Person
(other than consolidated Subsidiaries of such Person) in which any other Person
(other than such Person or any of its Subsidiaries) has an interest, except to
the extent of the amount of dividends or other distributions actually paid to
such Person or any of its Subsidiaries by such Person during such period,
(ii) the cumulative effect of a change in accounting principles during such
period, (iii) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with such Person or any
of its Subsidiaries or that Person’s assets are acquired by such Person or any
of its Subsidiaries, (iv) gains and losses from the early extinguishment of
Indebtedness and (v) extraordinary items for such period.

“Contingent Lease Agreements” means agreements that permit a Governmental
Authority to lease or purchase existing inventory and equipment used in
connection with emergency service contracts between Borrower or any Subsidiary
and such Governmental Authority upon the early termination of such contracts;
provided that any such contingent lease agreement shall (i) be part of a
contract with a Governmental Authority that has fair and reasonable terms, taken
as a whole, no less favorable to Borrower or such Subsidiary than that which
could be obtained by a similarly situated competitor in the industry and (ii) be
in form and substance reasonably satisfactory to the Administrative Agent.

 

-8-



--------------------------------------------------------------------------------

“Credit Event” has the meaning assigned to such term in Section 4.02.

“Debt Incurrence” means the incurrence of any Indebtedness (including debt
securities which are convertible into, or exchangeable or exercisable for, any
Equity Interest or Equity Rights), other than any issuance of Indebtedness
permitted by Section 6.01(a) or any issuance of Disqualified Capital Stock
permitted by Section 6.01(b).

“Debt Service” means, for any period, Cash Interest Expense of Parent and its
Subsidiaries for such period plus scheduled principal amortization of all
Indebtedness of Parent and its Subsidiaries for such period.

“Declined Proceeds” has the meaning assigned to such term in Section 2.05(c)(v).

“Declining Lender” has the meaning assigned to such term in Section 2.05(c)(v).

“Default” means any Event of Default and any event or condition which upon
notice, lapse of time or both would constitute an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank, or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of Parent or any of its
Subsidiaries.

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, historical EBITDA of such Sold Entity or Business as certified by a
Responsible Officer of the Borrower, which historical EBITDA shall be calculated
in a manner consistent with the definition of Consolidated EBITDA herein (but
without giving effect to any Pro Forma Adjustments) and to be based on financial
statements for such Sold Entity or Business prepared in accordance with GAAP and
subject to the Administrative Agent’s reasonable satisfaction that such Disposed
EBITDA is calculated in such manner.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening

 

-9-



--------------------------------------------------------------------------------

of any event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the 91st day following the
Term Loan Maturity Date, (b) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in (a) above, in each case at any time on or prior to the
91st day following the Term Loan Maturity Date, or (c) contains any repurchase
obligation which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the 91st day following the Term Loan
Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than indemnity obligations under the Loan Documents that are
not then due and payable and for which no events or claims that could give rise
thereto are then pending or outstanding).

“Distribution Date” means each date fixed by the Collateral Agent for the
distribution to Secured Parties of funds held in a Collateral Account.

“Dividend” with respect to any Person means that such Person has declared or
paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
Property (other than Qualified Capital Stock of such Person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any Equity Rights), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for consideration any of the Equity Interests of
such Person outstanding (or any Equity Rights). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

“Dollars” or “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of Borrower that is not a Foreign
Subsidiary (other than a Foreign Subsidiary that (x) is a direct Subsidiary of
Borrower or a Domestic Subsidiary and (y) is a disregarded entity for U.S.
Federal income tax purposes).

“ECF Percentage” has the meaning assigned to such term in Section 2.05(c)(iv).

“Eligible Assignee” means (a) if the assignment does not include assignment of a
Revolving Credit Commitment, (i) any Lender, (ii) any Affiliate of a Lender
(other than an Affiliated Lender), (iii) an Approved Fund, (iv) subject to
Section 9.04(b)(iv), the Borrower or any of its Affiliates and Subsidiaries and
(v) any other Person approved by the Administrative Agent (such approval not to
be unreasonably withheld or delayed) and (b) if the assignment includes
assignment of a Revolving Credit Commitment, (i) any Revolving Lender, (ii) an
Affiliate of any Revolving Lender, (iii) an Approved Fund of a Revolving Lender
and (iv) any other Person approved by the Administrative Agent, the Issuing Bank
and Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that (x) no approval of Borrower shall be required during the
continuance of an Event of Default or prior to the completion of the primary
syndication of the credit facilities provided for herein (as determined by the
Lead Arranger), (y) except as provided above, “Eligible Assignee” shall not
include Borrower or any of

 

-10-



--------------------------------------------------------------------------------

its Affiliates or Subsidiaries, any natural Person or any Competitor and (z) in
the case of any assignment to a Person described in clauses (b)(i), (ii) and
(iii) above, any such assignments shall be subject to the prior approval of the
Administrative Agent and the Issuing Bank.

“Embargoed Person” has the meaning assigned to such term in Section 6.19.

“Environment” means ambient air, surface water and groundwater (including
potable water and navigable water), the land surface or subsurface strata and
natural resources such as flora and fauna.

“Environmental Claim” means any notice of violation, claim, demand, order,
directive, cost recovery action or other cause of action or written allegation
or accusation by, or on behalf of, any Governmental Authority or any other
Person for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), costs, liabilities, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
Environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon: (a) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases) or threatened Release; (b) exposure to
any Hazardous Material; (c) the presence, use, generation, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.

“Environmental Laws” means any and all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or binding agreements or treaties issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters
related to the Environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental investigation, remediation and monitoring,
administrative oversight costs, fines, penalties or indemnities), of the Parent
or any of its Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials or (d) the Release or threatened Release of any Hazardous Materials
into the Environment.

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

“Environmental Report” has the meaning assigned to such term in Section 5.07(d).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, but excluding debt
securities convertible or exchangeable into such equity.

“Equity Issuance” means, without duplication, (i) any issuance or sale by Parent
after the Closing Date of any Equity Interests in Parent (including any Equity
Interests issued upon exercise of any warrant or option) or any Equity Rights or
(ii) any contribution to the capital of Parent; provided, however, that an
Equity Issuance shall not include (x) any Disqualified Capital Stock issuance or
Debt Incurrence or (y) any such sale or issuance by Parent of not more than an
aggregate amount of 5.0% of its

 

-11-



--------------------------------------------------------------------------------

Equity Interests (including its Equity Interests issued upon exercise of any
Equity Right or Equity Rights but excluding Disqualified Capital Stock), in each
case, to directors, officers or employees of Parent or any of its Subsidiaries.

“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Entity” means any member of an ERISA Group.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any ERISA Entity of any
liability under Title IV of ERISA (other than PBGC premiums payable in the
ordinary course) with respect to any Pension Plan; (e) the receipt by any ERISA
Entity from the PBGC of, any notice relating to an intention to terminate any
Pension Plan, or to appoint a trustee to administer any Pension Plan, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the incurrence by any ERISA Entity
of any liability under Title IV of ERISA with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (g) the receipt
by an ERISA Entity of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Pension Plan subject thereto; (i) the making of any
amendment to any Pension Plan which could result in the imposition of a lien or
the posting of a bond or other security; or (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to Parent or any of its
Subsidiaries.

“ERISA Group” means Parent, its Subsidiaries and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with a Loan Party or any Subsidiary of any
Loan Party, are treated as a single employer under Section 414(b) or (c) of the
Code.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Amount” has the meaning assigned to such term in Section 2.05(f).

 

-12-



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any Excess Cash Flow Period, Consolidated EBITDA
of Parent and its Subsidiaries for such Excess Cash Flow Period, minus, without
duplication:

(a) Debt Service for such Excess Cash Flow Period;

(b) Capital Expenditures during such Excess Cash Flow Period that are paid in
cash;

(c) permanent repayments (together with, in the case of a revolving credit
commitment, permanent commitment reductions and other than prepayments deducted
pursuant to Section 2.05(c)(iv)) of Indebtedness (so long as not already
reflected in Debt Service) made with cash (other than cash from refinancings of
Indebtedness) by Parent and its Subsidiaries during such Excess Cash Flow Period
(it being understood that the foregoing deductions shall not duplicate
deductions from Excess Cash Flow taken pursuant to Section 2.05(c)(iv));

(d) the aggregate amount of investments made from internally generated cash
during such Excess Cash Flow Period pursuant to Section 6.04(ix), (x) and (xi);

(e) taxes of Parent and its Subsidiaries that were paid in cash during such
Excess Cash Flow Period or will be paid within six months after the end of such
Excess Cash Flow Period and for which reserves have been established;

(f) [intentionally omitted];

(g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period over the amount
of Net Working Capital at the end of such Excess Cash Flow Period; and

(h) losses excluded from the calculation of Consolidated EBITDA by operation of
clause (c) of the definition thereof that are paid in cash during such Excess
Cash Flow Period;

provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(1) the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period over the amount of Net Working Capital at
the end of such Excess Cash Flow Period;

(2) all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);

(3) [intentionally omitted];

(4) any return on or in respect of investments received in cash during such
Excess Cash Flow Period, which investments were made pursuant to
Section 6.04(ix), (x) or (xi); and

(5) income or gain excluded from the calculation of Consolidated EBITDA by
operation of clause (c) of the definition thereof that is realized in cash
during such Excess Cash

 

-13-



--------------------------------------------------------------------------------

Flow Period (except to the extent such gain is subject to reinvestment or
repayment pursuant to Section 2.05(c)(ii) or (iii)).

“Excess Cash Flow Period” means (i) in the case of the Fiscal Year ending
June 30, 2011, the period commencing January 1, 2011 through June 30, 2011 and
(ii) thereafter, each subsequent Fiscal Year.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any taxes imposed on or measured by the net income of any
recipient (including any Administrative Agent or Issuing Bank) (including branch
profits taxes or any franchise taxes imposed in lieu of a net income tax) by a
jurisdiction as a result of a present or former connection between such
recipient and such jurisdiction (other than a connection arising solely by
virtue of the transactions contemplated by the Loan Documents) and any liability
for interest and penalties arising with respect to such taxes.

“Executive Order” has the meaning assigned to such term in Section 3.22(a).

“Existing Credit Facility” means the Credit Agreement dated December 9, 2009, as
amended through the date hereof, among the Borrower, the guarantors party
thereto, the lenders party thereto and Royal Bank of Canada, as agent for the
lenders.

“Existing Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as
issuer of any letter of credit under the JPM Letter of Credit Agreement and in
its capacity as issuer of Revolving Letters of Credit under the Existing Credit
Facility.

“Existing Letters of Credit” means, collectively, the letters of credit
described on Annex A.

“Facility” means the Term Loan facility, the Revolving Loan facility or any
Incremental Facility.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Fees” means the Commitment Fees, the fees pursuant to Section 2.10(b) and the
Agent Fees.

“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.14 and 6.15.

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer or Treasurer of such
corporation, partnership or other entity.

 

-14-



--------------------------------------------------------------------------------

“Financing Transactions” means, collectively, the execution and delivery by each
Loan Party of each of the Loan Documents, the Borrowing of the Term Loans and
Revolving Loans, in each case on the Closing Date.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
June 30. As an example, references to “2012 Fiscal Year” mean the Fiscal Year
ending on June 30, 2012.

“Flood Hazard Property” has the meaning specified in Section 5.12(c)(iv) hereof.

“Foreign Subsidiary” means any Subsidiary that is or becomes organized under the
laws of a Non-U.S. Jurisdiction.

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States applied on a consistent basis.

“Governmental Authority” means any federal, state, provincial, territorial,
local or foreign government, court or governmental agency, authority, branch,
instrumentality or regulatory body, including any central bank or taxing
authority.

“Governmental Real Property Disclosure Requirements” means any Requirement of
Law of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Government Reimbursement Programs” has the meaning assigned to such term in
Section 3.05(a).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of the obligation under any Guarantee
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in

 

-15-



--------------------------------------------------------------------------------

respect of which such Guarantee is made (including principal, interest and fees)
and (b) the maximum amount for which such guarantor may be liable pursuant to
the terms of the instrument embodying such Guarantee, unless such primary
obligation and the maximum amount for which such guarantor may be liable are not
stated or determinable, in which case the amount of the obligation under such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the guarantor in good faith; irrespective, in
any such case, of any amount thereof that would, in accordance with GAAP, be
required to be reflected on a balance sheet of such Person.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit G, made by the Guarantors in favor of the Administrative Agent.

“Guarantors” means Parent and the Subsidiary Loan Parties.

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature, which can give rise to liability under, or are regulated pursuant
to, any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, swap, cap,
floor or collar transaction, or other interest hedging arrangement designed to
alter the risks of any Person arising from fluctuations in interest rates.

“Hedging Exchanger,” with respect to any Hedging Agreement, means any entity
which was a Lender or an Affiliate of a Lender at the time it entered into such
Hedging Agreement; provided such Person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such Person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 9.05 and 9.15.

“Immaterial Subsidiaries” means each of the Subsidiaries identified as an
“Immaterial Subsidiary” on Schedule 3.10 that both contributes less than 2% of
the Consolidated EBITDA of the Loan Parties and holds less than 1% of the
combined assets of the Loan Parties; provided that all such Immaterial
Subsidiaries shall neither contribute greater than 5% of the Consolidated EBITDA
of the Loan Parties nor hold greater than 2.5% of the combined assets of the
Loan Parties, in each case in the aggregate.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of Borrower, any
qualification or exception to such opinion or certification:

(a) which is of a “going concern” or similar nature; or

(b) which relates to the limited scope of examination of matters relevant to
such financial statement.

“Increased Cost Lender” has the meaning assigned thereto in Section 2.20.

“Increased Amount Date” has the meaning specified in Section 2.22(a).

“Incremental Facilities” has the meaning specified in Section 2.22(a).

 

-16-



--------------------------------------------------------------------------------

“Incremental Lenders” has the meaning specified in Section 2.22(c).

“Incremental Loans” means the Incremental Term Loans and the Incremental
Revolving Loans.

“Incremental Loan Commitments” has the meaning specified in Section 2.22(a).

“Incremental Revolving Borrowing” means a borrowing consisting of Incremental
Revolving Loans of the Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made pursuant to Sections 2.02(b) and 2.22 by each of
the Incremental Revolving Lenders party to the applicable Incremental Facility.

“Incremental Revolving Commitments” has the meaning specified in
Section 2.22(a).

“Incremental Revolving Facility” has the meaning specified in Section 2.22(b).

“Incremental Revolving Lender” has the meaning specified in Section 2.22(c).

“Incremental Revolving Loans” has the meaning specified in Section 2.22(b).

“Incremental Term Borrowing” means a borrowing consisting of Incremental Term
Loans of the Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made pursuant to Sections 2.02(a) and 2.22 by each of the
Incremental Term Lenders party to the applicable Incremental Facility.

“Incremental Term Facility” has the meaning specified in Section 2.22(a).

“Incremental Term Lender” has the meaning specified in Section 2.22(c).

“Incremental Term Loans” has the meaning specified in Section 2.22(b).

“Incremental Term Loan Commitments” has the meaning specified in
Section 2.22(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) accounts payable and other accrued
liabilities incurred in the ordinary course of business not past due for more
than 120 days after its stated due date (except for accounts payable contested
in good faith), (ii) any earn-out obligation until such obligation is required
to be reflected as a liability on the balance sheet of such Person in accordance
with GAAP and is not paid after becoming due and payable and (iii) deferred or
equity compensation arrangements entered into in the ordinary course of business
and payable to directors, officers or employees), (e) all Indebtedness
(excluding prepaid interest thereon) of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed but, in the case of
Indebtedness which is not assumed by such Person, limited to the fair market
value of such property, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person; provided, that all
such obligations which are limited in recourse to the property subject to such
Capital Lease shall be included in Indebtedness only to the extent of the fair
market value of such property on a balance sheet in conformity with GAAP,
(h) all

 

-17-



--------------------------------------------------------------------------------

obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (excluding the portion
thereof that has been fully cash collateralized in a manner permitted by this
Agreement) and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, surety bonds and performance bonds, whether or
not matured. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Anything herein to the contrary notwithstanding,
obligations in respect of any Indebtedness that has been irrevocably defeased
(either covenant or legal) or satisfied and discharged pursuant to the terms of
the instrument creating or governing such Indebtedness shall not constitute
Indebtedness.

“Indemnified Taxes” has the meaning assigned to such term in Section 2.16(a).

“Indemnitee” has the meaning assigned to such term in Section 9.05(b).

“Information Memorandum” means the Confidential Information Memorandum prepared
in October, 2010 relating to the credit facilities provided hereby.

“Installment Payment Date” has the meaning assigned to such term in
Section 2.05(d).

“Interest Expense Coverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated EBITDA of Parent and its Subsidiaries to (b) Consolidated
Interest Expense of Parent and its Subsidiaries, in each case for such Test
Period.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any Revolving Loan,
the Revolving Maturity Date or such earlier date on which the Revolving Credit
Commitments are terminated and (d) with respect to any Term Loan, the Term Loan
Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine or twelve months) thereafter, as
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period may end later than the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

“Investment” has the meaning assigned to such term in Section 6.04.

“Issuing Bank” means each of JPMorgan Chase Bank, National Association, in its
capacity as the issuer of Revolving Letters of Credit hereunder, and its
successors in such capacity as

 

-18-



--------------------------------------------------------------------------------

provided in Section 2.06(i), and any other Revolving Lender approved by the
Administrative Agent and Borrower (such approval not to be unreasonably
withheld). Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 2.22(b).

“Joint Venture” means any Person engaged in a Permitted Business in which
Borrower or one or more Subsidiaries hold Equity Interests representing at least
20%, but not more than 50%, of the total outstanding Equity Interests of such
Person, including San Diego Medical Services Enterprise L.L.C.

“JPM Letter of Credit Agreement” means the Letter of Credit Agreement dated as
of December 9, 2009 among the Borrower, JPMorgan Chase Bank, National
Association, as Administrative Agent, the Lenders party thereto and J.P. Morgan
Securities Inc., as Sole Bookrunner and Sole Lead Arranger.

“LC Disbursement” means a Revolving LC Disbursement.

“Lead Arranger” has the meaning assigned to such term in the preamble hereto.

“Lenders” means (a) the financial institutions listed on Schedule 2.01 and
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance, other than, in each case, any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Acceptance.

“Letter of Credit” means any Revolving Letter of Credit.

“LIBO Rate” means, for any Interest Period with respect to any Eurodollar Loan
the greater of (a) solely with respect to the Term Facility, 1.75% per annum and
(b):

(i) the rate of interest per annum, expressed on the basis of a year of 360
days, determined by the Administrative Agent, which is equal to the offered rate
that appears on the page of the Reuters LIBOR01 screen (or any successor thereto
as may be selected by the Administrative Agent) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or

(ii) if the rates referenced in the preceding subsection (a) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest, expressed on a basis of 360 days at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted by
the Administrative Agent and with a term and amount comparable to such Interest
Period and principal amount of such Eurodollar Loan as would be offered by the
Administrative Agent’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment by way of
security, hypothec, hypothecation, security interest or encumbrance of any kind
or any preferential arrangement intended to create a security interest in or on
such asset, including any easement, right of way or other encumbrance on title
to Real Property,

 

-19-



--------------------------------------------------------------------------------

in each of the foregoing cases whether voluntary or imposed by law, and any
agreement to give any of the foregoing, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
relating to such asset (or any financing lease having substantially the same
economic effect as any of the foregoing), (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, (d) in the case of any investment property or deposit account, any
contract or other agreement, express or implied, under which any Person has the
right to control such investment property or deposit account and (e) any other
agreement intended to create any of the foregoing.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, if requested by a Lender pursuant to Section 2.07(e), each Note and
any fee letter entered into between the Administrative Agent and the Borrower in
connection with this Agreement and the Amendment and Restatement Agreement.

“Loan Parties” means Parent, Borrower and the Subsidiary Loan Parties.

“Loan Party Information” has the meaning assigned to such term in Section 9.16.

“Loans” means the Revolving Loans, the Term Loans and, if applicable, Loans
under an Incremental Facility.

“Material Adverse Effect” means any change, effect, event, occurrence or state
of condition that has had or could reasonably be expected to have a material
adverse effect on (i) the business, assets, operations, properties, financial
condition, contingent liabilities, or material agreements of Parent and its
Subsidiaries, taken as a whole, or Borrower and its Subsidiaries, taken as a
whole, (ii) the ability of Borrower or any Guarantor to perform its obligations
under the Loan Documents to which it is a party or (iii) the ability of the
Administrative Agent and the Lenders to enforce the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements or
Non-Interest Rate Hedging Agreements, of any one or more of Parent or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent or any such Subsidiary in respect of any
Hedging Agreement or Non-Interest Rate Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting arrangements) that
Parent or such Subsidiary would be required to pay if such Hedging Agreement or
Non-Interest Rate Hedging Agreement were terminated at such time.

“Maximum Rate” has the meaning assigned to such term in Section 9.09.

“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
(42 U.S.C. §§ 1396 et seq.) and any statutes succeeding thereto, (b) all
applicable provisions of all federal rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (a) above and all federal administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (a) above, (c) all state statutes and plans for medical
assistance enacted in connection with the statutes and provisions described in
clauses (a) and (b) above, and (d) all applicable provisions of all rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statutes described in clause (c) above and
all state administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in

 

-20-



--------------------------------------------------------------------------------

connection with the statutes described in clause (c) above, in each case as may
be amended or supplemented.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act (42 U.S.C. §§ 1395 et seq.) and any statutes succeeding
thereto; together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including, without limitation,
Health and Human Services, its Office of the Inspector General, the Centers for
Medicare & Medicaid Services, or any Person succeeding to the functions of any
of the foregoing) promulgated pursuant to or in connection with any of the
foregoing having the force of law, as each may be amended or supplemented.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means an agreement, including, but not limited to a mortgage, deed of
trust, assignment of leases and rents, leasehold mortgage or other security
document creating and evidencing a Lien on any Mortgaged Property to secure the
Secured Obligations, including any amendment thereto. Each Mortgage shall be
substantially in the form of Exhibit L or otherwise reasonably satisfactory in
form and substance to the Collateral Agent, in each case, with such schedules
and including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.

“Mortgage Amendments” has the meaning specified in Section 5.12(c)(i).

“Mortgaged Property” means, initially, each parcel of Real Property identified
as Mortgaged Property on Schedule 3.11(b), and each other parcel of Real
Property with respect to which a Mortgage is subsequently granted pursuant to
Section 5.11, 5.12 or 5.15.

“Motor Vehicles” means all owned ambulances, alternative transportation
vehicles, fire vehicles, trucks, trailers, tractors, service vehicles,
automobiles and other registered vehicles of the Loan Parties.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any ERISA Entity is then making or has
an obligation to make contributions, (ii) to which any ERISA Entity has within
the preceding five plan years made contributions, including any Person which
ceased to be an ERISA Entity during such five year period, or (iii) as to which
any ERISA Entity may have liability.

“Net Proceeds” means

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Parent or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Parent
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and Borrower’s good faith estimate of income taxes
paid or payable in connection with such sale); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Parent or any of its Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such

 

-21-



--------------------------------------------------------------------------------

amounts are released from such reserve, such amounts shall constitute Net
Proceeds); (iii) Borrower’s good faith estimate of payments required to be made
with respect to unassumed liabilities relating to the properties sold within
180 days of such Asset Sale (provided that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within
180 days of such Asset Sale, such cash proceeds shall constitute Net Proceeds);
and (iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties);

(b) with respect to any Debt Incurrence, any issuance of Disqualified Capital
Stock, any Equity Issuance or any other issuance or sale of Equity Interests by
Parent or any of its Subsidiaries, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith;
and

(c) with respect to any Destruction or Taking, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Destruction or
Taking.

“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.

“New Contract Capital Expenditures” means Capital Expenditures made in
connection with any newly-awarded emergency ambulance or fire protection
services contract with a minimum initial term of 2 years within the twelve
months immediately following the entering into of such contract; provided that
the aggregate amount of such Capital Expenditures shall not exceed 30% of the
anticipated annual revenue attributable to such contract as estimated in good
faith by the Borrower, based on supportable assumptions and reflected in the
Borrower’s response to the underlying request for proposal by the counterparty
to such contract, during such twelve-month period; and provided further that
such amount (x) shall be permitted to be applied solely to make Capital
Expenditures in respect of such contract and (y) shall solely be permitted to be
applied so long as:

(i) after giving effect to such any such expenditure on a Pro Forma Basis,
(x) the Parent shall be in compliance with the Financial Covenants as of the end
of the Fiscal Quarter most recently ended prior to the date of such expenditure
and (y) the Total Leverage Ratio shall be at least 0.25:1.00 below the ratio
then required to be maintained; and

(ii) before and after giving effect to such expenditure on a Pro Forma Basis,
Available Liquidity shall be not less than $15,000,000.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.08(e).

“Non-Interest Rate Hedging Agreement” means any foreign currency exchange
agreement, commodity price protection agreement or other currency exchange rate
or commodity price hedging arrangement and all other similar agreements or
arrangements relating to currency values or commodity prices.

“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of Borrower other than the United States (or any State thereof) or the District
of Columbia.

 

-22-



--------------------------------------------------------------------------------

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.16(d)(i).

“Non-U.S. Pledge Agreements” means one or more pledge agreements in form and
substance reasonably satisfactory to the Collateral Agent covering (i) 100% of
the Equity Interests owned by a Loan Party in any Foreign Subsidiary that (x) is
a direct Subsidiary of Borrower or a Domestic Subsidiary and (y) is a
disregarded entity for U.S. federal income tax purposes and (ii) 65% of the
Equity Interests owned by a Loan Party in any Foreign Subsidiary that is a
direct Subsidiary of Borrower or a Domestic Subsidiary.

“Not Otherwise Applied” means, (a) with reference to any amount of Excess Cash
Flow that is proposed to be applied to a particular use or transaction, that
such amount (the “Proposed Amount”) (i) was not required to be applied to prepay
the Loans pursuant to Section 2.05(c)(iv) (and for the avoidance of doubt, all
amounts required to have been paid pursuant to the Excess Cash Flow sweep in
Section 2.05(c)(iv) for the Fiscal Year in which the Proposed Amount would
otherwise have been applied under Section 2.05(c)(iv) shall have already been
paid), and (ii) has not previously been (and is not simultaneously being)
applied to anything other than such particular use or transaction and (b) with
reference to the Available Amount, or any component of the definition thereof,
that such amount has not previously been (and is not simultaneously being)
applied to anything other than such particular use or transaction.

“Note” means a note substantially in the form of Exhibit E-1 or E-2.

“NPL” has the meaning assigned to such term in Section 3.14(a)(v).

“Obligations” means the unpaid principal of and premium, if any, and interest on
(including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization, winding-up, arrangement, or like proceeding,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans or LC Disbursements made pursuant to Letters of
Credit and all Fees and other obligations and liabilities of Borrower to any
Agent, the Lead Arranger, the Syndication Agent, any Issuing Bank, any Lender or
any other Secured Party, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement or any other document made,
delivered or given in connection herewith.

“Officers’ Certificate” means a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organic Document” means (i) relative to each Person that is a corporation, its
charter, articles of incorporation, amalgamation or amendment, as applicable,
its by-laws or other constitutional document and all shareholder agreements,
voting trusts and similar arrangements applicable to any of its authorized
shares of capital stock, (ii) relative to each Person that is a partnership, its
partnership agreement and any other similar arrangements applicable to any
partnership or other equity interests in the Person and (iii) relative to any
Person that is any other type of legal entity, such documents as shall be
comparable to the foregoing.

“Other Taxes” has the meaning assigned to such term in Section 2.16(b).

“Parent” means Rural/Metro Corporation, a Delaware corporation.

 

-23-



--------------------------------------------------------------------------------

“Parent Note Agreement” means any indenture, note purchase agreement or other
agreement pursuant to which the Parent Notes are issued as in effect on the date
hereof and thereafter amended from time to time subject to the requirements of
this Agreement.

“Parent Note Documents” means the Parent Notes, the Parent Note Agreement and
all other documents executed and delivered with respect to the Parent Notes.

“Parent Notes” means the Parent’s 12-3/4% Discount Notes due 2016 and any
registered notes issued by Parent in exchange for, and as contemplated by, such
notes with substantially identical terms as such notes, in the aggregate
principal amount outstanding on the Closing Date.

“Participant” has the meaning assigned to such term in Section 9.04(d).

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any ERISA Entity may have liability, including any liability
by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

“Perfection Certificate” means, a certificate in the form of Annex I to the
Security Agreement or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property of any Person, or of any business or division of any Person;
(b) acquisition of more than 50% of the Equity Interests of any Person, and
otherwise causing such Person to become a Subsidiary of such Person; or
(c) merger or consolidation or any other combination with any Person, if each of
the following conditions is met:

(1) no Default then exists or would result therefrom;

(2) before and after giving effect to such transaction, the representations and
warranties set forth in Article III hereof and in the other Loan Documents shall
be true and correct in all material respects (or, as to any representation and
warranties that are otherwise qualified as to materiality or “Material Adverse
Effect”, as so qualified) with the same effect as if then made (unless expressly
stated to refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(3) after giving effect to such transaction on a Pro Forma Basis, (x) the Parent
shall be in compliance with the Financial Covenants as of the end of the Fiscal
Quarter most recently ended prior to the date of such acquisition and (y) the
Total Leverage Ratio shall be at least 0.25:1.00 below the ratio then required
to be maintained (assuming, in each case, for purposes of such sections, that
such transaction, and all other Permitted Acquisitions consummated since the
first day of the Test Period for each of the Financial Covenants ending on or
prior to the date of such transaction, had occurred on the first day of such
Test Period);

(4) the Person or business to be acquired shall be, or shall be engaged in, a
Permitted Business;

 

-24-



--------------------------------------------------------------------------------

(5) before and after giving effect to such transaction on a Pro Forma Basis,
Available Liquidity shall be not less than $15,000,000; and

(6) at least 10 Business Days prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate certifying that such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and such additional information that
the Administrative Agent may reasonably request.

“Permitted Businesses” mean those businesses in which Borrower and its
Subsidiaries are engaged on the Closing Date as described in the Information
Memorandum (or, in the good faith judgment of the Board of Directors of
Borrower, which are reasonably related thereto or are reasonable extensions
thereof).

“Permitted Investments” means:

(1) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(2) marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

(3) commercial paper maturing no more than one year from the date of creation
thereof and having a rating of at least A-1 from S&P or at least P-1 from
Moody’s;

(4)(x) time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits or bankers’ acceptances, in each case, maturing within one year from
the date of acquisition thereof or (y) overnight bank deposits, in each case,
issued by any bank organized under the laws of the United States of America or
any State thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000;

(5) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (1) above entered into with any bank
meeting the qualifications specified in clause (4) above; and

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

“Permitted Joint Venture” means any joint venture or other business enterprise
entered into between Borrower or a Loan Party and a county, city, municipality,
fire district, other governmental entity (or agency thereof) or health services
business in the United States for the purpose of engaging in a Permitted
Business and approved by a majority of the disinterested members of the Board of
Directors of Parent.

“Permitted Lien” has the meaning assigned to such term in Section 6.02.

 

-25-



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that (i) any such refinancing Indebtedness shall
(a) not be on terms (other than interest rates and redemption premiums) that,
taken as a whole, are materially more onerous in the aggregate than the
Indebtedness being refinanced and shall not have defaults, rights or remedies,
taken as a whole, materially more burdensome in the aggregate to the obligor
than the Indebtedness being refinanced, (b) not have a final maturity or a
Weighted Average Life to Maturity that is shorter than the Indebtedness being
refinanced, (c) be at least as subordinate to the Obligations as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured), (d) be in principal amount that does not exceed the principal amount
so refinanced, plus all accrued and unpaid interest thereon, plus the stated
amount of any premium and other payments required to be paid in connection with
such refinancing pursuant to the terms of the Indebtedness being refinanced,
plus in either case, the amount of reasonable and customary fees and expenses of
Borrower or any of its Subsidiaries incurred in connection with such
refinancing, and plus an amount equal to any existing commitments unutilized
thereunder, and (e) notwithstanding the foregoing, if such Indebtedness being
refinanced is Indebtedness permitted pursuant to Section 6.01(a)(ii), any such
refinancing Indebtedness shall (A) be unsecured, (B) contain terms, conditions,
representations and warranties and covenants that are generally less restrictive
than those contained in the Loan Documents, (C) contain no scheduled principal
payments, (D) not have a final maturity that is earlier than six months
following the Term Loan Maturity Date, (E) be permitted only to the extent that
the Loan Parties are in pro forma compliance with the Financial Covenants both
before and after giving effect to such Permitted Refinancing Indebtedness and
(F) be Indebtedness of the Parent or the Borrower (it being agreed that the
other Loan Parties may be guarantors of such Indebtedness issued by the Parent
or the Borrower).

“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.

“Platform” has the meaning assigned to such term in Section 9.17(b).

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit H, among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.

“Pledged Securities” has the meaning provided in the Pledge Agreement.

“Pro Forma Adjustment” means, for any Test Period in which a Permitted
Acquisition or Asset Sale has occurred, with respect to Consolidated EBITDA,
(a) the pro forma increase or decrease in Consolidated EBITDA associated with
Acquired EBITDA or Disposed EBITDA, as the case may be, which pro forma increase
or decrease are factually supportable and quantifiable and are expected to have
a continuing impact, in each case, as determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act, and subject to the
Administrative Agent’s reasonable satisfaction that such adjustments comply with
the requirements of Regulation S-X and (b) additional good faith pro forma
adjustments (as certified by the chief financial officer or treasurer and
reasonably acceptable to the Administrative Agent) arising out of cost savings
initiatives attributable to such transaction and additional costs associated
with the combination of the operations of such Acquired Entity or Business or
Sold Entity or Business with the operations of the Parent and its Subsidiaries,
in each case, that are factually supportable and quantifiable, and are in each
case, being given pro forma effect, as a result of (x) reduction of costs
related to administrative functions and (y) reductions from the consolidation of
operations and streamlining of corporate overhead (taking into account, for
purposes of determining such compliance, the historical financial statements of
the Acquired Entity or Business or Sold Entity or Business and the consolidated
financial statements of the Parent and its Subsidiaries, assuming such Permitted
Acquisition or Asset Sale, and all other Permitted Acquisitions or Asset Sales
that have been

 

-26-



--------------------------------------------------------------------------------

consummated during the beginning of such period, and any Indebtedness or other
liabilities repaid or incurred in connection therewith had been consummated and
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness to be incurred bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the interest rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of determination); provided that (i) such adjustments shall, in each case,
be expected to be realized within the succeeding twelve-month period and
(ii) the aggregate amount of such pro forma adjustments for any Test Period
pursuant to clause (b) above (other than in respect of increases or decreases in
EBITDA attributable to actual Acquired EBITDA or Disposed EBITDA) shall not,
without duplication, represent more than 5% of Consolidated EBITDA for such Test
Period.

“Pro Forma Balance Sheets” has the meaning assigned to such term in
Section 3.06(b).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
an Asset Sale of all or substantially all Equity Interests in any Subsidiary of
the Parent or any division, product line, or facility used for operations of the
Parent or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Parent or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided, that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (A) above, the foregoing pro forma adjustments may be applied
to any such test solely to the extent that such adjustments are consistent with
the definition of Consolidated EBITDA and give effect to events (including
operating expense reductions) that are (as determined by the Borrower in good
faith) (i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Parent and its Subsidiaries and (z) factually
supportable and quantifiable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Projections” has the meaning assigned to such term in Section 3.06(c).

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal, immovable, movable or mixed and whether
tangible or intangible and including Equity Interests or any other ownership
interests of any Person.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Real Property” means all right, title and interest of any Loan Party or any of
its respective Subsidiaries in and to a parcel of real property or immovable
property owned, leased (including, without limitation, any leasehold, mineral or
other estate) or operated by any Loan Party or any of its respective Domestic
Subsidiaries together with, in each case, all improvements and appurtenant
fixtures, easements, hereditaments and other real property and rights incidental
to the ownership, lease or operation thereof.

 

-27-



--------------------------------------------------------------------------------

“Refinancing” means (i) the payment in full of all amounts outstanding under the
JPM Letter of Credit Agreement, the termination of all commitments thereunder
and the termination, cash collateralization or support by a Letter of Credit of
all letters of credit issued thereunder, (ii) the payment in full of certain
amounts outstanding under the Existing Credit Facility and (iii) the redemption
of the Parent Notes on the Closing Date and the delivery of the redemption price
therefor to the trustee for the Parent Notes in connection therewith.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligation” has the meaning assigned to such term in
Section 2.06(k).

“Rejection Notice” has the meaning assigned to such term in Section 2.05(c)(v).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required or voluntarily
undertaken to: (i) clean up, remove, treat, abate, monitor or otherwise take
corrective action to address any Hazardous Material in the Environment;
(ii) prevent the Release or threat of Release, or minimize the further Release
of any Hazardous Material so it does not migrate or endanger or threaten to
endanger public health, welfare or the Environment; or (iii) perform studies and
investigations in connection with, or as a precondition to, (i) or (ii) above.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

“Requisite Class Lenders” means, at any time, (i) with respect to Revolving
Lenders, Revolving Lenders having more than 50% of the aggregate Revolving
Credit Commitments, or after the Revolving Credit Maturity Date, the Revolving
Credit Exposure and (ii) with respect to Term Lenders, Term Lenders having more
than 50% of the aggregate outstanding amount of all Term Loans (excluding Term
Loans held by any Affiliated Lender).

“Requisite Lenders” means, at any time, Lenders having more than 50% of the sum
of (i) the aggregate Revolving Credit Commitments or, after the Revolving Credit
Maturity Date, the Revolving Credit Exposure and (ii) the aggregate outstanding
amount of all Term Loans (excluding Term Loans held by any Affiliated Lender).

 

-28-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or other similar officer of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Borrowing Request” means a Borrowing Request for a Revolving
Credit Borrowing.

“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Revolving Letters of Credit hereunder, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Lender’s name on Schedule 2.01 under the heading
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Revolving Lender becomes a party hereto, as applicable, and as such
amount may be adjusted from time to time pursuant to the provisions of this
Agreement. The amount of each Revolving Lender’s Revolving Credit Commitment on
the Closing Date is set forth on Schedule 2.01. The initial aggregate amount of
the Revolving Lenders’ Revolving Credit Commitments as of the Closing Date is
$85,000,000.

“Revolving Credit Commitment Period” means the period from but not including the
Closing Date to but not including the Revolving Credit Maturity Date (or, for
purposes of Section 2.06(a), two Business Days prior to such date) or any
earlier date on which the Revolving Credit Commitments to make Revolving Loans
pursuant to Section 2.01 shall terminate as provided herein.

“Revolving Credit Exposure” means with respect to any Revolving Lender at any
time, the sum of (a) the aggregate principal amount at such time of all
outstanding Revolving Loans of such Revolving Lender, plus (b) such Revolving
Lender’s Revolving LC Exposure at such time.

“Revolving Credit Maturity Date” means the fifth anniversary of the Closing
Date.

“Revolving LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Revolving Letter of Credit.

“Revolving LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Revolving Letters of Credit at such time plus (b) the
aggregate amount of all Revolving LC Disbursements that have not yet been
reimbursed by or on behalf of Borrower at such time. The Revolving LC Exposure
of any Revolving Lender at any time shall be its Commitment Percentage of the
total Revolving LC Exposure at such time.

“Revolving LC Fees” has the meaning assigned to such term in Section 2.10(b).

“Revolving LC Sublimit” means an amount initially equal to $60,000,000. The
Revolving LC Sublimit is a part of, and not in addition to, the Revolving Credit
Facility.

“Revolving Lender” means a Lender with a commitment to make Revolving Loans or
with any Revolving Credit Exposure, in its capacity as such.

“Revolving Letter of Credit” means Letters of Credit issued pursuant to
Section 2.06(a) (including, without limitation, the Existing Letters of Credit).

 

-29-



--------------------------------------------------------------------------------

“Revolving Loans” means the loans made pursuant to Section 2.01(a)(ii).

“Revolving Usage” means, for any Fiscal Quarter, the daily average Aggregate
Revolving Credit Exposure during such Fiscal Quarter.

“Rural Metro (Delaware)” means Rural/Metro (Delaware) Inc., a Delaware
corporation and Wholly Owned Subsidiary of Borrower.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Parent or any of its Subsidiaries (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“SEC” means the Securities and Exchange Commission.

“Section 2.16(d) Certificate” has the meaning assigned to such term in
Section 2.16(d)(i).

“Secured Obligations” means (i) the Obligations, (ii) all obligations in respect
of overdrafts and related liabilities owed by a Loan Party or any of its
Subsidiaries to any Lender, any Affiliate of a Lender or any Agent arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds and credit or debit card programs, and
(iii) all obligations owed by a Loan Party or any of its Subsidiaries under any
Hedging Agreement entered into with a Hedging Exchanger whether on account of
principal, interest, fees, indemnities, costs or expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel), or
otherwise.

“Secured Parties” means the Agents, the Lenders, each Issuing Bank, the
Syndication Agent and any Hedging Exchangers.

“Securities Collateral” has the meaning assigned to such term in the Pledge
Agreement.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit I, among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages and the Perfection Certificate executed by the Loan Parties and the
Collateral Agent and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.11, 5.12 or 5.15 to secure
any of the Secured Obligations.

“Sold Entity or Business” means any Person, property, business or asset sold,
transferred or otherwise disposed of by the Parent or any Subsidiary.

“Specified Loan Party” has the meaning assigned to such term in Section 6.12(d).

“Specified Transaction” means any Permitted Acquisition, Investment, Asset Sale,
incurrence or repayment of Indebtedness (including the Refinancing), Dividend,
Capital Expenditure, Incremental Facility, Subsidiary designation or other
transaction that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”; provided,
that, any increase in the Revolving Credit Commitment or any commitment in
respect of an Incremental

 

-30-



--------------------------------------------------------------------------------

Revolving Facility hereunder, for purposes of this “Specified Transaction”
definition, shall be deemed to be fully drawn.

“Subordinated Indebtedness” means Indebtedness of Borrower or any Guarantor that
is by its terms subordinated in right of payment to the Obligations of Borrower
or such Guarantor, as applicable.

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any other Person (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power are, at the time any determination is being made, directly or indirectly,
owned, controlled or held or (b) the accounts of which would be consolidated
with those of the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP.

“Subsidiary Loan Party” means each Domestic Subsidiary that guarantees the
obligations pursuant to the Guarantee Agreement, including Subsidiaries
identified as a “Subsidiary Loan Party” on Schedule 3.10.

“Survey” means a survey of any Mortgaged Property (and, except as otherwise
agreed between Borrower and the Collateral Agent, all improvements thereon):
(i) prepared by a surveyor or engineer licensed to perform surveys in the state
where such Mortgaged Property is located, (ii) dated (or redated) not earlier
than six (6) months prior to the date of delivery thereof unless there shall
have occurred within six (6) months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property or any easement, right of
way or other interest in the Mortgaged Property has been granted or become
effective through operation of law or otherwise with respect to such Mortgaged
Property which, in either case, can be depicted on a survey, in which events, as
applicable, such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Collateral Agent) to the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy and issue a survey endorsement in accordance with the provisions of the
Loan Documents and otherwise acceptable to the Collateral Agent.

“Syndication Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Taking” means any taking of any Property of Parent or any Subsidiary or any
portion thereof, in or by condemnation, expropriation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of Parent or any Subsidiary or any
portion thereof, by any Governmental Authority, civil or military, including any
transaction permitted by Section 6.05(viii).

“Taxes” means (i) any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing, and (ii) any
transferee, successor, joint and several, contractual or other liability
(including liability pursuant to Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or non-U.S. law)) in respect of any item described in
clause (i).

 

-31-



--------------------------------------------------------------------------------

“Term Borrowing” means a Borrowing comprised of Term Loans on the Closing Date.

“Term Borrowing Request” means a Borrowing Request in connection with a Term
Borrowing made on the Closing Date.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Closing Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as the same may be adjusted from time to time pursuant to
the provisions of this Agreement. The amount of each Lender’s Term Commitment on
the Closing Date is set forth on Schedule 2.01. The initial aggregate amount of
the Lenders’ Term Commitments is $270,000,000.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan,
in its capacity as such.

“Term Loan Maturity Date” means the sixth anniversary of the Closing Date.

“Term Loans” means the loans made pursuant to Section 2.01(a)(i).

“Test Period” means, on any date of determination, the period of four
consecutive Fiscal Quarters of Borrower (taken as one accounting period) ending
with the latest Fiscal Quarter or the Fiscal Year for which financial statements
pursuant to Section 5.01(a) or (b) have been, or should have been, delivered.

“Title Company” means Fidelity National Title Insurance Company or such other
title insurance or abstract company as shall be retained by Borrower and
approved by the Collateral Agent.

“Total Debt” means, as of any date, consolidated Indebtedness of Parent and its
Subsidiaries outstanding as of such date of the type described in clauses (a),
(b), (d), (e), (f), (g), (h) (excluding undrawn amounts under outstanding
Letters of Credit and Indebtedness in an amount equal to the aggregate amounts
set aside to prepay the Parent Notes in accordance with Section 5.19) and
(i) (but only if drawn) of the definition thereof.

“Total Leverage Ratio” means, for any date of determination, the ratio of
(a) Total Debt as of such date to (b) Consolidated EBITDA of Parent for the Test
Period.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time.

“Transaction Documents” means the Loan Documents and the definitive
documentation pertaining to the Refinancing.

“Transactions” means the Financing Transactions, the Refinancing and the payment
of fees, expenses and prepayment premiums in connection therewith.

“Transferee” has the meaning assigned to such term in Section 2.16(a).

“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.

 

-32-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the applicable state or
jurisdiction.

“USA PATRIOT Act” has the meaning assigned to such term in Section 3.22(a).

“U.S. Bankruptcy Law” means Title 11, United States Code, or any similar U.S.
federal or state law.

“U.S. Lender” has the meaning assigned to such term in Section 2.16(d)(ii).

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.

“Wholly Owned” when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares, equity interests held by foreign nationals and other nominal amounts of
Equity Interests that are required to be held by other Per-sons under applicable
law) are owned, beneficially and of record, by such Person, another Wholly Owned
Subsidiary of such Person or any combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

SECTION 1.03. Terms Generally. (a) The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (i) any reference in this Agreement to any Loan Document means
such document as amended, restated, supplemented or otherwise modified from time
to time, (ii) any reference in this Agreement to any agreement or document means
such agreement or document as amended, restated, supplemented or otherwise
modified from time to time after the date hereof in accordance with the terms of
this Agreement; and (iii) all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
however, that if Borrower notifies the Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application

 

-33-



--------------------------------------------------------------------------------

thereof on the operation of such provision (or if the Administrative Agent or
the Requisite Lenders notify Borrower that the Administrative Agent or the
Requisite Lenders request an amendment to any provision hereof for such
purpose), within 60 days of any such change becoming effective (or in the case
of any requested amendment by the Administrative Agent or the Requisite Lenders,
within 60 days of the date on which Borrower notifies the Administrative Agent
of such change), then such provision shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall have become
effective, until such provision is amended in a manner satisfactory to Borrower,
the Administrative Agent and the Requisite Lenders.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio and
Interest Expense Coverage Ratio shall be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.

(c) Notwithstanding anything to the contrary herein, (i) any obligations of a
Person under a lease (whether existing now or entered into in the future) that
is not (or would not be) required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP as in effect on the
Closing Date shall not be treated as a capital lease solely as a result of the
adoption of changes in GAAP outlined by the Financial Accounting Standards Board
in its press release dated March 19, 2009, and (ii) all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under State-ment of Financial Accounting Standards 159 (or any
other Financial Accounting Standard having a simi-lar result or effect) to value
any Indebtedness or other liabilities of Parent or any of its Subsidiaries at
“fair value”, as defined therein.

ARTICLE II

THE CREDITS

SECTION 2.01. Credit Commitments.

(a) Subject to the terms and conditions hereof, (i) each Term Lender severally
agrees to make a term loan in Dollars to Borrower on the Closing Date in a
principal amount equal to its Term Commitment, (ii) each Revolving Lender
severally agrees to make revolving loans in Dollars to Borrower, from time to
time during the Revolving Credit Commitment Period and (iii) each Additional
Revolving Lender severally agrees to make revolving loans in Dollars to
Borrower, from time to time during the Revolving Credit Commitment Period.
Amounts repaid in respect of Term Loans may not be reborrowed. During the
Revolving Credit Commitment Period, Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding anything to the contrary contained in this Agreement, in no
event may Revolving Loans be borrowed under this Article II if, after giving
effect thereto (and to any concurrent repayment or prepayment of Loans), (i) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment then in effect or (ii) the Revolving Credit Exposure of any Revolving
Lender would exceed such Revolving Lender’s Revolving Credit Commitment.

(b) The Revolving Loans and Term Loans may from time to time be (i) Eurodollar
Loans, (ii) ABR Loans or (iii) a combination thereof, as determined by Borrower
and notified to the Administrative Agent in accordance with Sections 2.02 and
2.03.

 

-34-



--------------------------------------------------------------------------------

(c) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(d) At any time from and after the Closing Date during the Revolving Credit
Commitment Period, notwithstanding any other provision in this Agreement, an
additional party or parties (each such party being an “Additional Revolving
Credit Lender”) shall be permitted to commit (such commitments being the
“Additional Revolving Credit Commitments”) to and to make revolving credit loans
from time to time to the Borrower in Dollars and become a Lender party to this
Agreement on terms agreed to between the Administrative Agent and the Borrower
(including in respect of the reallocation of outstanding Revolving Loans),
subject to the approval of such Lender by the Issuing Bank (such approval not to
be unreasonably withheld or delayed), at which time such Lender shall become a
Revolving Credit Lender for all purposes under the Loan Documents, its
commitment, a Revolving Credit Commitment, its loans, Revolving Loans, and the
borrowing thereof, a Revolving Credit Borrowing, in each case, for all purposes
under the Loan Documents, and any such Lender shall have all the rights and
responsibilities of a Revolving Credit Lender under this Agreement (including,
without limitation, with respect to participations in Letters of Credit). The
aggregate principal amount of Additional Revolving Credit Commitments plus the
amount of Revolving Credit Commitments in effect on the Closing Date, shall not
exceed $100,000,000. In the event that the Borrower receives a total of at least
$100,000,000 of Revolving Credit Commitments, the Revolving LC Sublimit may be
increased, at the election of the Borrower (subject to the consent of the
Issuing Bank, in its sole and absolute discretion), to $65,000,000. For the
avoidance of doubt, any such Additional Revolving Credit Commitment shall not be
deemed an Incremental Revolving Commitment under Section 2.22 herein.

SECTION 2.02. Procedure for Borrowing.

(a) In order to borrow under the Revolving Credit Commitments or the Term
Commitments, Borrower must give the Administrative Agent notice substantially in
the form of Exhibit B-1 (a “Borrowing Request”), which notice must be received
by the Administrative Agent prior to (a) 11:00 a.m., New York City time, three
Business Days prior to the requested Borrowing Date, in the case of a Eurodollar
Borrowing or (b) 11:00 a.m., New York City time, on the Business Day prior to
the requested Borrowing Date, in the case of an ABR Borrowing. The Borrowing
Request for each Borrowing shall specify (i) whether the requested Borrowing is
to be a Revolving Credit Borrowing or a Term Borrowing, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date (which must be the Closing Date, in
the case of a Term Borrowing), (iv) whether the Borrowing is to be of Eurodollar
Loans or ABR Loans, (v) if the Borrowing is to be of Eurodollar Loans, the
length of the initial Interest Period therefor, and (vi) the location and number
of Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of this Agreement. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then Borrower shall be deemed to have selected an Interest Period of
one month’s duration.

(b) Each Borrowing shall be in a minimum aggregate principal amount of (i) in
the case of a Term Borrowing, $5,000,000 or an integral multiple of $1,000,000
in excess thereof, or (ii) in the case of a Revolving Credit Borrowing,
$1,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate amount of the then Available Revolving Credit Commitments.

(c) Upon receipt of the Term Borrowing Request, the Administrative Agent shall
promptly notify each Term Lender of the aggregate amount of the Term Borrowing.
Each Term Lender

 

-35-



--------------------------------------------------------------------------------

will make the amount of its Term Commitment available to the Administrative
Agent for the account of Borrower at the office of the Administrative Agent
specified in Section 9.01 prior to 10:00 a.m., New York City time, on the
Closing Date in funds immediately available to the Administrative Agent. Amounts
so received by the Administrative Agent will promptly be made available to
Borrower by the Administrative Agent crediting the account of Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders and in like funds as received by the
Administrative Agent.

(d) Upon receipt of a Revolving Credit Borrowing Request, the Administrative
Agent shall promptly notify each Revolving Lender of the aggregate amount of
such Revolving Credit Borrowing and of the amount of such Revolving Lender’s pro
rata portion thereof, which shall be based on the respective Available Revolving
Credit Commitments of all the Revolving Lenders. Each Revolving Lender will make
the amount of its pro rata portion of each such Revolving Credit Borrowing
available to the Administrative Agent for the account of Borrower at the office
of the Administrative Agent specified in Section 9.01 prior to 12:00 noon, New
York City time, on the Borrowing Date requested by Borrower in funds immediately
available to the Administrative Agent. Amounts so received by the Administrative
Agent will promptly be made available to Borrower by the Administrative Agent
crediting the account of Borrower on the books of such office with the aggregate
of the amounts made available to the Administrative Agent by the Revolving
Lenders and in like funds as received by the Administrative Agent; provided,
however, that if on the Borrowing Date of any Revolving Loans to be made to
Borrower or any Revolving LC Disbursements shall be then outstanding, the
proceeds of such Revolving Loans shall first be applied to pay in full such
Revolving LC Disbursements, with any remaining proceeds to be made available to
Borrower as provided above; and provided, further, that ABR Revolving Loans made
to finance the reimbursement of a Revolving LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

SECTION 2.03. Conversion and Continuation Options for Loans.

(a) Borrower may elect from time to time to convert (x) Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior notice of such election not later
than 11:00 a.m., New York City time, on the Business Day prior to a requested
conversion or (y) ABR Loans to Eurodollar Loans by giving the Administrative
Agent prior notice of such election not later than 11:00 a.m., New York City
time, three Business Days prior to a requested conversion; provided that if any
such conversion of Eurodollar Loans is made other than on the last day of an
Interest Period with respect thereto, Borrower shall pay any amounts due to the
Lenders pursuant to Section 2.17 as a result of such conversion. Any such notice
of conversion to Eurodollar Loans shall specify the length of the initial
Interest Period or Interest Periods therefor and if no Interest Period is
specified then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of the
outstanding Eurodollar Loans or ABR Loans may be converted as provided herein;
provided that no Loan may be converted into a Eurodollar Loan (i) when any
Default has occurred and is continuing, or (ii) after the date that is one month
prior to the Revolving Credit Maturity Date or the Term Loan Maturity Date, as
applicable.

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by Borrower giving prior
notice to the Administrative Agent, not later than 11:00 a.m., New York City
time, three Business Days prior to a requested continuation setting forth the
length of the next Interest Period to be applicable to such Loans; provided that
no Eurodollar Loan may be continued as such (i) when any Default has occurred
and is continuing, or (ii) after the date that is one month prior to the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable;
provided, further, that if Borrower shall fail to give any required notice as

 

-36-



--------------------------------------------------------------------------------

described above in this Section 2.03 or if such continuation is not permitted
pursuant to the preceding proviso, then such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period (in
which case the Administrative Agent shall notify Borrower of such conversion).

(c) In connection with any Eurodollar Loans, there shall be no more than four
(4) Interest Periods outstanding at any time with respect to the Term Loans and
no more than six (6) Interest Periods outstanding at any time with respect to
the Revolving Loans.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Optional and Mandatory Prepayments of Loans; Repayments of Term
Loans.

(a) Borrower may at any time and from time to time prepay the Loans (subject to
compliance with the terms of Section 2.17), in whole or in part, subject to
Section 2.05(e), upon irrevocable notice to the Administrative Agent in
substantially the form of Exhibit B-2 not later than 12:00 noon, New York City
time, three (3) Business Days prior to the date of such prepayment (or, in the
case of ABR Loans, on the date of such prepayment), specifying (i) the date and
amount of prepayment, and (ii) the Class of Loans to be prepaid and whether the
prepayment is of Eurodollar Loans, ABR Loans, or a combination thereof
(including in the case of Eurodollar Loans, the Borrowing to which such
prepayment is to be applied and, if of a combination thereof, the amount
allocable to each). Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (i) accrued interest to such date on the amount
prepaid and (ii) in the case of any prepayment of the Term Loans (other than as
a result of a repayment in full of the Term Loans following the occurrence of a
merger, acquisition or change of control transaction), prior to the first
anniversary of the Closing Date, using proceeds of Indebtedness (including
pursuant to Section 2.05(c) below) incurred by Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the LIBO Rate on
the date of such prepayment plus the Applicable Margin with respect to the Term
Loans on the date of such prepayment, a premium of 1% of the aggregate principal
amount so prepaid. Partial prepayments of Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the remaining outstanding principal amount thereof).

(b) In the event and on such occasion that the Aggregate Revolving Credit
Exposure exceeds the Total Revolving Credit Commitment, Borrower shall promptly
(and in any event within one Business Day) prepay Revolving Credit Borrowings
or, if no such Borrowings are outstanding, deposit cash collateral in the
account established with the Administrative Agent in accordance with the
procedures described in Section 2.06(j) in an aggregate amount equal to such
excess.

(c)(i) If Parent or any of its Subsidiaries shall receive Net Proceeds from any
Debt Incurrence or any issuance of Disqualified Capital Stock, an amount equal
to 100% of such Net Proceeds shall be applied within five (5) Business Days
after receipt thereof in accordance with Section 2.05(e).

(ii) If Parent or any of its Subsidiaries shall receive Net Proceeds from any
Asset Sale (other than any Asset Sale permitted by Section 6.05(i), (ii), (iii),
(iv), (v), (vi), (vii) or (xi) or any Asset Sale to Parent or any of its
Subsidiaries), an amount equal to 100% of such Net Proceeds shall be applied
within five (5) Business Days after receipt thereof in accordance with
Section 2.05(e); provided that no such application shall be required with
respect to any Net Proceeds to the extent that (A) the Net Proceeds of all Asset
Sales in any Fiscal Year do not exceed $1,000,000 in the aggregate or (B) so
long as

 

-37-



--------------------------------------------------------------------------------

no Event of Default then exists or would arise therefrom, Borrower delivers an
Officers’ Certificate to the Administrative Agent promptly following the date of
receipt of such Net Proceeds stating that such Net Proceeds will be reinvested
in fixed or capital assets used or usable in the business of Borrower or any
Subsidiary within 365 days following the receipt of such Net Proceeds (it being
understood that no such Officers’ Certificate shall be required unless the Net
Proceeds of all Asset Sales in any Fiscal Year exceed $1,000,000); provided
that, if all or any portion of such Net Proceeds not so applied as provided
herein is not so used within such 365-day period, an amount equal to such
remaining portion shall be applied on the last day of such period as specified
in this Section 2.05(c)(ii); provided, further, if the Property subject to such
Asset Sale constituted Collateral under the Security Documents, then any
property purchased with the Net Proceeds thereof pursuant to this
Section 2.05(c)(ii) shall be mortgaged or pledged, as the case may be, to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.11.

(iii) If Parent or any of its Subsidiaries shall receive Net Proceeds from
insurance or condemnation recoveries (other than from business interruption
insurance) in respect of any Destruction or any proceeds or awards in respect of
any Taking other than any recovery in respect of Motor Vehicles aggregating Net
Proceeds of less than $1,000,000 in any Fiscal Year, an amount equal to 100% of
the Net Proceeds thereof shall be applied within five (5) Business Days after
receipt thereof in accordance with Section 2.05(e); provided that no such
application shall be required with respect to any Net Proceeds to the extent
that, so long as no Event of Default then exists or would arise therefrom,
Borrower delivers an Officers’ Certificate to the Administrative Agent promptly
following the receipt of such Net Proceeds stating that such proceeds shall be
used to (1) repair, replace or restore any Property in respect of which such Net
Proceeds were paid or (2) fund the acquisition of fixed or capital assets used
or usable in the business of Borrower or any Subsidiary, in each case within 365
days following the date of the receipt of such Net Proceeds (it being understood
that no such Officers’ Certificate shall be required in respect of recoveries
for Motor Vehicles unless the Net Proceeds of all such recoveries in any Fiscal
Year exceed $1,000,000); provided that if all or any portion of such Net
Proceeds not so applied is not so used within such 365-day period, an amount
equal to such remaining portion shall be applied on the last day of such period
as specified in this Section 2.05(c)(iii); provided, further, if the Property
subject to such Destruction or Taking constituted Collateral under the Security
Documents, then any Property purchased, repaired or restored with the Net
Proceeds thereof pursuant to this subsection shall be, or continue to be,
mortgaged or pledged, as the case may be, to the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Section 5.11.

(iv) If, for any Excess Cash Flow Period of Borrower commencing with the Excess
Cash Flow Period ending on June 30, 2011, there shall be Excess Cash Flow for
such Excess Cash Flow Period, an amount equal to 50% (such percentage as it may
be reduced as described below, the “ECF Percentage”) of such Excess Cash Flow
shall be applied by Borrower, not later than 90 days after the end of such
Excess Cash Flow Period, in accordance with Section 2.05(e); provided that any
such amounts payable shall be reduced by an amount equal to the amount of any
permanent repayment, prepayment or redemption of Indebtedness to the extent
permitted by this Agreement during such Excess Cash Flow Period or prior to the
date of the payment required by this clause (iv) which has not been applied to
the reduction of any prepayment pursuant to this proviso in any other Excess
Cash Flow Period (and is not already reflected in Debt Service); provided,
further that (A) the ECF Percentage shall be 25% if the Total Leverage Ratio as
of the date such Excess Cash Flow amount is payable (prior to giving effect
thereto) shall be less than or equal to 3.00:1:00 and greater than or equal to
2.25:1.00 and (B) the ECF Percentage shall be 0% if the Total Leverage Ratio as
of the date such Excess Cash Flow amount is payable (prior to giving effect
thereto) shall be less than 2.25:1:00.

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(c)

 

-38-



--------------------------------------------------------------------------------

at least three (3) Business Days prior to the date of such prepayment (or, in
the case of ABR Loans, on the date of such prepayment). Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of any such prepayment
notice and of such Appropriate Lender’s pro rata share of the prepayment. Any
Term Lender (a “Declining Lender”, and any Term Lender which is not a Declining
Lender, an “Accepting Lender”) may elect, by delivering not less than two
(2) Business Days prior to the proposed prepayment date, a written notice (such
notice, a “Rejection Notice”) that any mandatory prepayment otherwise required
to be made with respect to the Term Loans held by such Term Lender pursuant to
clauses (i) through (iv) of this Section 2.05(c) not be made, in which event the
portion of such prepayment which would otherwise have been applied to the Term
Loans of the Declining Lenders shall instead be first, applied to any
outstanding portion of Revolving Loans (without a corresponding reduction in the
Revolving Credit Commitments), and second, retained by the Borrower (for itself
and on behalf of its Subsidiaries) (such retained portion being “Declined
Proceeds”). If a Term Lender fails to deliver a Rejection Notice within the time
frame specified above, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment of Term Loans owed to such Term
Lender.

(d) The Term Loans shall be repaid in consecutive quarterly installments on the
dates set forth below (each such day, an “Installment Payment Date”), in an
aggregate amount equal to the amount specified below for each such Installment
Payment Date.

 

Installment Payment Date

   Installment Amount  

March 31, 2011

   $ 675,000   

June 30, 2011

   $ 675,000   

September 30, 2011

   $ 675,000   

December 31, 2011

   $ 675,000   

March 31, 2012

   $ 675,000   

June 30, 2012

   $ 675,000   

September 30, 2012

   $ 675,000   

December 31, 2012

   $ 675,000   

March 31, 2013

   $ 675,000   

June 30, 2013

   $ 675,000   

September 30, 2013

   $ 675,000   

December 31, 2013

   $ 675,000   

March 31, 2014

   $ 675,000   

June 30, 2014

   $ 675,000   

September 30, 2014

   $ 675,000   

December 31, 2014

   $ 675,000   

March 31, 2015

   $ 675,000   

June 30, 2015

   $ 675,000   

September 30, 2015

   $ 675,000   

December 31, 2015

   $ 675,000   

March 31, 2016

   $ 675,000   

June 30, 2016

   $ 675,000   

September 30, 2016

   $ 675,000   

Term Loan Maturity Date

    
 
  Amount remaining
outstanding at Term
Loan Maturity Date   
  
  

 

-39-



--------------------------------------------------------------------------------

(e) Prepayments of Loans pursuant to Section 2.05(a) shall be applied as elected
by Borrower. Prepayments of Loans pursuant to Section 2.05(c) shall be applied,
first, to the installments of principal in respect of the Term Loans under
Section 2.05(d), pro rata, among the remaining Installment Payment Dates;
second, to reduce the outstanding Revolving Loans ratably among the Revolving
Lenders in accordance with their applicable Revolving Credit Commitments (and
comply with Section 2.05(b) to the extent applicable). Except as otherwise may
be directed by Borrower, any prepayment of Loans pursuant to this Section 2.05
shall be applied, first, to any ABR Loans then outstanding and the balance of
such prepayment, if any, to the Eurodollar Loans then outstanding.

(f) If on any day on which Loans would otherwise be required to be prepaid
pursuant to this Section 2.05, but for the operation of this Section 2.05(f),
the amount of such required prepayment exceeds the then outstanding aggregate
principal amount of ABR Loans which are of the Type required to be prepaid (an
“Excess Amount”), only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the Excess Amount shall be either (A) deposited in the
Collateral Account and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Requisite
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.17.

SECTION 2.06. Letters of Credit.

(a) General. Prior to the Closing Date, the Existing Issuing Lender has issued
the Existing Letters of Credit which, from and after the Closing Date, shall
constitute Revolving Letters of Credit hereunder. Subject to the terms and
conditions set forth herein, Borrower may request the issuance of (and the
applicable Issuing Bank shall issue) Revolving Letters of Credit, at any time
and from time to time during the Revolving Credit Commitment Period, in each
case for the account of Borrower or any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by Borrower or any Subsidiary Loan Party to, or
entered into by Borrower or any Subsidiary Loan Party with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice in substantially the form
of Exhibit B-1 requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
Section 2.06(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary

 

-40-



--------------------------------------------------------------------------------

to issue, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank Borrower shall also submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall not be issued, amended, renewed
or extended if (and upon issuance, amendment, renewal or extension of each
Letter of Credit Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, with respect to
Revolving Letters of Credit, (I) the total Revolving LC Exposure would exceed
the Revolving LC Sublimit or (II) the Aggregate Revolving Credit Exposure would
exceed the Total Revolving Credit Commitment. Upon the issuance of any Letter of
Credit or amendment, renewal or extension of a Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent, who shall promptly notify
each Revolving Lender thereof, as the case may be, which notice shall be
accompanied by a copy of such Letter of Credit or amendment, renewal, extension
or modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.06(d). On the first
Business Day of each calendar month, each Issuing Bank shall provide to the
Administrative Agent a report listing all outstanding Letters of Credit issued
by it and the amounts and beneficiaries thereof and the Administrative Agent
shall promptly provide such report to each Revolving Lender.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit or, in the case of any renewal or extension
thereof, one year after such renewal or extension; provided, that if Borrower
and the applicable Issuing Bank so agree, any Letter of Credit may provide for
the automatic renewal of such Letter of Credit for successive one year terms
(subject to clause (ii)) and (ii) with respect to any Revolving Letter of
Credit, the date that is two Business Days prior to the Revolving Credit
Maturity Date.

(d) Participations.

By the issuance of a Revolving Letter of Credit (or an amendment to a Revolving
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank issuing such Revolving Letter of Credit or the
Lenders, each Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from each Issuing Bank, a participation in each
such Letter of Credit equal to such Lender’s Commitment Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Commitment
Percentage of each Revolving LC Disbursement made by such Issuing Bank and not
reimbursed by Borrower on the date due as provided in Section 2.06(e) or of any
reimbursement payment required to be refunded to Borrower. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Revolving Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Revolving Letter of Credit
or the occurrence and continuance of a Default or reduction or termination of
the Revolving Credit Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent for the account of the Issuing Bank an amount equal to such
LC Disbursement not later than the Business Day immediately following the day
that Borrower receives notice that an LC Disbursement has been made; provided
that, so long as no Default is continuing of which the

 

-41-



--------------------------------------------------------------------------------

Administrative Agent has been notified and subject to the availability of unused
Revolving Credit Commitments, Borrower, each Issuing Bank, the Administrative
Agent and the Lenders hereby agree that in the event an Issuing Bank makes any
LC Disbursement under a Revolving Letter of Credit and Borrower shall not have
reimbursed such amount pursuant to this Section 2.06(e)(i), such unreimbursed LC
Disbursement and all obligations of Borrower relating thereto shall be satisfied
when due and payable by the borrowing of one or more Revolving Loans that are
ABR Loans, which Borrower hereby acknowledges are requested and the Lenders
hereby agree to fund; provided, further, that prior to any such Revolving Loans
being made, the Administrative Agent may, but shall not be required to, confirm
with Borrower that the conditions set forth in Section 4.02 are met, and if
Borrower does not confirm that such conditions shall be met then the
Administrative Agent shall be under no obligation to cause such Revolving Loans
to be made.

(ii) If Borrower fails to make any payment due under Section 2.06(e)(i) with
respect to a Revolving Letter of Credit when due, the Administrative Agent shall
notify each Revolving Lender of the applicable Revolving LC Disbursement, the
payment then due from Borrower in respect thereof and such Lender’s Commitment
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Commitment Percentage of the
payment then due from Borrower, in the same manner as provided in Section 2.02
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that has made the
Revolving LC Disbursement the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any Revolving LC Disbursement (other
than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve Borrower of its obligation to reimburse
such LC Disbursement.

(f) Obligations Absolute. Borrower’s obligation to reimburse LC Disbursements as
provided in Section 2.06(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit
(except as otherwise provided below), or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders, the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the Issuing Bank from liability to Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by

 

-42-



--------------------------------------------------------------------------------

Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), an Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, subject to the terms of the applicable Letter of Credit,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. An Issuing Bank shall promptly notify the Administrative Agent
and the Borrower by telephone of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve Borrower of
its obligation to reimburse the applicable Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date Borrower (or any other account party) reimburses such LC Disbursement,
at in the case of a Revolving LC Disbursement, the rate per annum then
applicable to ABR Revolving Loans commencing on the date of such LC
Disbursement; provided that, if Borrower fails to reimburse (or cause another
account party to reimburse) such LC Disbursement when due pursuant to
Section 2.06(e), then Section 2.08(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank making such LC
Disbursement, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to Section 2.06(e)(ii) to reimburse an Issuing
Bank, shall be for the account of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks. An Issuing Bank may be replaced at any time by
written agreement among Borrower, the Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the Closing Date of any such replacement,
(1) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by such successor Issuing Bank thereafter and (2) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Requisite Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with Revolving LC Exposure representing
greater than 50% of the total Revolving LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, Borrower shall deposit in an account
which shall by established at

 

-43-



--------------------------------------------------------------------------------

such time by the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the Revolving LC
Exposure, as applicable, as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
arise immediately, without demand or other notice of any kind, upon the
occurrence of any Event of Default with respect to Borrower described in
Section 7.01(i). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of Borrower under
this Agreement and shall be invested in Permitted Investments selected by the
Administrative Agent in its sole discretion (it being understood that the
Administrative Agent shall in no event be liable for the selection of such
Permitted Investments or for investment losses with respect thereto, including
losses incurred as a result of the liquidation of such Permitted Investments
prior to stated maturity). The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of Borrower for the
Revolving LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with Revolving LC
Exposure representing greater than 50% of the Revolving LC Exposure), be applied
to satisfy other obligations of Borrower under this Agreement. If Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to Borrower within three Business Days after all
Events of Default have been cured or waived. If Borrower is required to provide
an amount of cash collateral hereunder pursuant to Section 2.05(b), such amount
(to the extent not applied as aforesaid) shall be returned to Borrower as and to
the extent that, after giving effect to such return, Borrower would remain in
compliance with Section 2.05(b) and no Default shall have occurred and be
continuing.

(k) Assignment. The parties acknowledge and agree that (a) any Issuing Bank,
may, without the consent of any party hereto, assign to an Affiliate all of its
right, title and interest (the “Affiliate Assigned Rights”) in, to and under any
and all obligations of Borrower under Section 2.06(e) to reimburse the Issuing
Bank for Revolving LC Disbursements (the “Reimbursement Obligations”), (b) in
respect of all such Reimbursement Obligations constituting Affiliate Assigned
Rights, for all purposes of this Agreement such Affiliate shall be deemed the
“Issuing Bank”, (c) the obligations of the Revolving Lenders and Borrower to any
Issuing Bank shall, in the case of the Affiliate Assigned Rights, inure to the
benefit of the Affiliate acquiring or having acquired such Affiliate Assigned
Rights and be enforceable by such Affiliate and/or by the Issuing Bank on behalf
of such Affiliate and (d) all payments made by Borrower and/or any Revolving
Lender to such Affiliate acquiring or having acquired such Affiliate Assigned
Rights shall discharge all such obligations otherwise owing to such Issuing
Bank, to the extent so paid. The foregoing shall not otherwise affect the rights
and obligations of any Issuing Bank, as Issuing Bank hereunder.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of the relevant Lenders (i) on the Revolving Credit Maturity
Date (or such earlier date as, and to the extent that, such Revolving Loan
becomes due and payable pursuant to Section 2.05 or Article VII), the unpaid
principal amount of, and all other amounts outstanding under, each Revolving
Loan made to it by each such Lender and (ii) on the Term Loan Maturity Date (or
such earlier date as, and to the extent that, such Term Loan becomes due and
payable pursuant to Section 2.05 or Article VII), the unpaid principal amount of
each Term Loan held by each such Lender. Borrower hereby further agrees to pay
interest in immediately available funds at the applicable office of the
Administrative Agent (as

 

-44-



--------------------------------------------------------------------------------

specified in Section 2.13(a)) on the unpaid principal amount of the Revolving
Loans and Term Loans made to it from time to time from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.08.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to the appropriate lending
office of such Lender resulting from each Loan made by such lending office of
such Lender from time to time, including the amounts of principal and interest
payable and paid to such lending office of such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.04.

(d) The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.07 and the Notes maintained pursuant to
paragraph (e) of this Section 2.07 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of Borrower to repay (with applicable interest) the Loans made to
Borrower by such Lender in accordance with the terms of this Agreement. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent (including, without limitation, the Register) and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

(e) The Loans of each Class made by each Lender to Borrower shall, if requested
by the applicable Lender (which request shall be made to the Administrative
Agent), be evidenced by a single Note duly executed on behalf of Borrower, in
substantially the form attached hereto as Exhibit E-1 or E-2, as applicable,
with the blanks appropriately filled, payable to the order of such Lender.

SECTION 2.08. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) for each day during each
Interest Period with respect thereto at a rate per annum equal to (A) the LIBO
Rate determined for such Interest Period, plus (B) the Applicable Margin.

(b) Each ABR Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, or
over a year of 360 days when the Alternate Base Rate is determined by reference
to clause (b)(z) of the definition of “Alternate Base Rate”) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

(c) Notwithstanding the foregoing, during an Event of Default, at the request of
Requisite Lenders, all Obligations shall, to the extent permitted by applicable
law, bear interest, after as well as before judgment, at a per annum rate equal
to (i) in the case of principal of and premium, if any or interest on any Loan,
200 basis points plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section 2.08, (ii) in the case of any LC
Disbursement not reimbursed on the Business Day following the day Borrower
receives notice that the LC Disbursement was made, 200 basis points plus the
rate otherwise applicable to such LC Disbursement as provided in Section 2.06(i)
or (iii) in the case of any other amount, 200 basis points plus the rate
applicable to ABR Loans as provided in Section 2.08(b), in each case from the
date of such nonpayment to (but excluding) the date on which such amount is paid
in full.

 

-45-



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that (i) interest accrued pursuant to Section 2.08(c) shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the date of such conversion. Interest in respect of each Loan shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.

SECTION 2.09. Computation of Interest. Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on Borrower and the Lenders in the absence of manifest
error.

SECTION 2.10. Fees.

(a) Borrower agrees to pay a commitment fee (a “Commitment Fee”) to each
Revolving Lender, for which payment will be made in arrears through the
Administrative Agent on the last Business Day of March, June, September and
December, commencing on the first such date to occur after the Closing Date. The
Commitment Fee shall accrue commencing on the Closing Date and shall cease to
accrue on the date that the Revolving Credit Commitments shall be terminated as
provided herein. The Commitment Fee accrued to each Revolving Lender shall equal
the Commitment Fee Percentage multiplied by such Lender’s Commitment Fee Average
Daily Amount (as defined below) for the applicable period. A Revolving Lender’s
“Commitment Fee Average Daily Amount” with respect to a calculation period shall
equal the average daily amount during such period calculated using the daily
amount of such Revolving Lender’s Revolving Credit Commitment less such
Revolving Lender’s Revolving Credit Exposure for any applicable days during such
Revolving Lender’s Revolving Credit Commitment Period. The Commitment Fee shall
also be payable on each date of termination or reduction of the Revolving Credit
Commitments on the amount of the Revolving Credit Commitments so terminated or
reduced accrued to the date of such termination or reduction. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

(b) Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Revolving Letters of Credit, which shall accrue at a per annum rate equal to the
Applicable Margin for Revolving Loans accruing interest at the LIBO Rate on the
average daily amount of such Lender’s Revolving LC Exposure (excluding any
portion thereof attributable to unreimbursed Revolving LC Disbursements) during
the period from and including the Closing Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Credit Commitment terminates and
the date on which such Revolving Lender ceases to have any Revolving LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of the Revolving LC
Exposure or such lesser amount as shall be agreed to by the Issuing Bank
(excluding any portion thereof attributable to unreimbursed Revolving LC
Disbursements, which shall accrue interest pursuant to Section 2.06(j))
resulting from Letters of Credit issued by such Issuing Bank during the period
from and including the Closing Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any Revolving LC Exposure, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any
Revolving Letter of Credit or processing of drawings thereunder. Participation
fees and fronting fees under this paragraph (collectively, “Revolving LC Fees”)
accrued through and including the last day of March, June, September and
December of each calendar year during the Revolving Credit Commitment Period
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the Revolving

 

-46-



--------------------------------------------------------------------------------

Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand therefor. All Revolving LC Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Borrower agrees to pay to the Administrative Agent the administrative fee in
the amounts and at the times specified in any fee letter between Borrower and
the Administrative Agent entered into in connection with this Agreement (the
“Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution. Once paid, none of the Fees shall be
refundable (unless there was an error in the computation thereof).

SECTION 2.11. Termination or Reduction of Commitments.

(a) Unless previously terminated, the Term Commitments shall terminate on the
Closing Date after the Term Loans are made on such date.

(b) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date. Borrower shall have the right,
upon one Business Day’s notice to the Administrative Agent, to terminate or,
from time to time, reduce the amount of the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitments shall be in
an amount that is an integral multiple of $1,000,000 and (ii) no such
termination or reduction of Revolving Credit Commitments shall be permitted if,
after giving effect thereto and to any repayments of the Loans made on the
effective date thereof, the Aggregate Revolving Credit Exposure then outstanding
would exceed the Total Revolving Credit Commitment then in effect.

SECTION 2.12. Inability to Determine Interest Rate; Unavailability of Deposits;
Inadequacy of Interest Rate. If prior to 11:00 a.m., London time, two Business
Days before the first day of any Interest Period, including an initial Interest
Period, for a requested Eurodollar Borrowing:

(i) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon Borrower) that, by reason of
circumstances affecting the relevant market generally, adequate and reasonable
means do not exist for ascertaining the LIBO Rate for such Eurodollar Borrowing
for such Interest Period, or

(ii) the Administrative Agent shall have received notice from a majority in
interest of the Lenders of the applicable Class that the LIBO Rate determined or
to be determined for such Interest Period for such Eurodollar Borrowing will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

then the Administrative Agent shall give telecopy or telephonic notice thereof
to Borrower and the Lenders by 12:00 noon, New York City time, on the same day.
The Administrative Agent shall give telecopy or telephonic notice to Borrower
and the Lenders as soon as practicable after the circumstances giving rise to
such notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to
Section 2.03 or (y) made pursuant to a Borrowing Request, and shall be continued
or made as ABR Loans, as the case may be.

SECTION 2.13. Pro Rata Treatment and Payments; Proceeds of Collateral.

 

-47-



--------------------------------------------------------------------------------

(a) Each reduction of the Revolving Credit Commitments of the Revolving Lenders
shall be made pro rata according to the amounts of such Revolving Lenders’
Commitment Percentages. Except as otherwise provided in this Agreement, each
payment (including each prepayment) by Borrower on account of principal of and
interest on Loans which are ABR Loans shall be made pro rata according to the
respective outstanding principal amounts of such ABR Loans then held by the
Lenders of the applicable Class. Except as otherwise provided in this Agreement,
each payment (including each prepayment) by Borrower on account of principal of
and interest on Loans which are Eurodollar Loans designated by Borrower to be
applied to a particular Eurodollar Borrowing shall be made pro rata according to
the respective outstanding principal amounts of such Loans then held by the
Lenders of the applicable Class. All payments (including prepayments) to be made
by Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 11:00 a.m., New York time, on the due date thereof to the Administrative
Agent, for the account of the Lenders of the applicable Class, at the
Administrative Agent’s New York office specified in Section 9.01 in the currency
in which the applicable obligation is denominated and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
entitled thereto in the same currency as received and promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to any payment accruing interest or any fee or other amount accruing at
a per annum rate, interest thereon or such fee or other amount, as applicable,
shall be payable at the then applicable rate during such extension. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day (and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension) unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.

(b) Subject to Section 2.12, unless the Administrative Agent shall have been
notified in writing by any Lender prior to a Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate, for the period until such Lender makes such amount immediately available
to the Administrative Agent. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this Section 2.13(b) shall
be conclusive in the absence of manifest error. If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Revolving Loans hereunder, on demand, from Borrower,
but without prejudice to any right or claim that Borrower may have against such
Lender. If Borrower and such Lender shall pay interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to Borrower the amount of such interest paid by Borrower for such
period.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, premium, if any,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal, premium, if any, and unreimbursed LC Disbursements then
due hereunder, ratably among the

 

-48-



--------------------------------------------------------------------------------

parties entitled thereto in accordance with the amounts of principal, premium,
if any, and unreimbursed LC Disbursements then due to such parties.

(d) All Proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies, together with
any other moneys then held by the Collateral Agent in the Collateral Account,
shall, to the extent available for distribution (it being understood that the
Collateral Agent may liquidate investments prior to maturity in order to make a
distribution pursuant to this Section 2.13(d)), be distributed by the Collateral
Agent on each Distribution Date in the following order of priority:

First: to the Collateral Agent for any unpaid Collateral Agent fees and expenses
(including, the payment of the costs and expenses, fees, commissions and taxes
relating to such sale, collection or other realization including compensation to
the Collateral Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by Collateral Agent in connection therewith and
all amounts for which the Collateral Agent is entitled to indemnification
pursuant to the provisions of any Loan Document, together with interest on each
such amount at the highest rate then in effect under the Credit Agreement from
and after the date such amount is due, owing or unpaid until paid in full);

Second: without duplication of amounts applied pursuant to clause First above,
to any other Secured Party which has theretofore advanced or paid any Collateral
Agent fees and expenses constituting administrative expenses allowable under
Section 503(b) of the U.S. Bankruptcy Law, an amount equal to the amount thereof
so advanced or paid by such Secured Party and for which such Secured Party has
not been reimbursed prior to such Distribution Date, and, if such moneys shall
be insufficient to pay such amounts in full, then ratably (without priority of
any one over any other) to such Secured Parties in proportion to the amounts of
such Collateral Agent fees advanced by the respective Secured Parties and
remaining unpaid on such Distribution Date;

Third: without duplication of the amounts applied pursuant to clause First and
Second above, to any Secured Party which has theretofore advanced or paid any
Collateral Agent fees and expenses other than such administrative expenses, an
amount equal to the amount thereof so advanced or paid by such Secured Party and
for which such Secured Party has not been reimbursed prior to such Distribution
Date, and, if such moneys shall be insufficient to pay such amounts in full,
then ratably (without priority of any one over any other) to such Secured
Parties in proportion to the amounts of such Collateral Agent fees advanced by
the respective Secured Parties and remaining unpaid on such Distribution Date;

Fourth: without duplication of the amounts applied pursuant to clauses First,
Second and Third above, to the Secured Parties that are Lenders or Hedging
Exchangers, interest and other amounts constituting Secured Obligations (other
than principal, premium, if any, and Reimbursement Obligations) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
or owing; and

Fifth: without duplication of the amounts applied pursuant to clauses First,
Second, Third and Fourth above, to the Secured Parties that are Lenders or
Hedging Exchangers, principal amount and premium, if any, of the Obligations
(including Reimbursement Obligations) and any breakage, termination or other
payments under Hedging Agreements and cash management obligations constituting
Secured Obligations then due, owing or unpaid until paid in full, in each

 

-49-



--------------------------------------------------------------------------------

case equally and ratably in accordance with the respective amounts thereof then
due or owing; and

Sixth: without duplication of the amounts applied pursuant to clauses First,
Second, Third, Fourth and Fifth above, any surplus then remaining shall be paid
to the Loan Parties or their successors or assigns or to whomever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Fifth of this Section 2.13(d), the Loan
Parties shall remain liable for any deficiency.

(e) The term “unpaid” as used in clause Third of Section 2.13(d) above refers:

(i) in the absence of a bankruptcy proceeding with respect to the relevant Loan
Parties, to all amounts of the relevant Obligations outstanding as of a
Distribution Date, and

(ii) during the pendency of a bankruptcy proceeding with respect to the relevant
Loan Parties, to all amounts allowed by the bankruptcy court in respect of the
relevant Obligations as a basis for distribution (including estimated amounts,
if any, allowed in respect of contingent claims), to the extent that prior
distributions have not been made in respect thereof.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(e)(i) or 2.06(e)(ii), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent or the
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

SECTION 2.14. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law, or in the interpretation or
application thereof, shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (i) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be suspended until such
time as the making or maintaining of Eurodollar Loans shall no longer be
unlawful, and (ii) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.

SECTION 2.15. Requirements of Law.

(a) If at any time any Lender or Issuing Bank determines that the introduction
of, or any change in or in the interpretation of, any law, treaty or
governmental rule, regulation or order or the compliance by such Lender or
Issuing Bank with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender or the Issuing Bank for
agreeing to make or making, funding or maintaining any Eurodollar Loans or
participating in, issuing or maintaining any Letter of Credit (including any tax
other than Indemnified or Other Taxes or Excluded Taxes covered by Section 2.16,

 

-50-



--------------------------------------------------------------------------------

which shall be governed exclusively by such section), then Borrower shall from
time to time, within five days of demand therefor by such Lender or the Issuing
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or Issuing Bank additional
amounts sufficient to compensate such Lender or Issuing Bank for such increased
cost. A certificate as to the amount of such increased cost, submitted to
Borrower and the Administrative Agent by such Lender or Issuing Bank, shall be
conclusive and binding for all purposes, absent manifest error. Such Lender or
Issuing Bank, shall promptly notify the Administrative Agent and Borrower in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate such Lender or Issuing Bank, as applicable, on an after tax basis or
such increased cost or reduced amount. Such additional amounts shall be payable
directly to such Lender or Issuing Bank, as applicable, within ten days of
Borrower’s receipt of such notice, and such notice shall, in the absence of
manifest error, be conclusive and binding on Borrower.

(b) If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority after
the date hereof affects or would affect the amount of capital required or
expected to be maintained by any Lender or Issuing Bank (or a holding company
controlling such Lender or Issuing Bank) and such Lender or Issuing Bank
determines (in its sole and absolute discretion) that the rate of return on its
capital (or the capital of its holding company, as the case may be) as a
consequence of its Revolving Credit Commitment or the Loans made by it or any
issuance, participation or maintenance of Letters of Credit is reduced to a
level below that which such Lender or Issuing Bank (or its holding company)
could have achieved but for the occurrence of any such circumstance, then, in
any such case upon notice from time to time by such Lender or Issuing Bank to
Borrower, Borrower shall immediately pay directly to such Lender or Issuing
Bank, as the case may be, additional amounts sufficient to compensate such
Lender or Issuing Bank (or its holding company) on an after tax basis for such
reduction in rate of return. A statement of such Lender or Issuing Bank as to
any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on Borrower. In determining such amount, such Lender or Issuing Bank may
use any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d) In the event that any Lender or Issuing Bank determines that any event or
circumstance that will lead to a claim under this Section 2.15 has occurred or
will occur, such Lender or Issuing Bank will use its best efforts to so notify
Borrower; provided that Borrower shall not be required

 

-51-



--------------------------------------------------------------------------------

to compensate any Lender or Issuing Bank pursuant to this Section 2.15 for any
amounts incurred more than 120 days prior to the date such Lender or Issuing
Bank notifies Borrower of such claim; provided that if any event or circumstance
giving rise to such claim is retroactive, then the 120 day period referred to
above shall be extended to include the period of retroactive effect thereof and
provided, further that, any failure to provide such notice shall in no way
impair the rights of such Lender or Issuing Bank to demand and receive
compensation under this Section 2.15, but without prejudice to any claims of
Borrower for compensation for actual damages sustained as a result of any
failure to observe this undertaking.

SECTION 2.16. Taxes.

(a) Except as provided in this Section 2.16, all payments by the Loan Parties of
principal of, and interest on, the Loans and all other amounts payable hereunder
or under any other Loan Document shall be made without setoff, counterclaim or
other defense, free and clear of, and without deduction or withholding for, any
and all Taxes imposed on any Agent, any Issuing Bank, or any Lender (or any
assignee of such Lender or such Issuing Bank, as the case may be, or a
Participant or a change in designation of the lending office of a Lender or an
Issuing Bank, as the case may be (a “Transferee”) or any successor Agent), but
excluding Excluded Taxes (such non-excluded items being called “Indemnified
Taxes”) unless required by applicable law. In the event that any withholding or
deduction from any payment to be made by the Loan Parties hereunder or under any
other Loan Document is required in respect of any Indemnified Taxes pursuant to
applicable law, then the Loan Parties will:

(i) timely pay directly to the relevant authority in accordance with applicable
law the full amount required to be so withheld or deducted;

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation reasonably satisfactory to the Administrative Agent evidencing
such payment to such authority; and

(iii) pay to the Administrative Agent for the account of the Lenders or the
Issuing Banks or Transferees, as the case may be, such additional amount or
amounts as are necessary to ensure that the net amount actually received by each
Lender or the Issuing Banks or Transferees, as the case may be, will equal the
full amount such Lender or such Issuing Bank or Transferees, as the case may be,
would have received had no such withholding or deduction (including any
withholding or deduction applicable to additional amounts payable under this
Section 2.16) been required.

(b) The Loan Parties agree to timely pay any and all present or future stamp or
documentary taxes and any other excise, property, intangible, or mortgage
recording taxes, charges or similar levies (including interest, fines and
penalties in addition to tax) arising from any payment made under any Loan
Document or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, any Loan Document (“Other Taxes”).

(c) If any Indemnified Taxes or Other Taxes are directly asserted against any
Agent, any Issuing Bank or any Lender or Transferee with respect to any payment
received by any Agent, any Issuing Bank or such Lender or Transferee hereunder
or under any other Loan Document, or otherwise with respect to any Loan
Document, such Agent, such Issuing Bank or such Lender or Transferee, upon
written request showing in reasonable detail the basis and amount of such
Indemnified Taxes or Other Taxes, the Loan Parties shall promptly indemnify and
hold harmless such Agent, such Issuing Bank or such Lender or Transferee from
all Indemnified Taxes or Other Taxes, whether or not such Indemnified or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority,

 

-52-



--------------------------------------------------------------------------------

including any Indemnified Taxes or Other Taxes imposed by virtue of such
indemnification or by virtue of the failure of the Loan Parties to provide the
required receipts or other required documentary evidence, and all expenses
reasonably related to the foregoing. A certificate as to the amount of such
Indemnified Taxes or Other Taxes delivered to the Borrower by a Lender, Issuing
Bank or Transferee (with a copy to the Administrative Agent), or by an Agent on
its own behalf or on behalf of a Lender, Issuing Bank or Transferee, shall be
conclusive absent manifest error.

(d)(i) Each Lender or Transferee, each Agent, and each Issuing Bank that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (each, a “Non-U.S. Lender”) shall, on
or prior to the Closing Date (in the case of each Non-U.S. Lender that is a
party hereto on the Closing Date) or on or prior to the date of any assignment,
participation or change in the designated lending office hereunder (in the case
of a Non-U.S. Lender that is a Transferee) or in the case of a Non-U.S. Lender
that is a successor Agent, on or prior to the date such successor Agent becomes
an Agent hereunder, execute and deliver, if legally able to do so, to Borrower
and the Administrative Agent (A) two accurate and complete original signed
copies of United States Internal Revenue Service Forms W-8ECI or W-8BEN or such
other forms or documents (or successor forms or documents), appropriately
completed, as may be applicable to establish the extent, if any, to which a
payment to such Non-U.S. Lender is exempt from or entitled to a reduced rate of
withholding or deduction of Taxes or (B) in the case of a Non-U.S. Lender
claiming exemption from United States federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” (x) a certificate, in substantially the form of Exhibit M, or any
other form approved by the Administrative Agent (any such certificate a “Section
2.16(d) Certificate”) to the effect that such Non-U.S. Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from United States federal withholding tax on all payments by
the Borrower under this Agreement and under any Note or under any other Loan
Document. In addition, each Non-U.S. Lender agrees that from time to time after
the Closing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect or if
reasonably requested by Borrower or the Administrative Agent, it will, to the
extent legally able to do so, deliver to Borrower and the Administrative Agent
two new accurate and complete original signed copies of United States Internal
Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits of any
income tax treaty), or Form W-8BEN (with respect to the portfolio interest
exemption) and a Section 2.16(d) Certificate, as the case may be, and such other
forms as may be required in order to confirm or establish the entitlement of
such Non-U.S. Lender to a continued exemption from or reduction in United States
federal withholding tax with respect to payments under the Loan Documents.

(ii) Each Lender or Transferee, each Agent and each Issuing Bank that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (each, a “U.S. Lender”) and has not
otherwise established to the reasonable satisfaction of the Borrower and the
Administrative Agent that it is an exempt recipient (as defined in
section 6049(b)(4) of the Code and the United States Treasury Regulations
thereunder) shall, on or prior to the Closing Date (in the case of each U.S.
Lender that is a party hereto on the Closing Date) or on or prior to the date of
any assignment, participation or change in the designated lending office
hereunder (in the case of a Transferee), or on or prior to the date a successor
Agent becomes an Agent hereunder (in the case of a successor Agent) execute and
deliver to Borrower and the Administrative Agent two accurate and complete
original signed copies of United States Internal Revenue Service Forms W-9 (or
successor forms or documents), appropriately completed to establish a complete
exemption from United States backup withholding tax with respect to payments to
be made under this Agreement and under any Note

 

-53-



--------------------------------------------------------------------------------

and under any other Loan Document. In addition, each U.S. Lender agrees that
from time to time after the Closing Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect or if reasonably requested by Borrower or the Administrative
Agent, it will deliver to Borrower and the Administrative Agent two new accurate
and complete original signed copies of United States Internal Revenue Service
Form W-9, and such other forms as may be required in order to confirm or
establish the entitlement of such U.S. Lender to a continued complete exemption
from United States backup withholding tax with respect to payments under the
Loan Documents.

(iii) Notwithstanding any other provision of this paragraph, a Lender shall not
be required to deliver any form pursuant to this paragraph (d) that such Lender
is not legally able to deliver.

(e) With respect to obligations under this Agreement other than those specified
in the immediately following sentence, no Loan Party shall be required to
indemnify or to pay any additional amounts to any Issuing Bank, any Lender or
Transferee or any Agent with respect to any Indemnified Taxes that are U.S.
federal withholding taxes to the extent that (i) any obligation to withhold,
deduct or pay amounts with respect to such Indemnified Tax existed on the date
such Issuing Bank, such Lender or Transferee or such Agent, became a party to
this Agreement or otherwise becomes a Transferee or otherwise becomes a
successor Agent, except to the extent that such Person (or its assignor) was
previously entitled to receive indemnification or additional amounts from a Loan
Party with respect to any such Indemnified Tax under the provisions hereunder,
or (ii) such Indemnified Taxes arise because such Issuing Bank, such Lender or
Transferee or such Agent fails to provide any forms or certificates required by
the provisions of Section 2.16(d) that such Person is legally able to provide.
Notwithstanding anything to the contrary, it is understood and agreed, for the
avoidance of doubt, that the obligation of the Loan Parties to indemnify for
Indemnified Taxes and to pay additional amounts under Sections 2.16(a) and
(c) shall apply with respect to any and all Indemnified Taxes imposed on or with
respect to each Issuing Bank, and each Lender and Transferee and each Agent as a
result of a change in law, including treaties, or regulation or a change in the
interpretation or application thereof by any Governmental Authority having
jurisdiction over such Person occurring after the time such Person becomes a
party to this Agreement.

(f) In the event that any Issuing Bank, or any Lender or Transferee or any Agent
determines that any event or circumstance that will lead to a claim by it under
this Section 2.16 has occurred or will occur, such Issuing Bank, or such Lender
or Transferee or such Agent will use commercially reasonable efforts to timely
so notify Borrower; provided that any failure to provide such notice shall in no
way impair the rights of any Issuing Bank, or any Lender or Transferee or any
Agent to demand and receive compensation under this Section 2.16.

(g) If a Loan Party pays any additional amount or makes an indemnity payment
under this Section 2.16 to any Issuing Bank, any Lender or Transferee or any
Agent or any successor Agent, and such Person determines in its sole good faith
discretion that it has actually received or realized in connection therewith any
refund of the Indemnified Tax, such Person shall pay to such Loan Party an
amount equal to such refund which was obtained by such Person (net all
out-of-pocket expenses (including taxes) of any Issuing Bank, or any Lender or
Transferee or Agent); provided, however, that, in no event will any Issuing Bank
or any Lender or Transferee or Agent be required to pay any amount to any Loan
Party the payment of which would place such Issuing Bankor any Lender or
Transferee or Agent in a less favorable net after-tax position than such Issuing
Bank or any Lender or Transferee or Agent would have been in if the additional
amounts giving rise to such refund of any Indemnified Taxes or Other Taxes had
never been paid; and provided further, that the Loan Parties, upon the request
of any Issuing Bank or any Lender or Transferee or Agent, agree to repay the
amount paid over to the Loan Parties to any Issuing Bank or any Lender or
Transferee or Agent in the event any Issuing Bank or any

 

-54-



--------------------------------------------------------------------------------

Lender or Transferee or Agent is required to repay such refund, plus interest
and penalties (excluding interest and penalties attributable to the negligence
or willful misconduct of the Lender). This paragraph shall not be construed to
require any Issuing Bank or any Lender or Transferee or Agent to disclose any
confidential information to the Loan Parties or any other Person (including its
tax returns).

(h) The Agent, Lender or Transferee shall use commercially reasonable efforts
to cooperate with Borrower in attempting to recover Indemnified Taxes that the
Borrower reasonably asserts were improperly imposed, provided, however,
that any such attempts shall be at the sole cost of Borrower and the Borrower
shall indemnify the Agent, Lender or Transferee for any costs it incurs in
connection with complying with this subsection 2.16(h). Borrower shall have the
right to dispute or challenge in a reasonable manner and only to the extent
necessary to protect its rights under applicable law, and at its sole cost and
expense, the imposition of Indemnified Taxes with the relevant Governmental
Authority. This subsection 2.16(h) shall not be construed to require the Agent,
Lender or Transferee to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person or to take or refrain from any action that it reasonably determines would
be disadvantageous to it. In no event will this subsection 2.16(h)) relieve the
Borrower of its obligation to pay additional amounts to the Agent, Lender or
Transferee under this Section 2.16 or other provision of this Agreement.

(i) The agreements in this Section 2.16 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
thereunder.

SECTION 2.17. Indemnity. In the event any Lender shall incur any loss or expense
(including any loss (other than lost profit) or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to make, continue or maintain any portion of the principal amount of any
Loan as, or to convert any portion of the principal amount of any Loan into, a
Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to an ABR
Loan or repayment or prepayment of the principal amount of any Eurodollar Loan
on a date other than the scheduled last day of the Interest Period applicable
thereto, whether pursuant to Section 2.03, 2.04, 2.05, 2.07, 2.14, 2.15 or 2.20
or otherwise, or any failure to borrow or convert any Eurodollar Loan after
notice thereof shall have been given hereunder, whether by reason of any failure
to satisfy a condition to such Borrowing or otherwise, then, upon the written
notice of such Lender to Borrower (with a copy to the Administrative Agent),
Borrower shall, within five days of its receipt thereof, pay directly to such
Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such written notice (which shall
include calculations in reasonable detail) shall, in the absence of manifest
error, be conclusive and binding on Borrower.

SECTION 2.18. Change of Lending Office. Each Lender (or Transferee) agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.14,
2.15 or 2.16 with respect to such Lender (or Transferee), it will, if requested
by Borrower, use commercially reasonable efforts (subject to overall policy
considerations of such Lender (or Transferee)) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its respective
lending offices to suffer no material economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 2.18 shall affect
or postpone any of the obligations of Borrower or the rights of any Lender (or
Transferee) pursuant to Sections 2.14, 2.15 and 2.16.

SECTION 2.19. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against
Borrower, or pursuant to a secured

 

-55-



--------------------------------------------------------------------------------

claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loans or participations in LC Disbursements which at the time
shall be due and payable as a result of which the unpaid principal portion of
its Loans and participations in LC Disbursements which at the time shall be due
and payable shall be proportionately less than the unpaid principal portion of
such Loans and participations in LC Disbursements of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in such Loans and participations in LC Disbursements of such other
Lender, so that the aggregate unpaid principal amount of such Loans and
participations in LC Disbursements held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans and
participations in LC Disbursements as prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.19
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustments restored without interest.
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or an LC Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by Borrower to such Lender
by reason thereof as fully as if the Lender were a direct creditor directly to
Borrower in the amount of such participation.

SECTION 2.20. Assignment of Commitments Under Certain Circumstances. In the
event that any Lender shall have delivered a notice or certificate pursuant to
Section 2.14 or 2.15, or Borrower shall be required to make additional payments
or indemnity payments to any Lender under Section 2.16 or any Lender becomes a
Defaulting Lender (each, an “Increased Cost Lender”); then, with respect to each
such Increased Cost Lender, Borrower shall have the right, but not the
obligation, at its own expense, upon notice to such Increased Cost Lender and
the Administrative Agent, to replace such Increased Cost Lender with an assignee
(in accordance with and subject to the restrictions and requirements contained
in Section 9.04) approved by the Administrative Agent (such approval not to be
unreasonably withheld), and, in the case of any Increased Cost Lender with a
Revolving Credit Commitment, also approved by the Issuing Bank (such approval
not to be unreasonably withheld), and such Increased Cost Lender hereby agrees
to transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights and
obligations under this Agreement to such assignee, and the Administrative Agent
shall record such assignment in the Register; provided, however, that no
Increased Cost Lender shall be obligated to make any such assignment unless
(i) such assignment shall not conflict with any law or any rule, regulation or
order of any Governmental Authority and (ii) such assignee or Borrower shall pay
to the affected Increased Cost Lender in immediately available funds on the date
of such assignment the principal of and interest accrued to the date of payment,
or applicable claim, on the Loans made by such Increased Cost Lender and all
commitment fees and other fees owed to such Increased Cost Lender hereunder and
all other amounts accrued for such Increased Cost Lender’s account or owed to it
hereunder (including any Commitment Fees).

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.10(a), and Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender,

 

-56-



--------------------------------------------------------------------------------

including any commitment fee accrued during the period prior to the time such
Lender became a Defaulting Lender except to the extent that such commitment fee
shall otherwise have been due and payable by Borrower prior to such time;

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender and any Term Commitment of such Defaulting Lender shall not be
included in determining whether all Lenders or the Requisite Lenders or
Requisite Class Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 9.08), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Revolving LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i) all or any part of such Revolving LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Revolving LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
Revolving LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such Revolving LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.06(j), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b)(i) with respect to such Defaulting Lender’s Revolving LC
Exposure during the period such Defaulting Lender’s Revolving LC Exposure is
cash collateralized;

(iv) if the Revolving LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(c), then the fees payable to the Lenders pursuant
to Section 2.10(a) and 2.10(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Commitment Percentages; or

(v) if any Defaulting Lender’s Revolving LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.21(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s Revolving
Credit Commitment that was utilized by such Revolving LC Exposure) and letter of
credit fees payable under Section 2.10(b)(i) with respect to such Defaulting
Lender’s Revolving LC Exposure shall be payable to the Issuing Bank until such
Revolving LC Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless (i) it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders, (ii) the Defaulting Lender has been
replaced in accordance with Section 2.20 or 9.04, (iii) cash collateral will be
provided by the Borrower in accordance with Section 2.21(c), and/or
(iv) participating interests in any

 

-57-



--------------------------------------------------------------------------------

such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Revolving LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Commitment Percentage; provided that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.22. Incremental Loans.

(a) On or before the Term Loan Maturity Date or the Revolving Credit Maturity
Date, as applicable, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of (i) incremental or additional term
loan facilities (each, an “Incremental Term Facility”, and the commitments
thereunder the “Incremental Term Loan Commitments”) or (ii) incremental or
additional revolving credit facilities, which, for the avoidance of doubt, may
include, at the option of Borrower, an increase in the size of the Revolving LC
Sublimit on a dollar-for-dollar basis with the size of the Incremental Revolving
Facility (subject to the consent of the Issuing Bank, in its sole and absolute
discretion); provided that in no event shall the Revolving LC Sublimit exceed
$80,000,000 at any time (each, an “Incremental Revolving Facility” and, together
with the Incremental Term Facilities, the “Incremental Facilities”; and the
commitments thereunder, the “Incremental Revolving Commitments” and, together
with the Incremental Term Loan Commitments, collectively, the “Incremental Loan
Commitments”). Subject to the terms and conditions set forth in this
Section 2.22 and to the conditions precedent to each Credit Event set forth in
Section 4.02 hereto, the Incremental Facilities shall be, in the case of any
Incremental Term Facility, funded, or in the case of any Incremental Revolving
Facility, available on the relevant Increased Amount Date; provided that (x) the
aggregate amount of all Incremental Facilities shall not exceed the aggregate
principal amount of $35,000,000, (y) each Incremental Term Facility shall be in
an amount equal to at least $5,000,000 and (z) each Incremental Revolving
Facility shall be in an amount equal to at least $5,000,000. Each such notice
shall specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Loan Commitments shall be effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent; provided that any Lender
offered or approached to provide all or a portion of any Incremental Loan
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Loan Commitments.

(b) Such Incremental Loan Commitments shall become effective as of the
applicable Increased Amount Date; provided that (i) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Incremental Loan Commitments and any Borrowings on such date; (ii) after
giving effect to such Incremental Loan Commitments and any Borrowings on such
date each of the conditions set forth in Section 4.02 shall be satisfied;
(iii) (A) the Total Leverage Ratio after giving effect to such Incremental Loan
Commitments, any Borrowings and use of proceeds thereof on such date on a Pro
Forma Basis shall not exceed a level 0.50:1.00 lower than the Total Leverage
Ratio then required to be maintained under Section 6.15 and (B) the Loan Parties
shall be in compliance on a Pro Forma Basis with the Financial Covenants;
provided, that, for purposes of the calculations set forth in clauses
(iii)(A)-(C), such calculations with respect to Incremental Revolving Credit
Commitments shall assume a borrowing of the maximum amount of Loans available
under such Incremental Revolving Credit Commitment and any other Incremental
Revolving Credit Commitments previously made pursuant

 

-58-



--------------------------------------------------------------------------------

to this Section 2.22); (iv) the Incremental Loans shall share ratably in the
Collateral; (v) except to the extent that the applicable Joinder Agreement
otherwise provides, the Incremental Loans that are term loans (“Incremental Term
Loans”) shall share ratably in any mandatory prepayments of the existing Term
Loans; (vi) the maturity date of any Loan under such Incremental Facility shall
not be earlier than the Maturity Date of the Term Loans, in the case of any
Incremental Term Facility, or the Revolving Loans, in the case of any
Incremental Revolving Facility; (vii) the Weighted Average Life to Maturity
applicable to any Incremental Term Facility shall be equal to or greater than
Weighted Average Life to Maturity of the existing Term Loan Facility; (viii) in
the case of any increase in revolving loans (“Incremental Revolving Loans”)
(A) such loans shall mature no earlier than, and require no scheduled
amortization or mandatory commitment reduction prior to, the Revolving Credit
Maturity Date, (B) all other terms (other than pricing, upfront fees and unused
commitment fees) shall be substantially identical to the existing Revolving
Credit Facility (in the reasonable discretion of the Administrative Agent) or
otherwise reasonably acceptable to the Administrative Agent and (C) all other
terms will be as agreed between the Borrower and the Incremental Revolving
Lenders providing such Incremental Revolving Loans; (ix) in the case of any
increase in term loans, all terms and documentation with respect to any
Incremental Term Facility (A) shall be reasonably acceptable to the
Administrative Agent, (B) will be as agreed between the Borrower and the
Incremental Term Lenders providing such Incremental Loans and (C) other than in
respect of the initial conditions to borrowing thereunder, shall not be more
restrictive to the Parent and its Subsidiaries than the terms of the applicable
existing Facility unless the Lenders under the applicable existing Facility also
receive the benefit of the more restrictive terms (without any consent being
required); (x) such Incremental Loans or Incremental Loan Commitments shall be
effected pursuant to one or more joinder agreements executed and delivered by
the Borrower, the Administrative Agent and one or more Incremental Lenders and
setting forth the terms applicable to such Incremental Loans and Incremental
Loan Commitments (each, a “Joinder Agreement”); (xi) the Incremental Loans shall
rank pari passu in right of payment and security to the existing Facility;
(xii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction, including any supplements or amendments to
the Collateral Documents providing for such Incremental Loans to be secured
thereby and, if applicable, a Borrowing Request; and (xiii) if the interest rate
applicable to the Incremental Loans under any Incremental Facility shall be
higher than the corresponding interest rate on the applicable existing Facility
by 0.25% or more, then the interest rate applicable to the applicable existing
Facility shall be increased to a level that is not less than 0.25% below such
Incremental Facility (in each case, calculated for both the Incremental Loans
and the applicable existing Facility, in each case, inclusive of any original
issue discount and upfront fees (with original issue discount being equated to
interest based on an assumed four-year life to maturity with respect to the
existing Facilities and, if the relevant Incremental Facility will have a
maturity of less than four years, then based on the actual maturity for such
Incremental Facility)); provided that in determining interest rates applicable
to the existing Term Loans or Revolving Loans, as applicable, or the applicable
Incremental Facility, (x) customary arrangement or commitment fees payable in
connection with the existing Term Loans or Revolving Facility, as applicable, or
to one or more arrangers (or their affiliates) of the applicable Incremental
Facility shall be excluded and (y) if the LIBO Rate in respect of such
Incremental Facility includes a floor greater than the floor applicable to the
analogous existing Facility, such increased amount shall be equated to interest
margin for purposes of determining any increase to the applicable interest
margin under the analogous existing Facility. For the avoidance of doubt, the
rate of interest and the amortization schedule (if applicable) of any
Incremental Loan Commitments shall be determined by the Borrower and the
applicable Incremental Lenders and shall be set forth in the applicable Joinder
Agreement.

(c) On any Increased Amount Date on which any Incremental Revolving Commitment
or Incremental Term Loan Commitment becomes effective, subject to the foregoing
terms and conditions, each lender with an Incremental Revolving Commitment
(each, an “Incremental Revolving Lender”) or an Incremental Term Loan Commitment
(each, an “Incremental Term Lender” and

 

-59-



--------------------------------------------------------------------------------

together with the Incremental Revolving Lenders, collectively, the “Incremental
Lenders”), to the extent not already a Lender, shall become a Lender hereunder
with respect to such Incremental Loan Commitment; provided that any financial
institution that becomes an Incremental Lender that is not already a Lender
hereunder shall be reasonably satisfactory to the Administrative Agent and the
Borrower and, with respect to any Incremental Revolving Facility, to the L/C
Issuer.

(d) The terms and provisions of the Incremental Loan Commitments shall be,
except as set forth in the relevant Joinder Agreement and otherwise provided in
this Section 2.22, identical to those of the applicable Loans and for purposes
of this Agreement, any Incremental Loans or Incremental Loan Commitments shall
be deemed to be Term Loans, Incremental Term Loans, Term Commitments,
Incremental Term Loan Commitments, Revolving Loans, Incremental Revolving Loans,
Revolving Credit Commitments or Incremental Revolving Credit Commitments, as
applicable. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.22.

(e) This Section 2.22 shall supersede any provisions in Sections 2.13 and 9.08
to the contrary. Notwithstanding any other provision of any Loan Document, the
Loan Documents may be amended by the Administrative Agent and the Loan Parties,
if necessary, to provide for terms applicable to each Incremental Facility
and/or Incremental Loan Commitment, as may be necessary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders, the Issuing Bank and the Administrative Agent to
enter into this Agreement and to extend credit hereunder and under the other
Loan Documents, Borrower makes the representations and warranties set forth in
this Article III on the date hereof and upon the occurrence of each Credit
Event:

SECTION 3.01. Organization, etc. Each of Parent, Borrower and each of its
Subsidiaries (a) is a corporation, limited liability company, partnership or
other form of legal entity, duly organized and validly existing and in good
standing under the laws of the jurisdiction of its incorporation, formation or
organization, as the case may be, (b) has all requisite corporate or other power
and authority to carry on its business as now conducted, (c) is duly qualified
to do business and is in good standing as a foreign corporation, foreign limited
liability company or foreign partnership (or comparable foreign qualification,
if applicable, in the case of any other form of legal entity), as the case may
be, in each jurisdiction where the nature of its business requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and (d) has full power and authority
and holds all requisite material governmental licenses, permits and other
approvals (i) to enter into and perform its obligations under this Agreement,
each other Loan Document to which it is a party and (ii) to own or hold under
lease its Property and to conduct its business substantially as currently
conducted by it, except to the extent the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

SECTION 3.02. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by Borrower of this Agreement and by each Loan Party of each
other Loan Document to which it is a party, the borrowing of the Loans, the use
of the proceeds thereof and the issuance of the Letters of Credit hereunder are
within each Loan Party’s corporate, limited liability

 

-60-



--------------------------------------------------------------------------------

company, partnership or comparable powers, as the case may be, have been duly
authorized by all necessary corporate, partnership or comparable and, if
required, equityholder action, as the case may be, and do not

(a) contravene the Organic Documents or any resolutions of the Board of
Directors (or committee thereof), shareholders, members or partners of Parent or
any of its Subsidiaries;

(b) contravene any material Requirement of Law binding on or affecting Parent or
any of its Subsidiaries;

(c) violate or result in a default or event of default or an acceleration of any
rights or benefits under any material indenture, agreement or other instrument
binding upon Parent or any of its Subsidiaries; or

(d) result in, or require the creation or imposition of, any Lien on any assets
of Parent or any of its Subsidiaries, other than Liens pursuant to the Security
Documents.

SECTION 3.03. Government Approval, Regulation, etc. No consent, authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or other Person is required for the due execution,
delivery or performance by Borrower of this Agreement or by any Loan Party of
any other Loan Document, the borrowing of the Loans, the use of the proceeds
thereof, the issuance of Letters of Credit hereunder, nor for the consummation
of the Transactions, except (a) such as have been obtained or made and are in
full force and effect, (b) filings and registrations necessary to perfect Liens
under the Security Documents and (c) those consents, authorizations, approvals,
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

SECTION 3.04. Validity, etc. This Agreement has been duly executed and delivered
by Borrower and upon execution and delivery of the other Loan Documents to which
any Loan Party is a party, such Loan Documents will have been duly executed and
delivered by such Loan Parties. This Agreement constitutes, and each other Loan
Document to which any Loan Party is to be a party will, upon the due execution
and delivery thereof and assuming the due execution and delivery of this
Agreement by each of the other parties hereto, constitute, the legal, valid and
binding obligation of each Loan Party that is a party hereto or thereto,
enforceable in accordance with the respective terms hereof and thereof, subject
to the effect of bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforceability of creditors’ rights generally and to general
principles of equity.

SECTION 3.05. Medicare Participation/Accreditation.

(a) Parent and its Domestic Subsidiaries are qualified (to the extent required
by their business as currently conducted) to participate as suppliers in
programs established under the Medicare Regulations and Medicaid Regulations
(together with their respective intermediaries or carriers, the “Government
Reimbursement Programs”), and the relevant Loan Parties are entitled to
reimbursement under the Medicare program for services rendered to qualified
Medicare beneficiaries. Parent and its Domestic Subsidiaries comply in all
material respects with the conditions of participation in all Government
Reimbursement Programs in which any of them participates. There is no pending
or, to Borrower’s best knowledge after due inquiry, threatened proceeding or
investigation by any of the

 

-61-



--------------------------------------------------------------------------------

Government Reimbursement Programs with respect to (i) Parent’s or any of its
Domestic Subsidiaries’ qualification or right to participate in any Government
Reimbursement Program, (ii) the compliance or non-compliance by Parent or any of
its Domestic Subsidiaries with the terms or provisions of any Government
Reimbursement Program, or (iii) the right of Parent or any of its Domestic
Subsidiaries to receive or retain amounts received or due or to become due from
any Government Reimbursement Program in which it participates or has
participated, which proceeding or investigation, together with all other such
proceedings and investigations, could reasonably be expected to have a Material
Adverse Effect.

(b) Fraud and Abuse. Neither Parent nor any of its Subsidiaries nor any of their
respective officers or directors has, on behalf of Parent or any of its
Subsidiaries, knowingly or willfully violated any Medicare Regulations or
Medicaid Regulations in any case in any material respect, including but not
limited to the following: (i) knowingly and willfully making or causing to be
made a false statement or representation of a material fact in any applications
for any benefit or payment; (ii) knowingly and willfully making or causing to be
made any false statement or representation of a material fact for use in
determining rights to any benefit or payment; (iii) failing to disclose
knowledge by a claimant of the occurrence of any event affecting the initial or
continued right to any benefit or payment on its own behalf or on behalf of
another, with intent to secure such benefit or payment fraudulently;
(iv) knowingly and willfully soliciting or receiving any remuneration (including
any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in
cash or in kind or offering to pay such remuneration (A) in return for referring
an individual to a Person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part by any
Government Reimbursement Programs or other applicable third-party payers, or
(B) in return for purchasing, leasing or ordering or arranging for or
recommending the purchasing, leasing or ordering of any good, facility, service
or item for which payment may be made in whole or in part by any Government
Reimbursement Programs or other applicable third-party payers.

SECTION 3.06. Financial Information; Projections.

(a) The Lenders have been provided true and complete copies of (i) the
consolidated balance sheets of Parent as of June 30, 2010 and 2009, reported on
by PricewaterhouseCoopers LLP, independent public accountants, and the related
consolidated statements of income, stockholders’ equity and cash flows of Parent
for the Fiscal Years ended June 30, 2010 and 2009 and (ii) the consolidated
balance sheet of Parent as of September 30, 2010 and the related statements of
income, stockholders’ equity and cash flows of Parent for the three month
periods ended September 30, 2010 and 2009. All such financial statements have
been prepared in accordance with GAAP consistently applied in all material
respects (except for the absence of full footnote disclosure in the interim
financial statements described in clause (ii)) and present fairly in all
material respects the consolidated financial condition of Parent as of the dates
and the results of its operations and cash flows for the periods presented.
Except as disclosed on Schedule 3.06(a) or in the financial statements referred
to in this Section 3.06(a) (including the notes thereto) or in the Information
Memorandum, on the Closing Date (after giving effect to the Transactions),
neither Parent nor any of its Subsidiaries has any material Indebtedness or
material contingent liabilities, material long-term commitments or material
unrealized losses.

(b) [Intentionally Omitted]

(c) The Lenders have been provided copies of projections for each of Parent and
Borrower for each Fiscal Year through the Fiscal Year ending June 30, 2016 (the
“Projections”). The assumptions made in preparing the Projections were
reasonable as of the date the Projections were provided to the Lenders and all
material assumptions are set forth therein. The Projections present a good faith
estimate of the financial information contained therein, it being recognized by
the Administrative

 

-62-



--------------------------------------------------------------------------------

Agent and the Lenders, however, that projections as to future events are not to
be viewed as facts and that the actual results will probably differ from the
Projections and that the differences may be material.

SECTION 3.07. No Material Adverse Effect. Since June 30, 2010, no event or
circumstance has occurred that has had, or could reasonably be expected to have,
a Material Adverse Effect.

SECTION 3.08. Litigation. There is no pending or, to Borrower’s knowledge,
threatened investigation, litigation, action or proceeding affecting Parent or
any of its Subsidiaries, or any of their respective operations, properties,
businesses or assets, or the ability of the parties to consummate the
transactions contemplated hereby, which could reasonably be expected to have a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby.

SECTION 3.09. Compliance with Laws and Agreements. Neither Parent nor any of its
Subsidiaries has violated, is in violation of or has been given written notice
of any violation of any Requirements of Law applicable to it or its Property or
any indentures, agreements or other instruments binding upon it or its Property,
except for any violations which singly or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

SECTION 3.10. Subsidiaries. Schedule 3.10 sets forth the name of, and the direct
or indirect ownership interest in each Subsidiary as of the Closing Date and
identifies each Subsidiary that is a Loan Party as of the Closing Date. Schedule
3.10 accurately sets forth each Subsidiary that is an Immaterial Subsidiary as
of the Closing Date.

SECTION 3.11. Ownership of Properties.

(a) Except where the failure, singly or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, Parent and its Subsidiaries have
good and marketable title to, or valid leasehold interests in, or easements or
other property interests in, or are licensed to use, all their material
properties and assets (including all Mortgaged Properties), except for minor
defects in title that do not interfere with their ability to conduct their
business as currently conducted or to utilize such properties and assets for
their intended purposes. As of the Closing Date after giving effect to the
initial extensions of credit hereunder, all Mortgaged Properties are free and
clear of Liens, except for Permitted Liens and those items listed on Schedule B
of the lender’s title insurance policy issued by the Title Company. All of such
other properties are free and clear of Liens, other than Permitted Liens. The
property of Parent and its Subsidiaries, taken as a whole, (i) is in sufficient
operating order, condition and repair (ordinary wear and tear excepted), and
(ii) constitutes all the property which is required for the business and
operations of Parent and its Subsidiaries as presently conducted.

(b) As of the Closing Date, Schedule 3.11(b) contains a true and complete list
of each parcel of Real Property (including each Mortgaged Property) and
identifies whether such parcel is (i) owned by Parent or any of its Subsidiaries
and (ii) leased, subleased or otherwise occupied or utilized by Parent or any of
its Subsidiaries, as lessee.

(c) Parent and its Subsidiaries have complied with all obligations under all
leases to which they are a party, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect could not reasonably be expected to have a Material
Adverse Effect. Parent and its Subsidiaries enjoy peaceful and undisturbed
possession under all such leases, other

 

-63-



--------------------------------------------------------------------------------

than leases in respect of which the failure to enjoy peaceful and undisturbed
possession could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

(d) Parent and its Subsidiaries own, possess, are licensed or otherwise have the
right to use, or could obtain ownership or possession of, on terms not
materially adverse to them, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary for the present
conduct of their business, without any known conflict with the rights of others,
except where such conflicts could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(e) Neither Parent nor any of its Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except in each case as specified on Schedule 3.11(e) or in the lease documents
delivered to the Administrative Agent prior to the Closing Date.

(f) None of Parent or any of its Subsidiaries has received any notice of, nor
has any knowledge of, the occurrence or pendency or contemplation of any Taking
or material Destruction affecting all or any portion of its Property, except as
could not reasonably be expected to have a Material Adverse Effect. No Mortgage
encumbers improved Real Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.04.

(g) Parent and its Subsidiaries own or have rights to use all of the Collateral
and all rights with respect to any of the foregoing used in, necessary for or
material to their businesses as currently conducted, except as could not
reasonably be expected to have a Material Adverse Effect. The use by each Loan
Party with rights in such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any Person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To Borrower’s knowledge, no claim
has been and remains outstanding that any of Parent’s or any of its Subsidiary’s
use of any Collateral does or may violate the rights of any third party that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 3.12. Taxes. Parent and its Subsidiaries have timely filed (or had filed
on their behalf) all federal and material state and local and foreign tax
returns and reports required by law to have been filed by them and have timely
paid all Taxes and governmental charges due and all assessments received, except
any such Taxes or charges which are being diligently contested in good faith by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been set aside on their books or which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
proposed (in writing) or pending Tax assessment, deficiency or audit that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, neither Parent nor any of its
Subsidiaries has ever been a party to any understanding or arrangement
constituting a “tax shelter” for U.S. tax purposes within the meaning of
Section 6111(c) or Section 6111(d) (each as in effect immediately prior to the
American Jobs Creation Act of 2004) or Section 6662(d)(2)(C)(iii) of the Code,
or has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation § 1.6011-4.

SECTION 3.13. Employee Benefits.

 

-64-



--------------------------------------------------------------------------------

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Parent and its Subsidiaries are in compliance with the
presently applicable provisions of ERISA and the Code with respect to all
employee benefits plans (as defined in section 3(3) of ERISA) that are
maintained or contributed to by Parent or any of its Subsidiaries, except where
non-compliance would not reasonably be expected to have a Material Adverse
Effect. The present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Pension Plans by an amount
that could reasonably be expected to result in a Material Adverse Effect if such
plans are terminated. Using actuarial assumptions and computation methods
consistent with subpart 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of each ERISA Entity to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, would not reasonably be expected to result in a
Material Adverse Effect.

(b) Parent and its Subsidiaries do not maintain or contribute to any plan,
program, policy arrangement or agreement with respect to employees (or former
employees) employed outside the United States.

SECTION 3.14. Environmental Matters.

(a) Except as set forth on Schedule 3.14(a) and except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect,

(i) All Property owned, leased or operated by Parent or any of its Subsidiaries,
and all operations conducted thereon and therefrom, are in compliance with all
Environmental Laws.

(ii) There have been no Releases at, on, under or from any Property now or, to
Borrower’s knowledge, previously owned, leased or operated by Parent or any of
its Subsidiaries.

(iii) Parent and its Subsidiaries have been issued and are in compliance with
all Environmental Permits necessary for their Properties, operations, facilities
and businesses and each is in full force and effect and neither Parent nor any
of its Subsidiaries has received any notice that any Environment Permit will be
suspended, revoked or otherwise modified.

(iv) There are no underground storage tanks, active or abandoned, or related
piping, including petroleum storage tanks, or any surface impoundments or
disposal areas, on or under any Real Property now or, to Borrower’s knowledge,
previously owned, leased or operated by Parent or any of its Subsidiaries.

(v) Neither Parent nor any of its Subsidiaries has arranged for the disposal or
treatment or arranged for the transportation for disposal or treatment of any
Hazardous Material to any location which is listed or formally proposed for
listing on the National Priorities List (“NPL”) promulgated pursuant to CERCLA,
on the CERCLIS or on any similar list promulgated by a Governmental Authority or
which is the subject of any enforcement actions by any Governmental Authority or
of other investigations or Remedial Action which could reasonably be expected to
lead to any Environmental Claim against Parent or any of its Subsidiaries.

(vi) There are no polychlorinated biphenyls or friable asbestos present at any
Property owned, leased or operated by Parent or any of its Subsidiaries.

 

-65-



--------------------------------------------------------------------------------

(b) Except for such matters that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, there are no pending
or written threatened:

(i) Environmental Claims received by Parent or any of its Subsidiaries, or

(ii) claims, complaints, notices or inquiries received by Parent or any of its
Subsidiaries regarding Environmental Liability.

(c) Except as set forth on Schedule 3.14(c), no Property now or, to Borrower’s
knowledge, previously owned, leased or operated by Parent or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
on any similar list of sites promulgated by a Governmental Authority, which
listing or proposed listing could reasonably be expected to result in a Material
Adverse Effect.

(d) There are no existing Liens pursuant to any Environmental Law with respect
to any Property or other assets currently owned, or to Borrower’s knowledge,
leased or operated by Parent or any of its Subsidiaries.

(e) Neither Parent nor any of its Subsidiaries is currently conducting any
Remedial Action which could result in material costs or liability, and neither
Parent nor any of its Subsidiaries is subject to, and none of these entities has
assumed by contract, agreement or operation of law, any obligation under
Environmental Law, except as could not reasonably be expected to, either
individually or in the aggregate, have a Material Adverse Effect.

SECTION 3.15. Regulations U and X. The Loans, the use of the proceeds thereof,
this Agreement and the transactions contemplated hereby will not result in a
violation of or be inconsistent with any provision of Regulation U or
Regulation X.

SECTION 3.16. Disclosure; Accuracy of Information. Neither this Agreement nor
any other document, certificate or statement furnished to the Administrative
Agent or any Lender by or on behalf of Parent or any of its Subsidiaries in
connection herewith (including, without limitation, the Information Memorandum)
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements contained herein and therein not
misleading, in light of the circumstances under which they were made; provided
that to the extent this or any such document, certificate or statement
(including without limitation the Information Memorandum) was based upon or
constitutes a forecast or projection, Borrower represents only that it acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such document, certificate or statement.

SECTION 3.17. Insurance. As of the Closing Date, set forth on Schedule 3.17 is a
summary of all insurance policies maintained by Parent and its Subsidiaries,
which insurance policies are maintained with financially sound and responsible
insurance companies and, with respect to the properties material to the business
of Parent and its Subsidiaries shall provide coverage against such casualties
and contingencies and of such types and in such amounts as are customary for
companies of a similar size engaged in similar businesses in similar locations.

SECTION 3.18. Labor Matters. Except as could not reasonably be expected to have
a Material Adverse Effect, (a) there are no strikes, lockouts, work stoppages or
slowdowns against Parent or any of its Subsidiaries pending or, to Borrower’s
knowledge, threatened; (b) the hours worked by and payments made to employees of
Parent and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters; and (c) all payments due from Parent or any of its
Subsidiaries, or for which any claim may be made against

 

-66-



--------------------------------------------------------------------------------

Parent or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Parent or any such Subsidiary.

SECTION 3.19. Solvency. Immediately following the consummation of the
Transactions on the Closing Date and immediately following the making of each
Loan and after giving effect to the application of the proceeds of such Loans or
any other Credit Event, (i) the fair value of the assets of each of Parent and
Borrower (in each case, on an unconsolidated basis and on a consolidated basis
with its Subsidiaries, which for this purpose shall include rights of
contribution in respect of obligations for which such Loan Party has provided a
guarantee), at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the Property of each of Parent and Borrower (in each case, on an unconsolidated
basis and on a consolidated basis with its Subsidiaries, which for this purpose
shall include rights of contribution in respect of obligations for which such
Loan Party has provided a guarantee) will be greater than the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured (the valuation of contingent obligations being
computed in light of all the facts and circumstances existing on the date hereof
that can reasonably be expected to become an actual or matured liability);
(iii) each of Parent and Borrower (in each case, on an unconsolidated basis and
on a consolidated basis with its Subsidiaries) will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured (the valuation of contingent obligations
being computed in light of all the facts and circumstances existing on the date
hereof that can reasonably be expected to become an actual or matured
liability); and (iv) neither Parent nor Borrower (in either case, on an
unconsolidated basis or on a consolidated basis with its Subsidiaries) will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

SECTION 3.20. Securities. All of the common stock of each of Parent’s
Subsidiaries has been duly authorized, issued and delivered and is fully paid,
nonassessable (with respect to corporations only) and free of preemptive rights
that have not been waived. All of the Equity Interests of Borrower are held
directly by Parent, free and clear of all Liens other than Liens under the
Security Documents and nonconsensual Permitted Liens arising by operation of
law. The Equity Interests of each Subsidiary held, directly or indirectly, by
Borrower are owned, directly or indirectly, by Borrower free and clear of all
Liens other than Liens under the Security Documents and nonconsensual Permitted
Liens arising by operation of law. There are not, as of the Closing Date, any
existing options, warrants, calls, subscriptions, convertible or exchangeable
securities, rights, agreements, commitments or arrangements for any Person to
acquire any common stock of Borrower’s Subsidiaries or any other securities
convertible into, exchangeable for or evidencing the right to subscribe for any
such common stock, except as disclosed in the financial statements delivered
pursuant to Sections 5.01(a) and (b) or otherwise disclosed to the Lenders prior
to the Closing Date.

SECTION 3.21. Security Documents.

(a) The Pledge Agreement is effective under New York law to create in favor of
the Collateral Agent for its benefit and the benefit of the Secured Parties a
legal, valid and enforceable security interest in the Securities Collateral and,
when such Securities Collateral is delivered to the Collateral Agent, the Lien
on such Collateral created by the Pledge Agreement shall constitute under New
York law a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgor thereunder in such Securities Collateral.

(b)(i) Subject to Section 3.21(c), the Security Agreement is effective under New
York law to create in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Security Agreement) and

 

-67-



--------------------------------------------------------------------------------

(ii) (x) when financing statements in appropriate form are filed in the offices
specified on Schedule 7 to the Perfection Certificate and (y) upon the taking of
possession or control by the Collateral Agent of any such Collateral in which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Lien on such Collateral created by the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in such Collateral to the extent such
Lien and security interest can be perfected by the filing of a financing
statement pursuant to the UCC or by possession or control by the Collateral
Agent, in each case prior and superior in right to any other Person, other than
with respect to Permitted Liens.

(c) When the filings described in Section 3.21(b)(ii)(x) above are made and when
the Security Agreement (or a summary thereof, including a grant of security
interest) is filed in the United States Patent and Trademark Office and the
United States Copyright Office, the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in the Security
Agreement) in which a security interest may be perfected by filing such
financing statements and filing, recording or registering a security agreement,
financing statement or analogous document in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on patents, patent applications, registered trademarks, trademark applications
and registered copyrights acquired by the Loan Parties after the Closing Date),
in each case prior and superior in right to any other Person other than with
respect to Permitted Liens.

(d) Each Mortgage executed and delivered as of the Closing Date is, and any
Mortgage executed and delivered thereafter by the relevant Loan Party will be as
of the date each Mortgage is executed and delivered, effective to create,
subject to the exceptions listed in each title insurance policy covering such
Mortgage, in favor of the Collateral Agent, for its benefit and the benefit of
the applicable Secured Parties, a legal, valid and enforceable Lien on and
security interest in all of the Loan Parties’ right, title and interest in and
to the real property thereunder, and when the Mortgages are filed in the
appropriate county offices, the Mortgages shall constitute a Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
real property, in each case prior and superior in right to any other Person,
other than with respect to Permitted Liens and the rights of Persons pursuant to
the exceptions listed in each title policy covering such Mortgages.

SECTION 3.22. Anti-Terrorism Laws.

(a) Neither Parent nor any of its Subsidiaries is in violation of any laws
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (signed into law on October 26, 2001) (the “USA PATRIOT Act”).

(b) Neither Parent nor any of its Subsidiaries nor, to Borrower’s knowledge,
their brokers or other agents acting or benefiting in any capacity in connection
with the Loans is any of the following:

(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

-68-



--------------------------------------------------------------------------------

(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.

(c) Neither Parent nor any of its Subsidiaries nor, to Borrower’s knowledge, any
of their brokers or other agents acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE IV

CONDITIONS

SECTION 4.01. Closing Date. The obligations of each Lender to make Loans and
acquire participations in Letters of Credit and the obligation of each Issuing
Bank to issue Letters of Credit, in each case, on the Closing Date are subject,
at the time of the making of such Loans, or the issuance of such Letters of
Credit, to satisfaction of the following conditions on or prior to the Closing
Date (some of which, for the avoidance of doubt, may be determined by the Agent
to have been satisfied in connection with the documentation entered into in
connection with the Existing Credit Agreement):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received counterparts of the Guarantee
Agreement signed on behalf of each Guarantor.

(c) The Administrative Agent shall have received from each Loan Party a Closing
Certificate, dated the Closing Date and signed on behalf of such Loan Party by a
Financial Officer of such Loan Party.

(d) The Administrative Agent shall have received favorable written opinions from
(i) Paul, Hastings, Janofsky & Walker LLP, special counsel to the Loan Parties
and (ii) the

 

-69-



--------------------------------------------------------------------------------

General Counsel of the Loan Parties, each addressed to each Agent and the
Lenders and dated the Closing Date and otherwise in form and substance
satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received counterparts of the Amendment
and Restatement Agreement signed on behalf of each of the parties thereto.

(f) [intentionally omitted]

(g) The Refinancing shall have been consummated in full pursuant to arrangements
and documentation reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have received a “pay-off” letter in form and
substance reasonably satisfactory to the Administrative Agent with respect to
the JPM Letter of Credit Agreement; and the Administrative Agent shall have
received such UCC termination statements, mortgage releases, releases of
assignments of leases and rents, releases of security interests in Intellectual
Property and other instruments, in each case in proper form for recording, as
the Administrative Agent shall have reasonably requested to release and
terminate of record the Liens securing the JPM Letter of Credit Agreement. After
giving effect to the Transactions, neither Parent nor any of its Subsidiaries
shall have outstanding any Indebtedness or Disqualified Capital Stock other than
(i) the Loans and other extensions of credit under this Agreement, (ii) the
Parent Notes, and (iii) other Indebtedness set forth on Schedule 6.01.

(h) All corporate and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Loan Documents to occur on or prior to the Closing Date shall be in form and
substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate proceedings, governmental
approvals, good standing certificates and bring down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or governmental authorities, all in form and substance reasonably
satisfactory to the Administrative Agent (it being understood that the Loan
Parties are not required to deliver good standing certificates and copies of
charter documents with respect to the Immaterial Subsidiaries).

(i) The Lenders shall have received (i) a certificate of the chief financial
officer of Borrower confirming the solvency of Borrower (on an unconsolidated
basis and on a consolidated basis with its Subsidiaries, which for this purpose
shall include rights of contribution in respect of obligations for which such
Loan Party has provided a guarantee), and (ii) a certificate of the chief
financial officer of Parent confirming the solvency of Parent (on an
unconsolidated basis and on a consolidated basis with its Subsidiaries, which
for this purpose shall include rights of contribution in respect of obligations
for which such Loan Party has provided a guarantee), in each case, after giving
effect to the Transactions, each in the form of Exhibit K and reasonably
satisfactory to the Administrative Agent.

(j) The Collateral Agent shall have received evidence and be satisfied that the
insurance required by Section 5.04 and the Security Documents is in effect in
form and substance satisfactory to the Collateral Agent.

(k) The Administrative Agent shall have received all Fees payable to the
Administrative Agent or any Lender on or prior to the Closing Date under the fee
letter and all other amounts due and payable pursuant to the Loan Documents on
or prior to the Closing Date, including reimbursement or payment of all
reasonable out-of-pocket expenses (including

 

-70-



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of Shearman & Sterling LLP and local
counsels) required to be reimbursed or paid by Borrower hereunder or under any
other Loan Document.

(l) The Collateral Agent shall have received counterparts of the Security
Agreement and Pledge Agreement signed by each Loan Party, in each case, together
with the following in form and substance reasonably satisfactory to the
Collateral Agent:

(i) certificates representing all Pledged Securities, together with executed and
undated stock powers and/or assignments in blank;

(ii) [intentionally omitted]

(iii) promissory notes substantially in the form of Exhibit N representing all
intercompany Indebtedness between/among Parent or any of its Subsidiaries,
together with executed and undated instruments of assignment endorsed in blank;

(iv) appropriate financing statements or comparable documents authorized by (and
executed by, to the extent required under applicable law) the appropriate
entities in proper form for filing under the provisions of the UCC and
applicable domestic or local laws, rules or regulations in each of the offices
where such filing is necessary or appropriate, in the Collateral Agent’s sole
discretion, to grant to the Collateral Agent a perfected Lien on such
Collateral, superior and prior to the rights of all third persons other than the
holders of Permitted Liens;

(v) UCC, personal property security, judgment and execution, tax lien,
bankruptcy and pending lawsuit search reports listing all effective financing
statements, registrations or comparable documents which name any applicable Loan
Party as debtor and which are filed in those jurisdictions in which any Loan
Party is organized, any of such Collateral is located and the jurisdictions in
which any applicable Loan Party’s chief executive office or principal place of
business is located in the United States, together with copies of such existing
financing statements, registrations or other documents and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are Permitted Liens or have been
released or discharged (it being understood that the Loan Parties are not
required to deliver search reports with respect to Immaterial Subsidiaries);

(vi) evidence of the preparation for recording or filing, as applicable, of all
recordings and filings of each such Security Document, including, without
limitation, with the United States Patent and Trademark Office and the United
States Copyright Office, and delivery and recordation, if necessary, of such
other security and other documents, including UCC-3 termination statements with
respect to UCC security filings, financing change statements or other personal
property that do not constitute Permitted Liens, as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect, or publish notice of, the
Liens created, or purported or intended to be created, by such Security
Documents;

(vii) evidence that all other actions reasonably necessary or, in the opinion of
the Collateral Agent, desirable to perfect the security interests created by the
Security Documents have been taken; and

 

-71-



--------------------------------------------------------------------------------

(viii) a completed Perfection Certificate dated the Closing Date and signed by
an executive officer or Financial Officer of each Loan Party, together with all
attachments contemplated thereby.

(m) The Collateral Agent shall have received the following documents and
instruments:

(i) Mortgages encumbering each Mortgaged Property in which the applicable Loan
Party holds an ownership interest (as indicated on Schedule 3.11(b) hereto) in
favor of the Collateral Agent, for its benefit and the benefit of the applicable
Secured Parties, duly executed and acknowledged by the applicable Loan Party
that is the owner or holder of any interest in such Mortgaged Property, and
otherwise in form satisfactory for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires, returns or other
instruments as shall be required in connection with the recording or filing
thereof to create a lien under applicable Requirements of Law, and such UCC-1
financing statements as may be required to create and perfect a valid fixture
filing in any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to the Collateral Agent, and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, which Mortgage and financing statements and other instruments
shall when recorded or registered be effective to create a Lien on such
Mortgaged Property as of the date such Mortgage is executed and delivered
subject to no other Liens except Permitted Liens, including the exceptions
listed in the title policy insuring such Mortgage;

(ii) with respect to each Mortgaged Property, such consents or amendments, in
form acceptable to the Collateral Agent, as necessary or required to consummate
the transactions contemplated hereby or as shall reasonably be deemed necessary
by the Collateral Agent in order for the owner or holder of the fee or leasehold
interest constituting such Mortgaged Property to grant the Lien contemplated by
the Mortgage with respect to such Mortgaged Property;

(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring (or committing to insure) the Lien of such Mortgage as a valid first
mortgage Lien on the Mortgaged Property and fixtures described therein in an
amount not less than the amount set forth on Schedule 4.01(m)(iii)
(approximately 115% of the fair market value thereof), which policies (or
marketable commitments having the effect of policies) shall (w) be issued by the
Title Company, (x) include such reinsurance arrangements (with provisions for
direct access) as shall be reasonably required by the Collateral Agent, (y) have
been supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent, and (z) contain no exceptions to title other than matters
shown as exceptions in each title insurance policy (or marked commitment having
the effect of a title insurance policy) insuring a mortgage, reasonably
acceptable to the Collateral Agent;

(iv) with respect to each Mortgaged Property, a Survey;

(v) with respect to each Mortgaged Property, policies or certificates of
insurance as required by the Mortgage relating thereto, which policies or
certificates shall comply with the insurance requirements contained in such
Mortgage; provided that the Administrative Agent shall have received a copy of,
or a certificate as to coverage under,

 

-72-



--------------------------------------------------------------------------------

the insurance policies required by Section 5.04 and the applicable provisions of
the Security Documents, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance satisfactory
to the Administrative Agent;

(vi) with respect to each Mortgaged Property, such affidavits, certificates,
consents, estoppels, information (including financial data) and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the policy or policies (or commitment) and endorsements contemplated in
subparagraph (iii) above;

(vii) evidence acceptable to the Collateral Agent of payment by the appropriate
Loan Party or Subsidiary thereof of all applicable title insurance premiums,
search and examination charges, survey costs and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages and issuance of the title insurance policies referred to in
subparagraph (iii) above;

(viii) with respect to each Real Property, copies of all material leases or
other agreements relating to possessory interests to which any Loan Party or
Subsidiary thereof is a party; to the extent any of the foregoing in which any
Loan Party is a landlord or sublandlord affect any Mortgaged Property, such
agreement shall be subordinate to the Mortgage to be recorded against such
Mortgaged Property and otherwise acceptable to the Collateral Agent;

(ix) with respect to each Mortgaged Property, each applicable Loan Party shall
have made all notifications, registrations and filings, to the extent required
by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property;

(x) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property; and

(xi) to the extent reasonably requested by the Collateral Agent, opinions of
local counsel for the Loan Parties in states in which the Mortgaged Properties
are located with respect to the enforceability and perfection of the Mortgages
and any related fixture filings in form and substance satisfactory to the
Collateral Agent.

(n) The Lenders shall have received, sufficiently in advance of the Closing
Date, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, including the information
described in Section 9.19.

SECTION 4.02. Conditions to Each Credit Event. The agreement of each Lender to
make any Loan or of the Issuing Bank to issue, increase, renew or extend any
Letter of Credit, including, without limitation, in connection with any
Incremental Facility (such event being called a “Credit Event”) requested to be
made by it on any date is subject to the satisfaction of the following
conditions (it being understood that a continuation or conversion of any Loans
pursuant to Section 2.03 shall not be deemed a Credit Event):

 

-73-



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.02 or 2.06, as applicable.

(b) The representations and warranties set forth in Article III hereof and in
the other Loan Documents shall be true and correct in all material respects (or,
as to any representations and warranties that are otherwise qualified as to
materiality or “Material Adverse Effect” , as so qualified) with the same effect
as if then made (unless expressly stated to relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after giving effect to such Credit Event, no
Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
Borrower on the date of such Credit Event, as to the matters specified in
Sections 4.02(b) and (c).

ARTICLE V

AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees with the Lenders that on or after the
Closing Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder or under any other Loan Document have been paid in full and all
Letters of Credit have expired or terminated (or have been cash collateralized
in accordance with the procedures in Section 2.06(j)) and all LC Disbursements
shall have been reimbursed:

SECTION 5.01. Financial Information, Reports, Notices, etc. The Loan Parties
will furnish, or will cause to be furnished, to the Administrative Agent for
distribution to each Lender copies of the following financial statements,
reports, notices and information:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year (or such earlier date on which Parent is required to file a Form
10-K under the Exchange Act), a consolidated balance sheet of Parent and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of operations, cash flows and stockholders’ equity for such Fiscal
Year, in comparative form with such financial statements as of the end of, and
for, the preceding Fiscal Year, and notes thereto (including, to the extent not
all Subsidiaries of the Borrower are Loan Parties, a note with a consolidating
balance sheet and statements of operations and cash flows separating out Parent,
Borrower, the Subsidiary Loan Parties and the Subsidiaries that are not Loan
Parties), all prepared in accordance with Regulation S-X and accompanied by
(i) an opinion of PricewaterhouseCoopers LLP or another independent registered
public accounting firm of recognized national standing satisfactory to the
Administrative Agent (which opinion shall not have an Impermissible
Qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Parent as of the dates and for the periods specified in
accordance with GAAP, and (ii) a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default under any financial covenant (which certificate may
be limited to the extent required by accounting rules or guidelines);

(b) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year (or such earlier date on
which Parent is required to

 

-74-



--------------------------------------------------------------------------------

file a Form 10-Q under the Exchange Act), a consolidated balance sheet of Parent
and its Subsidiaries as of the end of such Fiscal Quarter and the related
consolidated statements of operations, cash flows and stockholders’ equity for
such Fiscal Quarter and for the same period in the prior Fiscal Year and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and notes thereto (including a note with a consolidating
balance sheet and statements of operations and cash flows separating out Parent,
Borrower, the Subsidiary Loan Parties and the Subsidiaries that are not Loan
Parties), all prepared in accordance with Regulation S-X and accompanied by a
certificate of a Financial Officer of Parent and Borrower stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Parent as of the
dates and for the periods specified in accordance with GAAP;

(c) together with the financial statements described in Section 5.01(a) and (b),
a compliance certificate of a Financial Officer of Parent and Borrower,
substantially in the form of Exhibit D, containing a computation in reasonable
detail of, and showing compliance with, each of the Financial Covenants during
the period covered by such financial statements and to the effect that, in
making the examination necessary for the signing of such certificate, such
Financial Officer has not become aware of any Default that has occurred and is
continuing, or, if such Financial Officer has become aware of such Default,
describing such Default and the steps, if any, being taken to cure it, as well
as a summary of all New Contract Capital Expenditures made during such period
together with such supporting detail as the Administrative Agent may reasonably
request;

(d) as soon as available and in any event no later than 30 days after the
commencement of each Fiscal Year, a detailed budget for Parent and Borrower and
its Subsidiaries by Fiscal Quarter for such Fiscal Year (including a projected
consolidated balance sheet and related statements of projected operations as of
the end of and for each Fiscal Quarter during such Fiscal Year) and, promptly
when available, any significant revisions of such budgets;

(e) promptly after any reasonable request by the Administrative Agent (or any
Lender, through the Administrative Agent), copies of all reports submitted to
Borrower or Parent, as applicable, by any independent registered public
accounting firm in connection with each annual, interim or special audit of the
financial statements of Parent or any of its Subsidiaries, as applicable,
including any management letters submitted by such accounting firm to management
in connection with their annual audit and management’s responses thereto;

(f) [Intentionally Omitted]

(g) as soon as possible and in any event within three Business Days after
becoming aware of the occurrence of any Default, a statement of a Financial
Officer of Borrower setting forth details of such Default and the action which
Borrower has taken and proposes to take with respect thereto;

(h) as soon as possible and in any event within five Business Days after (i) the
occurrence of any adverse development with respect to any litigation, action or
proceeding that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or (ii) the commencement of any litigation,
action or proceeding that could reasonably be expected to have a Material
Adverse Effect or that purports to affect the legality, validity or

 

-75-



--------------------------------------------------------------------------------

enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, notice thereof and copies of all documentation
relating thereto;

(i) promptly upon the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of Parent or any of its Subsidiaries in an aggregate amount
exceeding $2,000,000, a written notice specifying the nature thereof, what
action Parent or any of its Subsidiaries or other ERISA Entity has taken, is
taking or proposes to take with respect thereto, and, when known, any action
taken or threatened by the Internal Revenue Service, Department of Labor, PBGC
or Multiemployer Plan sponsor with respect thereto;

(j) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
ERISA Entity with the Internal Revenue Service with respect to each Pension
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by any ERISA Entity from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Pension Plan
sponsored by Parent or any of its Subsidiaries as the Administrative Agent shall
reasonably request;

(k) as soon as possible, notice of any other development that could reasonably
be expected to have a Material Adverse Effect; and

(l) such other information respecting the condition or operations, financial or
otherwise, of Parent or any of its Subsidiaries as the Administrative Agent (or
any Lender, through the Administrative Agent) may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (l) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on a Platform or on the
SEC’s EDGAR site; provided that the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents.

SECTION 5.02. Compliance with Laws, etc. The Loan Parties will, and will cause
each of their Subsidiaries to, comply in all respects with all applicable laws,
rules, regulations and orders, such compliance to include the maintenance and
preservation of their and their Subsidiaries’ qualification as a foreign
corporation or partnership (or comparable foreign qualification, if applicable,
in the case of any other form of legal entity), except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03. Maintenance of Properties. Subject to Destruction or a Taking, the
Loan Parties will, and will cause each of their Subsidiaries to, maintain,
preserve, protect and keep their material Properties in good repair, working
order and condition (normal wear and tear excepted), and make necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted; provided that nothing in this
Section 5.03 shall prevent (a) any Loan Party or its Subsidiary from
discontinuing the operation and maintenance of any of such Properties if such
discontinuance is, in the reasonable commercial judgment of such Loan Party,
desirable in the conduct of its or their business and could not, singly or in
the aggregate, reasonably be expected to have a Material Adverse Effect and
(b) the abandonment by any Loan Party or its Subsidiary of any

 

-76-



--------------------------------------------------------------------------------

rights, franchises, licenses, trademarks, trade names, copyrights or patents
that such Person reasonably determines are not useful to its business or no
longer commercially desirable.

SECTION 5.04. Insurance. The Loan Parties will, and will cause each of their
Subsidiaries to, maintain or cause to be maintained insurance with financially
sound and responsible insurance companies with respect to their Properties
material to the business of the Loan Parties and their respective Subsidiaries,
and in any event with respect to each Mortgaged Property, against such
casualties and contingencies and of such types and in such amounts with such
deductibles as is comparable to that maintained by other companies of a similar
size engaged in similar businesses in similar locations (which insurance shall
include, in any event, with respect to each Mortgaged Property, flood insurance
to the extent (including with respect to amounts) required in order to comply
with law applicable to any Secured Party, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time). At the Administrative Agent’s
request (but in any event, no more than once per Fiscal Year), Borrower shall
furnish to the Administrative Agent a reasonably detailed summary of the
insurance for property, general liability and all other risks maintained by the
Loan Parties and their Subsidiaries and, within 30 days of any material change
in such insurance, Borrower shall provide notice thereof to the Administrative
Agent.

SECTION 5.05. Books and Records; Visitation Rights. Each Loan Party will, and
will cause each of its respective Subsidiaries to, keep books and records which
accurately reflect its business affairs in all material respects and material
transactions and permit the Administrative Agent and each Lender or any of their
respective representatives, at reasonable times during normal business hours, at
reasonable intervals, and upon reasonable advance notice to the Borrower, to
(a) visit all of its offices (provided that such visits by any Lender shall be
coordinated by the Administrative Agent), (b) discuss its financial matters with
its officers and the independent registered accounting firm (provided, that in
the case of any meeting with the independent registered accounting firm,
representatives of the Loan Parties may be present) and, (c) upon the reasonable
request of the Administrative Agent or a Lender, to examine any of its books or
other corporate or partnership records. The Administrative Agent and Lenders
shall comply with all applicable privacy laws in connection with such
inspections and examinations and the Lenders shall use commercially reasonable
efforts to coordinate any visits or inspections made pursuant to this
Section 5.05.

SECTION 5.06. Environmental Covenant. Each Loan Party will, and will cause each
of its respective Subsidiaries to:

(a) use and operate all of its facilities and properties in compliance with all
applicable Environmental Laws, which compliance shall include maintaining all
Environmental Permits necessary for the operation of the business, and remain in
compliance therewith, and generate, store, treat, dispose, use and otherwise
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except for any noncompliance that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(b) promptly notify the Administrative Agent and provide copies of all
Environmental Claims relating to its facilities and properties or compliance
with or liability under any Environmental Law which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
promptly cure and have dismissed with prejudice or contest in good faith any
such claims and account for any such actions or proceedings in accordance with
GAAP, and keep the Administrative Agent informed of their actions;

 

-77-



--------------------------------------------------------------------------------

(c) in the event of any Hazardous Material or Release or threatened Release of
any Hazardous Material on, under or emanating from any Property which is in
violation of any Environmental Law or which could reasonably be expected to
result in Environmental Liability which violation or Environmental Liability
could reasonably be expected to have a Material Adverse Effect, upon discovery
thereof, take all necessary steps to initiate and expeditiously complete all
investigative, response, corrective and other action to mitigate and eliminate
any such adverse effect in accordance with and to the extent required by
applicable Environmental Laws and account for any such actions or proceedings in
accordance with GAAP, and keep the Administrative Agent informed of their
actions;

(d) at the written request of the Administrative Agent or the Requisite Lenders,
which request shall specify in reasonable detail the basis therefor, provide an
environmental assessment report concerning any Property now or hereafter owned
or leased by such Loan Party or any of its respective Subsidiaries
(“Environmental Report”), prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent (i) for any Property now or
hereafter owned or leased by a Loan Party or any Subsidiary of a Loan Party and
which is subject to a Mortgage in favor of the Administrative Agent or Requisite
Lenders, if a Default has occurred and is continuing, or (ii) for any Property
now or hereafter owned or leased by a Loan Party or any Subsidiary of a Loan
Party and with respect to which the Administrative Agent or the Requisite
Lenders reasonably believe (A) the Loan Party or the Property is not in
compliance with Environmental Law; (B) there is a Release or threatened Release
of Hazardous Material on, at, under or emanating from the Property; or
(C) circumstances exist that could reasonably be expected to form the basis of
an Environmental Claim against such Loan Party or to result in Environmental
Liability, in each case identified in clause (A), (B) or (C) herein, that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Environmental Report shall, as applicable, indicate the
presence or absence of Hazardous Materials at, on, or emanating from the
Property, and include an estimate of the cost of any potential Remedial Action
required by, or any corrective action for failure to comply with, Environmental
Law. If any Loan Party fails to provide the requested Environmental Report
within 45 days after such request is made, the Administrative Agent may order
the same and such Loan Party shall grant and hereby grants to the Administrative
Agent and the Requisite Lenders and their agents access to such Property to
perform such environmental assessment, provided that the grant of such access
shall be subject only to the reasonable contractual rights of tenants and to
those reasonable and customary restrictions and requirements imposed by a
prudent property owner or operator on environmental consultants with regard to
reasonable qualifications, insurance and procedures necessary to minimize damage
to property, and employee health and safety. The Environmental Report shall be
prepared at the Loan Party’s sole cost and expense, whether commissioned by the
Loan Party, the Administrative Agent or the Requisite Lenders; and

(e) subject to clause (d) above, provide such non-privileged information and
certifications which the Administrative Agent may reasonably request from time
to time to evidence compliance with this Section 5.06.

SECTION 5.07. Information Regarding Collateral.

(a) Each Loan Party will furnish to the Administrative Agent and the Collateral
Agent prompt (and in any event, within 15 days thereof) written notice of any
change (i) in such Loan Party’s corporate name, (ii) in any Loan Party’s
identity or corporate structure, (iii) in any Loan Party’s organizational
identification number, if any, or (iv) in any Loan Party’s jurisdiction of
organization.

 

-78-



--------------------------------------------------------------------------------

(b) Each year, if requested by the Administrative Agent, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.01(a), the Loan Parties shall deliver to the
Administrative Agent a certificate of a Financial Officer and the chief legal
officer of each Loan Party setting forth the information required pursuant to
Sections 1(a), 7, 8, 10, 11, 13, 14, 15 and16 of the Perfection Certificate
attached as Annex I to the Security Agreement or confirming that there has been
no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.07.

SECTION 5.08. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its respective Subsidiaries to, do or cause to be done, subject to
its reasonable business judgment, all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks, industrial
designs, business names and trade names and other intellectual property material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03; provided, further, that the Loan Parties and their Subsidiaries
shall not be required to renew, maintain, preserve or keep in full force and
effect any rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks, industrial designs, business names, trade names or other
Intellectual Property which are not necessary for the conduct of their business
unless failing to do so could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.09. Performance of Obligations. Each Loan Party will, and will cause
each of its respective Subsidiaries to, perform all of their respective
obligations under the terms of each mortgage, indenture, security agreement,
other debt instrument and material contract by which they are bound or to which
they are a party except for such noncompliance as, singly or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.10. Casualty and Condemnation. Each Loan Party will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other damage to any Collateral in an amount in excess of $2,500,000 or the
commencement of any action or proceeding for the Taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding.

SECTION 5.11. Pledge of Additional Collateral. Within 30 days (or such longer
period as the Administrative Agent may agree in its discretion) after the
acquisition of assets of the type that would have constituted Collateral on the
Closing Date pursuant to the Security Documents (the “Additional Collateral”),
each Loan Party will take all necessary action, including the filing of
appropriate financing statements under the provisions of the UCC, applicable
domestic or local laws, rules or regulations in each of the offices where such
filing is necessary or appropriate, delivery of certificates of title, or
entering into or amending the Security Documents, or in the case of the Equity
Interests of a Foreign Subsidiary that is a direct Subsidiary of Borrower or any
Domestic Subsidiary, entering into a Non-U.S. Pledge Agreement providing for the
Collateral Agent to have an enforceable and perfected security interest in 66%
(or if such Subsidiary is a direct Subsidiary of Borrower or a Domestic
Subsidiary and a disregarded entity for U.S. federal tax purposes, 100%) of the
Equity Interests in such Subsidiary, to grant to the Collateral Agent for its
benefit and the benefit of the Secured Parties a perfected Lien on such
Collateral pursuant to and to the full extent required by the Security Documents
and this Agreement (including satisfaction of the conditions set forth in
Section 4.01(l)). In the event that any Loan Party acquires a fee interest in
additional Real Property having a fair market value in excess of $1,000,000 as
determined in good faith by Borrower, Borrower or the appropriate Loan Party, as
the case may be, will take such actions and execute such documents as the
Collateral Agent shall reasonably require to confirm the Lien of a Mortgage, if
applicable, or to create a new Mortgage encumbering such

 

-79-



--------------------------------------------------------------------------------

Real Property for the benefit of the Secured Parties (including in each case,
satisfaction of the conditions set forth in Sections 4.01(m)). All actions taken
by the parties in connection with the pledge of Additional Collateral,
including, without limitation, costs of counsel for the Administrative Agent and
the Collateral Agent, shall be for the account of Borrower, which shall pay all
sums due on demand.

SECTION 5.12. Further Assurances.

(a) The Loan Parties will, and will cause each Subsidiary of a Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents, the delivery of appropriate opinions of counsel and any
updated information with respect to Motor Vehicles), which may be required under
any applicable law, or which the Administrative Agent or the Requisite Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b) The Loan Parties will take or cause to be taken each action set forth on
Schedule 5.12(b) within the time period specified for the taking of such action
on such schedule.

(c) Not later than 60 Business Days after the Closing Date (or such later date
as the Collateral Agent shall approve in its reasonable discretion), the
Borrower shall cause to be delivered to the Collateral Agent the following:

(i) Evidence that mortgage amendments, supplements and restatements in form and
substance reasonably satisfactory to the Collateral Agent (the “Mortgage
Amendments”) with respect to each of the existing Mortgages have been duly
executed, acknowledged and delivered by a duly authorized officer of each party
thereto on or before such date and are in form suitable for filing and recording
in all filing or recording offices that the Collateral Agent may deem necessary
or desirable.

(ii) Fully paid title searches and modification and date-down endorsements to
the existing title insurance policies for each Mortgaged Property.

(iii) Such advice from local counsel retained by the Borrower as may be
reasonably required by the Collateral Agent.

(iv) Evidence of the insurance required by the terms of the Mortgages,
including, if any Mortgaged Property is in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards (a
“Flood Hazard Property”), (i) Borrower’s written acknowledgment of receipt of
written notification from the Collateral Agent as to the fact that such
Mortgaged Property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (ii) copies of the Borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Collateral Agent and naming the Collateral Agent
as sole loss payee on behalf of the Lenders.

 

-80-



--------------------------------------------------------------------------------

(v) Evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgage Amendments,
including, without limitation, reasonable attorneys’ fees (including the
reasonable fees and expenses of Shearman & Sterling LLP), filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments.

(vi) Such other consents, agreements and confirmations of third parties relating
to the Mortgaged Properties or the Mortgage Amendments as the Collateral Agent
may deem reasonably necessary or desirable and evidence that all other actions
that the Collateral Agent may deem reasonably necessary or desirable in order to
create valid first (subject to Permitted Encumbrances) and subsisting Liens on
the property described in the Mortgages have been taken.

SECTION 5.13. Use of Proceeds and Letters of Credit. Borrower covenants and
agrees that (i) the proceeds of the Term Loans will be used on the Closing Date
to finance the Refinancing and to pay fees and expenses payable in connection
with the Transactions and (ii) all other Revolving Credit Borrowings after the
Closing Date will be used for general corporate purposes. Letters of Credit will
be used to support bid, performance or surety bonds issued for the account of
Borrower or any other Loan Party and workers’ compensation claims and
self-insurance obligations (including deductibles under third-party insurance
programs) of Borrower or any other Loan Party or other standby purposes of
Borrower or any other Loan Party (including temporarily covering letters of
credit under the Existing Credit Facility to the extent permitted by this
Agreement).

SECTION 5.14. Payment of Taxes. Each Loan Party and its respective Subsidiaries
will pay and discharge all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any Properties belonging
to it, prior to the date on which penalties attach thereto, and all lawful
claims for Taxes which, if unpaid, might become a Lien or charge upon any
Properties of such Loan Party or any of its respective Subsidiaries or cause a
failure or forfeiture of title thereto; provided that no such Loan Party nor any
of its respective Subsidiaries shall be required to pay any such Tax,
assessment, charge, levy or claim (i) that is being diligently contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
in accordance with GAAP have been set aside on their books, or (ii) the
nonpayment of which could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

SECTION 5.15. Guarantees. In the event that any Domestic Subsidiary of Borrower
has not previously executed the Guarantee Agreement or in the event that any
Person becomes a Domestic Subsidiary after the Closing Date, Borrower will
promptly notify the Administrative Agent of that fact and cause such Subsidiary
to execute and deliver to the Administrative Agent a counterpart of the
Guarantee Agreement and deliver to the Collateral Agent a counterpart of the
Security Agreement and the Pledge Agreement and to take all such further actions
and execute all such further documents and instruments (including actions,
documents and certificates comparable to those described in Section 4.01(l)) as
may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to create in favor of the Collateral Agent, for the benefit of itself
and of the Secured Parties, a valid and perfected first priority Lien on all of
the Property of such Subsidiary described in the applicable forms of the
Security Documents.

SECTION 5.16. Ratings. Use commercially reasonable efforts to maintain at all
times corporate ratings for the Borrower from Moody’s and S&P. The Borrower will
promptly notify the Administrative Agent in the event of a downgrade in any of
the foregoing ratings.

 

-81-



--------------------------------------------------------------------------------

SECTION 5.17. Interest Rate Hedging. Enter into prior to the date that is 120
days after the Closing Date (to become effective no later than one year
thereafter), Hedging Agreements with Persons acceptable to the Administrative
Agent to be maintained for a period of three years, covering a notional amount
of not less than 50% of the outstanding Term Loans (less the percentage of
outstanding Term Loans covered under Hedge Agreements entered into prior to such
date and then in effect) and providing for such Persons to make payments
thereunder for such period and otherwise on terms and conditions reasonably
acceptable to the Administrative Agent.

SECTION 5.18. [Intentionally Omitted].

SECTION 5.19. Obligation to Redeem Parent Notes. In connection with the
Refinancing, the Borrower agrees to promptly call all of the Parent Notes for
redemption and set aside 100% of the amounts necessary to redeem the Parent
Notes (including any premium associated therewith) with the trustee under the
Parent Note Agreement pursuant to arrangements reasonably satisfactory to the
Administrative Agent.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all Fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with the
procedures in Section 2.06(j)) and all LC Disbursements shall have been
reimbursed, Borrower agrees with the Lenders that:

SECTION 6.01. Indebtedness; Disqualified Capital Stock.

(a) The Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist (including by
way of Guarantee) any Indebtedness, except:

(i) Indebtedness incurred and outstanding under the Loan Documents (including
any Indebtedness incurred pursuant to Section 2.22);

(ii) the aggregate principal amount of untendered Parent Notes;

(iii) Indebtedness outstanding on the Closing Date and set forth on Schedule
6.01 and Permitted Refinancing Indebtedness in respect thereof;

(iv) Indebtedness permitted by Section 6.04(iv);

(v) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business that is extinguished within five
Business Days of incurrence;

(vi) Indebtedness of Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by

 

-82-



--------------------------------------------------------------------------------

a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (A) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement, (B) the amount of such Indebtedness shall not
exceed the cost of such acquisition, construction or improvement and (C) the
aggregate principal amount of Indebtedness permitted by this clause (vi) shall
not exceed $25,000,000 at any time outstanding;

(vii) Indebtedness under non-speculative Hedging Agreements; provided that
(A) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (B) the notional
principal amount of the obligations under such Hedging Agreements at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Agreement relate;

(viii) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of Borrower or any Subsidiary in the ordinary course of
business, including guarantees or obligations of any Loan Party with respect to
letters of credit (to the extent permitted by Section 6.01(a)(xii) hereof)
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

(ix) indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of Borrower or any
Subsidiary or Equity Interests of a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that (A) any amount of such
obligations included on the face of the balance sheet of Borrower or any
Subsidiary shall not be permitted under this clause (ix) and (B) in the case of
a disposition, the maximum aggregate liability in respect of all such
obligations outstanding under this clause (ix) shall at no time exceed the gross
proceeds actually received by Borrower and the Subsidiaries in connection with
such disposition;

(x) the issuance of Disqualified Capital Stock by the Parent and the incurrence
of other unsecured or Subordinated Indebtedness by the Parent or the Borrower in
each case, if each of the following conditions is met:

(1) no Default then exists or would result therefrom;

(2) before and after giving effect to such transaction, the representations and
warranties set forth in Article III hereof and in the other Loan Documents shall
be true and correct in all material respects (or, as to any representation and
warranties that are otherwise qualified as to materiality or “Material Adverse
Effect”, as so qualified) with the same effect as of then made (unless expressly
stated to refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(3) after giving effect to such transaction (and any related transactions
occurring on the same date) on a Pro Forma Basis, (x) the Parent shall be in
compliance with the Financial Covenants as of the end of the Fiscal Quarter most
recently ended

 

-83-



--------------------------------------------------------------------------------

prior to the date of such incurrence and (y) the Total Leverage Ratio shall be
at least 0.25:1.00 below the ratio then required to be maintained;

(4) at least 10 Business Days prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate certifying that such transaction complies with the
foregoing conditions (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance), and such additional
information that the Administrative Agent may reasonably request.;

and any Permitted Refinancing Indebtedness in respect thereof;

(xi) Indebtedness owed to the Borrower or a Wholly Owned Subsidiary of the
Borrower which Indebtedness shall (x) be subordinated and otherwise on terms
acceptable to the Administrative Agent and (y) be otherwise permitted under the
provisions of Section 6.04(iv);

(xii) Indebtedness in respect of letters of credit not issued under this
Agreement so long as the aggregate stated amount of such letters of credit does
not exceed $20,000,000 of the Available Amount Not Otherwise Applied and is
otherwise permitted under Section 6.02(xv);

(xiii) the incurrence of unsecured or Subordinated Indebtedness in an aggregate
principal amount not to exceed $15,000,000 of any Person that becomes a
Subsidiary pursuant to an acquisition permitted by Section 6.04 (not created in
anticipation or contemplation thereof), provided, that no Default then exists or
would result therefrom and any Permitted Refinancing Indebtedness in respect
thereof;

(xiv) Indebtedness incurred by Borrower or any Subsidiary of Parent to finance
the payment of insurance premiums;

(xv) Indebtedness representing deferred compensation to employees of Parent and
its Subsidiaries incurred in the ordinary course of business;

(xvi) Guarantees of Parent or any of its Subsidiaries in respect of Indebtedness
other-wise permitted hereunder of Parent or any other Subsidiary; provided that
any such Guarantee by a Loan Party in respect of a Indebtedness of a non-Loan
Party must be otherwise permitted under Section 6.04; and

(xvii) other Indebtedness not otherwise permitted under this Section 6.01(a) in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding.

(b) The Loan Parties (other than Parent) will not, nor will they permit any of
their Subsidiaries to, directly or indirectly, issue any Disqualified Capital
Stock (other than to a Subsidiary Loan Party).

SECTION 6.02. Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on any Property or asset now owned or hereafter acquired by them,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except the following (herein collectively
referred to as “Permitted Liens”):

 

-84-



--------------------------------------------------------------------------------

(i) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due and payable or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

(ii) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not yet due and payable
or that are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained to the extent required by GAAP;

(iii) deposits made, and cash collateral arrangements entered into, in each case
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other types of social security benefits or to secure
the performance of bids, tenders, sales, contracts (other than for the repayment
of borrowed money) and surety, appeal, customs or performance bonds (including
with respect to environmental matters);

(iv) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property and not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(v) leases or subleases of real property that do not, in the aggregate,
materially detract from the value of such real property or interfere with the
ordinary conduct of the business conducted and proposed to be conducted at such
real property;

(vi) precautionary financing statements with respect to a lessor’s rights in and
to personal property leased to such Person in the ordinary course of such
person’s business other than through a capital lease;

(vii) Liens securing purchase money Indebtedness or Capital Lease Obligations
permitted by Section 6.01(a)(vi) on Property described in such Section to the
extent (A) such Liens do not extend to any Property other than such Property
(and improvements thereon) and (B) such Liens shall be created within 180 days
of the acquisition, construction or improvement of such Property or, in the case
of a refinancing of any purchase money Indebtedness or Capital Lease
Obligations, within 180 days of such refinancing provided that individual
financings of equipment provided that individual financings of equipment
provided by one Lender may be cross collateralized to other financings of
equipment provided by such Lender;

(viii) Liens securing obligations under non-speculative Hedging Agreements
permitted by Section 6.01(a)(vii), entered into with a Lender or an Affiliate of
a Lender which are secured on a pari passu basis with the Loans;

(ix) Liens in favor of the Collateral Agent pursuant to the Security Documents;

(x) judgment Liens not constituting an Event of Default under Section 7.01(f) or
securing appeal or other surety bonds related to such judgments;

 

-85-



--------------------------------------------------------------------------------

(xi) Liens in favor of Governmental Authorities on equipment purchased by a Loan
Party for purposes of fulfilling its obligations under a contract with such
Governmental Authorities or in the form of Contingent Lease Agreements;

(xii) Liens existing on the date of this Agreement and disclosed on
Schedule 6.02 and Liens securing Permitted Refinancing Indebtedness permitted by
Section 6.01(a)(iii); provided that any such replacement or substitute Lien
(A) does not secure an aggregate amount of Indebtedness, if any, greater than
that secured on the Closing Date (other than increases permitted under the
definition of Permitted Refinancing) and (B) does not encumber any property
other than the property subject thereto on the Closing Date (other than
improvements thereon and the proceeds and products thereof);

(xiii) Liens securing other obligations incurred in the ordinary course of
business and not constituting Indebtedness in an aggregate amount not to exceed
$5,000,000 at any one time outstanding;

(xiv) the existence of “equal and ratable” clauses in Indebtedness permitted to
be incurred under Section 6.01(a)(ii) or Section 6.01(a)(x) (but not any
security interests granted pursuant thereto);

(xv) cash collateral in an amount not to exceed $20,000,000 of the Available
Amount Not Otherwise Applied securing letters of credit permitted under
Section 6.01(a)(xii);

(xvi) Liens on property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with a Loan Party or Subsidiary thereof
to the extent permitted hereunder (and not created in anticipation or
contemplation thereof); provided that such Liens do not extend to property not
subject to such Liens at the time of acquisition (other than improvements
thereon);

(xvii) Liens solely on any cash earnest money deposits made by either Parent or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(xviii) licenses of patents, trademarks and other intellectual property rights
granted by Parent or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
the Loan Parties and their Subsidiaries taken as a whole;

(xix) Liens in favor of any Loan Party;

(xx) rights of setoff imposed by law upon deposit of cash in favor of banks or
other depository institutions incurred in the ordinary course of business in
deposit accounts maintained with such bank and cash equivalents in such account;

(xxi) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(xxii) Liens of sellers of goods to Parent or any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold;

 

-86-



--------------------------------------------------------------------------------

(xxiii) Liens (A) granted to the trustee under any indenture securing
compensation, reimbursement and indemnity obligations of the Loan Parties to
such trustee and (B) securing the amount owed under any indenture deposited with
the trustee under any indenture to repay or redeem any such Indebtedness
(including amounts deposited with the trustee under the Parent Note Agreement on
the Closing Date to redeem the Parent Notes);

provided, however, that (i) no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents and (ii) with respect to Mortgaged
Properties, Permitted Liens shall be deemed to be only those Liens set forth in
clauses (i), (ii), (iv), (v), (ix) and (x) of this Section 6.02.

SECTION 6.03. Fundamental Changes.

(a) The Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, merge into or consolidate with any other Person, or
permit any other Person to merge into or amalgamate or consolidate with them, or
liquidate, wind up or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Wholly Owned Subsidiary Loan Party may merge into or
consolidate with Borrower in a transaction in which Borrower is the surviving
corporation, (ii) any Wholly Owned Subsidiary Loan Party may merge or
consolidate with or into any other Wholly Owned Subsidiary Loan Party in a
transaction in which the surviving entity is a Subsidiary Loan Party, (iii) any
Foreign Subsidiary may merge into or consolidate with any other Foreign
Subsidiary, (iv) any Foreign Subsidiary may merge or consolidate with or into a
Subsidiary Loan Party in a transaction in which the surviving entity is a
Subsidiary Loan Party, (v) any Subsidiary of Borrower may liquidate, windup or
dissolve, provided that such liquidation; winding up or dissolution could not
reasonably be expected to have a Material Adverse Effect, (vi) any Subsidiary of
the Parent may merge with any other Person in order to effect an Investment
permitted pursuant to Section 6.04 and (vii) any Subsidiary of the Parent may
merge dissolve, liquidate, consolidate or effect an Asset Sale, the purpose of
which is to effect an Asset Sale permitted pursuant to Section 6.05; provided
that in connection with any merger or consolidation involving a Loan Party, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 5.11 and 5.12, in each case, on the terms set forth
therein and to the extent applicable.

(b) Notwithstanding the foregoing, any Subsidiary of Borrower may dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to Borrower or
any Subsidiary Loan Party (provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 5.11 and 5.12, in each case, on the terms set forth
therein and to the extent applicable) and any Foreign Subsidiary may dispose of
assets to any other Foreign Subsidiary.

(c) Neither Borrower nor any Subsidiary may merge into or consolidate with
Parent.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly Owned Subsidiary prior to such
merger) any Equity Interests in or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any

 

-87-



--------------------------------------------------------------------------------

other interest in, any other Person, for any Person or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (each of the foregoing, an “Investment” and
collectively, “Investments”), except:

(i) Permitted Investments;

(ii) Investments existing on the Closing Date and set forth on Schedule 6.04 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided, that the amount of any such Investment is not increased except
pursuant to the terms of such Investment as in effect on the Closing Date;

(iii) Investments in Hedging Agreements and Non-Interest Rate Hedging Agreements
permitted by Section 6.01(a);

(iv) Investments (A) by Parent or any of its Subsidiaries in Borrower or any
Subsidiary Loan Party or by Borrower or any of its Subsidiaries in Parent and
(B) by a Foreign Subsidiary in any other Foreign Subsidiary; provided that any
Investment in the form of a loan or advance shall be (x) evidenced by a
promissory note substantially in the form of Exhibit N hereto and, in the case
of a loan or advance by a Loan Party, pledged by such Loan Party as Collateral
pursuant to the Security Documents and (y) permitted by Section 6.01(a)(xi);

(v) Investments in securities or property of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(vi) Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;

(vii) Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.05;

(viii) loans and advances to employees, officers and directors in the ordinary
course of business not to exceed $500,000 in the aggregate at any time
outstanding;

(ix) Permitted Acquisitions by the Parent or any other Loan Party;

(x) Investments in Permitted Joint Ventures in an aggregate amount not to exceed
$15,000,000 at any time outstanding (calculated based on the original cost
thereof net of cash returns in respect of such Investment);

(xi) other Investments by the Parent or any other Loan Party in an aggregate
amount not to exceed $10,000,000 at any time outstanding plus other Investments
by the Parent or the Borrower in an amount not to exceed the Available Amount
Not Otherwise Applied at any time outstanding (calculated in each case, based on
the original cost thereof net of cash returns in respect of such Investment);
provided that in each case such investments are not made in an entity that is
organized under the laws of a Non-U.S. Jurisdiction; and

 

-88-



--------------------------------------------------------------------------------

(xii) Investments in Foreign Subsidiaries in an aggregate amount not to exceed
$5,000,000 at any time outstanding (calculated based on the original cost
thereof net of cash returns in respect of such Investment);

(xiii) redemptions or repurchases by Parent of the Parent Notes permitted by
Section 6.09(a);

(xiv) Investments made with Qualified Capital Stock of Parent;

(xv) Investments consisting of extensions of credit in the nature of accounts
receiv-able or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof;

(xvi) Investments consisting of Indebtedness, Liens, fundamental changes, Asset
Sales and Dividends otherwise permitted under Sections 6.01, 6.02, 6.03, 6.04
and 6.06, respectively;

(xvii) Investments of a Subsidiary of the Parent acquired after the Closing Date
or of a corporation merged into a Loan Party or merged or consolidated with a
Subsidiary of the Parent in accordance with Section 6.03 after the Closing Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(xviii) Guarantees by Parent or any of its Subsidiaries of leases (other than
capital leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business; and

(xix) Investments by Parent or any of its Subsidiaries in assets that were
Permitted In-vestments when such Investment was made.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrower or any Subsidiary Loan
Party.

SECTION 6.05. Asset Sales. The Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, effect any Asset Sale, except:

(i) sales, in the ordinary course of business consistent with past practices of
Parent and its Subsidiaries, of damaged, obsolete or worn out equipment or other
Property that, in the reasonable judgment of Borrower, is no longer useful in
the conduct of the business of Parent and its Subsidiaries;

(ii) dispositions of equipment to the extent that (A) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (B) the proceeds of such dispositions are reasonably promptly applied to the
purchase price of such replacement equipment;

(iii) sales, transfers and dispositions (A) by Parent or any of its Subsidiaries
to Borrower or any Subsidiary Loan Party; provided that in connection with the
foregoing, the appropriate Loan Parties shall take all actions necessary or
reasonably requested by the Collateral Agent to maintain the perfection of or
perfect, as the case may be, protect and preserve the Liens on the Collateral
granted to the Collateral Agent pursuant to the Security Documents and otherwise
comply with the provisions of Sections 5.11 and 5.12, in each case, on the terms
set

 

-89-



--------------------------------------------------------------------------------

forth therein and to the extent applicable or (B) by a Foreign Subsidiary to
another Foreign Subsidiary;

(iv) incurrences of Liens permitted by Section 6.02 and making of Investments
permitted under Section 6.04, fundamental changes permitted under Section 6.03,
and making of Dividends permitted under Section 6.06;

(v) sales or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;

(vi) the lease or sublease of Real Property in the ordinary course of business
not constituting a Sale Leaseback transaction;

(vii) sales of Permitted Investments on ordinary business terms;

(viii) any conveyance, sale, lease, assignment, transfer or other disposition of
assets to Governmental Authorities pursuant to Contingent Lease Agreements;

(ix) Asset Sales not otherwise permitted under this Section 6.05; provided that
(A) at the time of any such Asset Sale, no Default shall exist or would result
from such Asset Sale and (B) the fair market value of all Property disposed of
pursuant to this clause (ix) in any Fiscal Year shall not exceed $5,000,000;

(x) the sale of the real property located at 4141 N. Granite Reef, Scottsdale,
Arizona; provided that (A) at the time of any such Asset Sale, no Default shall
exist or would result from such Asset Sale, (B) 100% of the consideration for
such Asset Sale shall be received in the form of cash, and (C) the fair market
value of such Property shall not exceed $20,000,000;

(xi) Sale Leasebacks of Motor Vehicles in an aggregate amount not to exceed
$2,500,000;

(xii) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business, which do not materially interfere with the business of Parent and its
Subsidiaries, taken as a whole,

(xiii) the abandonment, cancellation or other disposition of intellectual
property that is not material or is no longer used or useful in any material
respect in the business of Parent and its Subsidiaries;

(xiv) sales or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;

(xv) sales or other dispositions relating to Destruction or a Taking; provided
that with respect to all Asset Sales permitted by this clause (xv) the
requirements of Section 2.05(c)(iii) are complied with in connection therewith;
and

(xvi) sales or other dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

-90-



--------------------------------------------------------------------------------

provided (A) that all transactions permitted by clauses (vi) through (xvi) shall
be for fair value and at least 75% of the consideration therefor shall consist
of cash, Permitted Investments, liabilities of Borrower or any Subsidiary
assumed by the transferee thereof, or any combination of the foregoing; and
(B) to the extent the Requisite Lenders waive the provisions of this
Section 6.05 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 6.05, such Collateral (unless sold to a Loan
Party) shall be sold free and clear of the Liens created by the Security
Documents, and the Collateral Agent shall take all actions it deems appropriate
in order to effect the foregoing.

SECTION 6.06. Dividends. The Loan Parties will not, and will not permit any
Subsidiary to, directly or indirectly, declare or make, or agree to pay or make,
directly or indirectly, any Dividend to any non-Loan Party, or incur any
obligation (contingent or otherwise) to do so, except:

(i) any Subsidiary of Parent (i) may pay cash Dividends to Parent or to any
Wholly Owned Subsidiary of Parent and (ii) if such Subsidiary is not a Wholly
Owned Subsidiary of Parent, may pay cash Dividends to its shareholders generally
so long as Parent or its Subsidiary which owns the equity interest or interests
in the Subsidiary paying such Dividends receives at least its proportionate
share thereof (based upon its relative holdings of Equity Interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of equity interests in such
Subsidiary);

(ii) Parent may repurchase its Equity Interests which repurchases are deemed to
occur upon the cashless exercise of stock options or warrants if such Equity
Interests represent a portion of such options and warrants;

(iii) So long as no Default or Event of Default exists, an amount not to exceed
the Available Amount (excluding Declined Proceeds) Not Otherwise Applied at any
time outstanding may be used to pay Dividends by the Loan Parties if the Total
Leverage Ratio as of the date of the payment of such Dividend (both before and
after giving effect thereto) is less than 2.50:1.00; and

(iv) to the extent constituting Dividends, Parent and its Subsidiaries may enter
into and consummate transactions expressly permitted by any provision of
Sections 6.03, 6.04, 6.05 or 6.07.

SECTION 6.07. Transactions with Affiliates. The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, or for the benefit of, any of their Affiliates, except:

(i)(x) transactions between or among Parent, Borrower and the Subsidiary Loan
Parties, (y) transactions among Foreign Subsidiaries not involving any Loan
Party and (z) transactions among any Loan Parties, on the one hand, and any
Foreign Subsidiaries, on the other, that are on terms at least as favorable to
the Loan Parties as could be obtained on an arm’slength basis;

(ii) fees and compensation, benefits and incentive arrangements paid or provided
by the Loan Parties or their Subsidiaries to, and any indemnity provided on
behalf of, officers, directors or employees of the Loan Parties or any
Subsidiary as determined in good faith by the Board of Directors of Parent or
Borrower;

(iii) loans and advances to employees of the Loan Parties or any Subsidiary
permitted by Section 6.04(viii);

 

-91-



--------------------------------------------------------------------------------

(iv) the issuance or sale of any Equity Interests (other than Disqualified
Capital Stock) of Parent;

(v) transactions pursuant to the agreements set forth on Schedule 6.07;

(vi) any Dividend permitted by Section 6.06;

(vii) transactions between Borrower or any Subsidiary with any Joint Venture, so
long as no Affiliate of Borrower (other than any Subsidiary Loan Party) has an
Equity Interest in such Joint Venture or the other parties to the Joint Venture;
and

(viii) transactions between or among Borrower or any Loan Party and Permitted
Joint Ventures, to the extent such transactions are on terms that are not less
favorable to Borrower or any Loan Party than those that would have been obtained
in a comparable transaction at such time on an arm’s length basis from a person
that is not an Affiliate of Borrower or such Loan Party.

SECTION 6.08. Restrictive Agreements. The Loan Parties will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its Property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
Borrower or any other Subsidiary or to Guarantee Indebtedness of Borrower or any
other Subsidiary or to transfer property to Borrower or any of its Subsidiaries;
provided that the foregoing shall not apply to:

(i) conditions imposed by law or by any Loan Document;

(ii) clause (a) shall not apply to Property encumbered by Permitted Liens as
long as such restriction applies only to the Property encumbered by such
Permitted Lien;

(iii) restrictions and conditions existing on the Closing Date not otherwise
excepted from this Section 6.08 identified on Schedule 6.08 (but shall not apply
to any amendment or modification expanding the scope of any such restriction or
condition);

(iv) any agreement in effect at the time any Person becomes a Subsidiary of
Borrower; provided that such agreement was not entered into in contemplation of
such Person becoming a Subsidiary;

(v) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or Property pending such sale; provided such
restrictions and conditions apply only to the Subsidiary or Property that is to
be sold and such sale is permitted by Section 6.05;

(vi) clause (a) shall not apply to customary provisions in leases, subleases,
licenses, sublicenses and service contracts in the ordinary course of business
between Borrower and its Subsidiaries and their customers and other contracts
restricting the assignment thereof;

(vii) any Indebtedness incurred in compliance with this Agreement (so long as
such prohibition or restraint is not, in the good faith judgment of Parent, more
restrictive than those required for comparable Indebtedness incurred by
comparable entities);

 

-92-



--------------------------------------------------------------------------------

(viii) in the case of any Joint Venture, restrictions in such person’s Organic
Documents or pursuant to any joint venture agreement or stockholders agreements
solely to the extent of the Equity Interests of or property held in the subject
Joint Venture or other entity;

(ix) restrictions on cash or other deposits or net worth imposed by agreements
entered into in the ordinary course of business;

(x) restrictions on the transfer of certificates of necessity or other similar
authorizations required by Borrower and its Subsidiaries to provide emergency
medical transportation services, to the extent contained in such documents or
otherwise required by the granting authority or jurisdiction; and

(xi) any provision of any security issued by such Person or of any material
agree-ment, lease, instrument or other undertaking to which such Person is a
party or by which it or any of its Property is bound with respect to
(A) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01(vi) but solely to the extent any
negative pledge relates solely to the Property financed by or the subject of
such Indebtedness, (B) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest, and (C) customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business.

SECTION 6.09. Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness. The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness of Parent or any other unsecured or
Subordinated Indebtedness (excluding, for purposes of this Section 6.09(a), the
Parent Notes)) except with (i) Qualified Capital Stock of Parent, (ii) Permitted
Refinancing Indebtedness and (iii) Available Amounts Not Otherwise Applied so
long as no Default shall exist or would result therefrom;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document in any manner that is adverse in any material
respect to the interests of the Lenders; or

(c) terminate, amend, modify (including electing to treat any Pledged Interests
(as defined in the Security Agreement) as a “security” under Section 8-103 of
the UCC) or change any of its Organic Documents (including by the filing or
modification of any certificate of designation) or any agreement to which it is
a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; provided that Parent may issue Equity Interests, so long as such
issuance is not prohibited by Section 6.12 or any other provision of this
Agreement, and may amend its Organic Documents to authorize any such Equity
Interests.

 

-93-



--------------------------------------------------------------------------------

SECTION 6.10. Limitation on Issuance of Capital Stock.

Neither Borrower nor any of its Subsidiaries will issue any Equity Interest
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, any Equity Interest, except (a) for
stock splits, stock dividends and additional issuances of Equity Interests which
do not decrease the percentage ownership of Borrower or any Subsidiaries in any
class of the Equity Interest of such Subsidiary; (b) Subsidiaries of Borrower
formed after the Closing Date in accordance with Section 6.11 may issue Equity
Interests to Borrower or the Subsidiary which is to own such Equity Interests;
and (c) Borrower may issue common stock that is not Disqualified Capital Stock
to Parent. All Equity Interests issued in accordance with this Section 6.10
shall, to the extent required by Sections 5.11 and 5.12 or any Security
Document, be delivered to the Collateral Agent for pledge pursuant to the
applicable Security Document.

SECTION 6.11. Limitation on Creation of Subsidiaries. The Loan Parties will not,
and will not permit any of their Subsidiaries to, directly or indirectly,
establish, create or acquire any additional Subsidiaries without the prior
written consent of the Requisite Lenders; provided that, without such consent,
Borrower may (i) establish or create one or more Wholly Owned Subsidiaries of
Borrower and (ii) establish, create or acquire one or more Subsidiaries in
connection with an Investment made pursuant to Sections 6.04(x), (xi) or (xii),
so long as, in each case, Section 5.11 shall be complied with.

SECTION 6.12. Business.

(a) The Loan Parties will not engage (directly or indirectly) in any business
other than a Permitted Business.

(b) Rural/Metro Corporation of Tennessee, a Tennessee corporation (the
“Specified Loan Party”), will not at any time hold or acquire any Property other
than “investment property,” as such term is defined in the Arizona UCC, as to
which a financing statement of the Specified Loan Party has been filed and is in
effect with the Collateral Agent as secured party. This limitation will cease to
be in effect if and when the Specified Loan Party is reorganized in another
jurisdiction and an “all assets” financing statement of the Specified Loan Party
has been filed with the relevant Governmental Authority with the Collateral
Agent as secured party.

SECTION 6.13. Limitation on Change of Fiscal Year and Fiscal Quarters. The Loan
Parties will cause their Fiscal Years to commence on and include July 1 of each
calendar year and end on and include June 30 of the next succeeding calendar
year and shall cause their Fiscal Quarters within such Fiscal Years to end on
and include March 31, June 30, September 30 and December 31 of such Fiscal
Years.

SECTION 6.14. Interest Expense Coverage Ratio. The Loan Parties will not permit
the Interest Expense Coverage Ratio as of the last day of each Test Period set
forth in the table below to be less than the ratio set forth opposite such
period in the table below:

 

Test Period

   Interest Expense
Coverage Ratio

December 31, 2010 through December 31, 2012

   2.75 to 1.0

March 31, 2013 and thereafter

   3.00 to 1.0

 

-94-



--------------------------------------------------------------------------------

SECTION 6.15. Total Leverage Ratio. The Loan Parties will not permit the Total
Leverage Ratio as of the last day of each Test Period set forth in the table
below to exceed than the ratio set forth opposite such period in the table
below:

 

Test Period

   Total
Leverage Ratio

December 31, 2010 through June 30, 2011

   4.75 to 1.0

September 30, 2011 through June 30, 2012

   4.50 to 1.0

September 30, 2012 through March 31, 2013

   4.25 to 1.0

June 30, 2013 through December 31, 2013

   4.00 to 1.0

March 31, 2014 to June 30, 2014

   3.75 to 1.0

September 30, 2014 and thereafter

   3.50 to 1.0

SECTION 6.16. [Intentionally Omitted].

SECTION 6.17. Capital Expenditures.

(a) The Loan Parties will not, and will not permit any of their Subsidiaries to,
make or commit to make any Capital Expenditures, except that Borrower and the
Subsidiaries may make or commit to make Capital Expenditures not exceeding the
amount (the “Base Amount”) for each Fiscal Year or period set forth below, equal
to the greater of (i) the amount set forth below for the applicable Fiscal Year
and (ii) 4% of net revenues for the most recently ended period of twelve fiscal
months (which net revenues shall be calculated on a Pro Forma Basis):

 

Fiscal Year Ended/Period

  

Base Amount

(in millions)

June 30, 2011

   $25.0

June 30, 2012

   $27.5

June 30, 2013

   $27.5

June 30, 2014

   $30.0

June 30, 2015

   $30.0

June 30, 2016 and thereafter

   $30.0

(b) In addition to the Capital Expenditures permitted pursuant to
Section 6.17(a) above or (c) below, the Loan Parties shall be permitted to make
New Contract Capital Expenditures.

(c) In addition to the Capital Expenditures permitted pursuant to Sections
6.17(a) and (b), Borrower and the Subsidiaries may make additional Capital
Expenditures in any Fiscal Year with up to (x) 50% of the Base Amount for the
immediately preceding Fiscal Year which was not used to make

 

-95-



--------------------------------------------------------------------------------

Capital Expenditures in the preceding Fiscal Year; provided that Capital
Expenditures made during any Fiscal Year shall be deemed made, first, in respect
of amounts carried over from the prior Fiscal Year pursuant to this clause
(x) and, second, in respect of amounts permitted for such Fiscal Year as
provided above and (y) an amount consisting of the Available Amount Not
Otherwise Applied.

SECTION 6.18. Anti-Terrorism Law. The Loan Parties will not, and will not permit
their Subsidiaries to, (i) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.22(b), (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and the Loan Parties shall deliver to the
Lenders any certification or other evidence requested from time to time by any
Lender in its reasonable discretion, confirming the Loan Parties’ compliance
with this Section 6.18).

SECTION 6.19. Embargoed Person. None of the funds or assets of the Loan Parties
or their Subsidiaries that are used to repay the Loans shall constitute property
of, or shall be beneficially owned directly or, to the knowledge of any Loan
Party, indirectly by, any Person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” maintained by the Office of Foreign Assets Control (OFAC), U.S.
Department of the Treasury, and/or to the knowledge of any Loan Party, based
upon reasonable inquiry by such Loan Party, on any other similar list maintained
by OFAC pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Loan Parties (whether directly or indirectly) is prohibited by law, or the Loans
made by the Lenders would be in violation of law, or (2) the Executive Order,
any related enabling legislation or any other similar Executive Orders. No
Embargoed Person shall have any direct interest, and to the knowledge of any
Loan Party, as of the date hereof, based upon reasonable inquiry by the Loan
Parties, indirect interest, of any nature whatsoever in the Loan Parties, with
the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

SECTION 6.20. Anti-Money Laundering. To the knowledge of any Loan Party, based
upon reasonable inquiry by such Loan Party, none of the funds of such Loan Party
that are used to repay the Loans shall be derived from any unlawful activity
with the result that the investment in the Loan Parties (whether directly or
indirectly), is prohibited by law or the Loans would be in violation of law.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Listing of Events of Default. Each of the following events or
occurrences described in this Section 7.01 shall constitute an “Event of
Default:

(a) Borrower shall default (i) in the payment when due of any principal or
premium of any Loan (including, without limitation, on any Installment Payment
Date) or any reimbursement obligation in respect of any LC Disbursement, (ii) in
the payment when due of any interest on any Loan or any Fee (and such default
shall continue unremedied for a period of three (3) Business Days), or (iii) in
the payment of any other previously invoiced amount (other than an amount
described in clauses (i) and (ii)) payable under this Agreement or any other
Loan

 

-96-



--------------------------------------------------------------------------------

Document (and such default shall continue unremedied for a period of five
(5) Business Days after notice thereof by the Administrative Agent to Borrower).

(b) Any representation or warranty of any Loan Party made or deemed to be made
hereunder or in any other Loan Document or any other writing or certificate
furnished by or on behalf of Borrower or any other Loan Party to the
Administrative Agent, any Issuing Bank, or any Lender for the purposes of or in
connection with this Agreement or any such other Loan Document is or shall be
incorrect in any material respect when made or deemed made.

(c) Any Loan Party shall default in the due performance and observance of any of
its obligations under Section 5.01 (g) or (h), Section 5.08 (with respect to the
maintenance and preservation of Borrower’s corporate existence), Section 5.19 or
Article VI.

(d) Any Loan Party shall default in the due performance and observance of any
agreement (other than those specified in paragraphs (a) through (c) above)
contained herein or in any other Loan Document, and such default shall continue
unremedied for a period of 30 days after the earlier of the date on which (i) an
Authorized Officer of any Loan Party obtains actual knowledge of such default or
(ii) written notice thereof shall have been given to Borrower by the
Administrative Agent.

(e) A default shall occur and be continuing (i) in the payment when due (subject
to any applicable grace period), whether by acceleration or otherwise, of any
Material Indebtedness or (ii) in the performance or observance of any obligation
or condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or to enable or permit (with or without the giving of
notice) the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (e)(ii)
shall not apply to secured Indebtedness that becomes due solely as a result of
the voluntary sale or transfer of the Property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing such Indebtedness.

(f) Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $5,000,000 (to the extent not covered
by valid third party insurance as to which the insurer has been notified of such
judgment or order and has not denied coverage) individually or in the aggregate
shall be rendered against any Loan Party or any of their Subsidiaries (or any
combination thereof) and such judgment has not been stayed, vacated or
discharged within 60 days of entry.

(g) Any of the following events shall occur:

(i) the taking of any specific actions by any ERISA Entity or any other Person
to terminate a Pension Plan if, as a result of such termination, any ERISA
Entity could expect to incur a liability or obligation to such Pension Plan
which could reasonably be expected to have a Material Adverse Effect; or (ii) an
ERISA Event shall have occurred, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

(h) Any Change in Control shall occur.

 

-97-



--------------------------------------------------------------------------------

(i) Any Loan Party or any Subsidiary of a Loan Party shall:

(i) become insolvent or generally fail to or become unable to or admit in
writing its inability to pay debts as they become due, or declare any general
moratorium on its indebtedness, or propose a compromise or arrangement between
it and any class of its creditors;

(ii) apply for, consent to, or acquiesce in the appointment of or taking
possession by, a trustee, receiver, sequestrator, administrator or other
custodian for such Loan Party or such Subsidiary or substantially all of the
property of any thereof, commit an act of bankruptcy under any foreign law, or
make a proposal (or file a notice of its intention to do so) under such foreign
law or make a general assignment for the benefit of creditors;

(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist, or become the subject of, the appointment of a trustee,
receiver, sequestrator, administrator or other custodian for such Loan Party or
such Subsidiary or for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator, administrator or other custodian shall not
be discharged or stayed within 60 days; provided that the Loan Parties hereby
expressly authorize the Administrative Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;

(iv) commence or permit or suffer to exist the commencement of, or become the
subject of, any bankruptcy, insolvency, reorganization, debt arrangement,
compromise, adjustment, relief or composition of it or its debts or other case
or proceeding under any bankruptcy or insolvency law (including, without
limitation, U.S. Bankruptcy Law or under applicable corporations legislation, at
common law or in equity, or any dissolution, winding up or liquidation
proceeding (except to the extent permitted pursuant to Section 6.03(a)), in
respect of any Loan Party or such Subsidiary and, if any such case or proceeding
is not commenced by such Loan Party or such Subsidiary, such case or proceeding
shall be consented to or acquiesced in by such Loan Party or such Subsidiary or
shall result in the entry of an order for relief or shall remain for 60 days
undismissed and unstayed; provided that each Loan Party hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any such case or proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents; or

(v) take any corporate or partnership action (or comparable action, in the case
of any other form of legal entity) authorizing any of the foregoing.

(j) Any security interest and Lien purported to be created by any Security
Document with respect to Collateral having an aggregate fair market value in
excess of $100,000 shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Document (including a perfected first priority (except as otherwise
expressly provided in such Security Document) security interest in and Lien on
all of the Collateral thereunder) in favor of the Collateral Agent, or any
security interest and Lien purported to be created by any Security Document
shall be asserted by Borrower or any other Loan Party not to be a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby, except to

 

-98-



--------------------------------------------------------------------------------

the extent that any such loss of perfection or priority results from the failure
of the Collateral Agent to maintain possession of certificates actually received
by it representing securities pledged under the Security Documents or to file
Uniform Commercial Code continuation statements in the applicable jurisdictions
as required under the UCC to continue the perfection of such security interest
or the equivalent in the applicable jurisdiction.

(k) Any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations.

SECTION 7.02. Action if Bankruptcy. If any Event of Default described in
clauses (i) through (v) of Section 7.01(i) with respect to Borrower shall occur,
the Commitments (if not theretofore terminated) shall automatically terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand, all of which are hereby waived by Borrower.

SECTION 7.03. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (i) through (v) of
Section 7.01(i) with respect to Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent may, and
upon the direction of the Requisite Lenders shall, by written notice to Borrower
and each Lender declare all or any portion of the outstanding principal amount
of the Loans and other Obligations to be due and payable and/or the Commitments
and the obligations of the Issuing Bank to issue Letters of Credit (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment and/or, as the case may be, the Commitments and the obligations
of the Issuing Bank to issue Letters of Credit shall terminate.

ARTICLE VIII

THE AGENTS

SECTION 8.01. The Agents. Royal Bank of Canada is hereby appointed to act as
Administrative Agent and Collateral Agent on behalf of the Lenders. Each of the
Lenders and each assignee of any such Lender hereby irrevocably authorizes each
of the Agents to take such actions on behalf of such Lender or assignee and to
exercise such powers as are specifically delegated to such Agent by the terms
and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Each Agent is hereby
expressly authorized by each Secured Party, without hereby limiting any implied
authority, (a) to receive on behalf of the Secured Parties all payments of
principal of and interest on the Obligations, all payments and all other amounts
due to the Secured Parties hereunder, and promptly to distribute to each Secured
Party its proper share of each payment so received; (b) to give notice on behalf
of each of the Lenders to Borrower of any Default specified in this Agreement of
which such Agent has actual knowledge acquired in connection with its agency
hereunder; (c) to distribute to each Lender copies of all notices, financial
statements and other materials delivered by Borrower pursuant to this Agreement
as received by such Agent; (d) to enter into

 

-99-



--------------------------------------------------------------------------------

the Security Documents on behalf of the Secured Parties; and (e) to claim all
Obligations owed to any Secured Party against Borrower in its own name for the
purpose of any Security Documents.

None of the Agents nor any of their Related Parties shall be liable to the
Lenders as such for any action taken or omitted to be taken by any of them
except to the extent finally judicially determined to have resulted from its or
his or her own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants or agreements contained in any Loan Document.

The Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or any
other Loan Documents or other instruments or agreements. Each Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Requisite Lenders (or, when expressly
required hereby, all the Lenders) and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders. Each Agent shall, in the absence of actual knowledge
to the contrary, be entitled to rely on any instrument or document believed by
it in good faith to be genuine and correct and to have been signed or sent by
the proper Person or persons. None of the Agents nor any of their Related
Parties shall have any responsibility to the Loan Parties on account of the
failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Loan Parties of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. Each Agent may execute any and all duties
hereunder by or through any of its Related Parties or any sub-agent appointed by
it and shall be entitled to rely upon the advice of legal counsel selected by it
with respect to all matters arising hereunder and shall not be liable for any
action taken or suffered in good faith by it in accordance with the advice of
such counsel.

The Lenders hereby acknowledge that no Agent shall be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
any Loan Document unless it shall be requested in writing to do so by the
Requisite Lenders.

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying the Lenders, the Issuing
Banks and Borrower. Upon any such resignation, the Requisite Lenders shall have
the right to appoint a successor. If no successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Agent which shall be a bank with an office in New York, New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of any appointment as an Agent hereunder by such
a successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations hereunder. After an
Agent’s resignation hereunder, the provisions of this Article and Section 9.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as an Agent. Each appointment
under this paragraph shall be subject to the prior written consent of the
Borrower (which consent shall not be unreasonably withheld or delayed) so long
as no Event of Default then exists.

With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as an Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and such Agent
and its Affiliates may accept deposits from, lend money to

 

-100-



--------------------------------------------------------------------------------

and generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Notwithstanding anything to the contrary in this Agreement, neither RBC Capital
Markets, as Lead Arranger, nor General Electric Capital Corporation, as
Syndication Agent, nor JPMorgan Chase Bank, N.A. nor Bank of Arizona, N.A., as
Co-Documentation Agents, in such respective capacities, shall have any
obligations, duties or responsibilities, or shall incur any liabilities, under
this Agreement or any other Loan Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Except as set forth in Section 9.17, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopy or electronic mail, as follows:

(i) if to Borrower, to it at 9221 E. Via De Ventura, Scottsdale, Arizona 85258,
attention: General Counsel (telecopy: (480) 627 6252);

(ii) if to the Administrative Agent to it at Royal Bank of Canada, 200 Bay
Street, Royal Bank Plaza, 12th Floor, South Tower, Toronto, Ontario M5J 2W7,
Canada, attention: Ann Hurley, (telecopy: (416) 842-4023) (e-mail:
ann.hurley@rbccm.com);

(iii) if to an Issuing Bank at (a) in the case of JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7, Chicago, Illinois 60603-2003, attention: Non-Agent
Servicing Team (telecopy: (312) 289-2608)) (e-mail:
cls.chicago.non.agented.servicing@chase.com); and (b) in the case of any other
Issuing Bank, at the address, telecopy or electronic mail address specified by
it pursuant to notice given to Borrower and the Administrative Agent in
accordance with this Section 9.01; and

(iv) if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or its Administrative Questionnaire or in the Assignment and
Acceptance pursuant to which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic mail or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01. Each Loan Party and Lender hereunder agrees
to notify the Administrative Agent in writing promptly of any change to the
notice information provided above or in Schedule 2.01.

 

-101-



--------------------------------------------------------------------------------

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by Lenders hereto and shall survive the making by the Lenders of the Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. The provisions of Sections 2.15, 2.16,
2.17, 9.05 and 9.16 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.03. Binding Effect. Subject to Section 4.01, this Agreement shall
become effective when it shall have been executed by Borrower and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

SECTION 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with Section 9.04(b), (ii) by way of participation in accordance with
Section 9.04(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.04(f) (and any other attempted
assignment or transfer by Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.04(d)
and, to the extent expressly contemplated hereby, the other Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the credit facilities provided for herein by the Lead Arranger or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender, any Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, in the case

 

-102-



--------------------------------------------------------------------------------

of any assignment in respect of Revolving Loans and/or Revolving Credit
Commitments, or $1,000,000, in the case of any assignment in respect of Term
Loans and/or Term Commitments, unless each of the Administrative Agent and, so
long as no Default has occurred and is continuing, Borrower otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided, that
Approved Funds shall be aggregated for purposes of determining compliance with
such minimum assignment amount;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or Commitment assigned, except that this clause (ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided, that only one such fee shall be payable in connection
with simultaneous assignments to or by two or more Approved Funds.

(iv) assignments to Parent, Borrower, Subsidiaries of Borrower and Affiliates of
the Borrower (each such Affiliate, an “Affiliated Lender”) shall be permitted so
long as:

(1) the aggregate amount of the Term Loans assigned to the Affiliated Lenders,
Subsidiaries of Borrower, Parent and Borrower shall not exceed 5% of the
original principal amount of the Term Loans in the aggregate,

(2) the Affiliated Lenders shall not have access to information circulated
solely among Lenders and the Agents and shall not be permitted to attend Lender
meetings or conference calls (other than any such meetings or conference calls
at which Parent and/or Borrower is also in attendance),

(3) the Affiliated Lenders shall not be entitled to vote, in their capacities as
Lenders, except on matters requiring the consent of all Lenders or, if
applicable, all affected Lenders,

(4) if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Affiliated Lender shall
consent) to have the vote of any Affiliated Lender (in its capacity as Lender)
allocated pro rata to the consenting Lenders and non-consenting Lenders
otherwise entitled to vote, except that such Affiliated Lender (in its capacity
as Lender) may vote independently to the extent any such plan of reorganization
proposes to treat the Obligations held by such Affiliated Lender in a manner
that is less favorable and disproportionate to such Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliated Lenders; it being understood that each Affiliated Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender (solely in respect of the Loans and participations
therein and not in respect of any other claim or status such Affiliated Lender
may otherwise have), from time to time after any such case is commenced against
any Loan Party in the Administrative Agent’s discretion to take any action and
to execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the limited provisions of this paragraph; and

 

-103-



--------------------------------------------------------------------------------

(5) any Loans purchased by the Borrower shall be immediately be deemed retired
and cancelled, and any Loans purchased by any other Loan Party shall be
immediately transferred to the Borrower and immediately be deemed retired and
cancelled for all purposes hereunder and, for the avoidance of doubt, any such
Loan Party shall not receive any share of the pro rata payments that Lenders are
otherwise entitled to receive hereunder, including, without limitation, the
payments set forth in Section 2.13.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.04(c), from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 9.04(d).

(c) Register. The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, the Issuing Banks, and
Agents, and (i) the Commitment of, and principal amount (and related interest
amounts) of the Loans and LC Disbursements owing to and paid to, each Lender,
(ii) the amounts (including any principal and interest) owing to, and paid to,
each Revolving Lender with respect to (A) payments made by such Revolving Lender
pursuant to Section 2.06(e)(ii) and (B) participations in any Revolving Letters
of Credit, (iii) the amount of each Revolving LC Disbursement, and the amounts
(including any principal and interest) owing to, and paid to, each Issuing Bank
with respect to any Revolving LC Disbursements, and (iv) the amount of any other
Obligations owing to, and paid to, or for the account of, any Lender, any
Issuing Bank, or any Agent, pursuant to the terms hereof from time to time (the
“Register”). Except to the extent inconsistent with Section 2.07(d), the entries
in the Register shall be conclusive and Borrower, the Agents, the Issuing Bank,
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender, the Issuing Bank, and the Agents
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Issuing Bank and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. Upon the
reasonable request of the Borrower, the Administrative Agent shall provide a
copy of the current list of Lenders as set forth in the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, the Administrative Agent or the Issuing Bank sell
participations to any Person (other than a natural Person or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan

 

-104-



--------------------------------------------------------------------------------

Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 9.08(c)(i)-(vi), in each case, that
affect such Participant. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.06 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.19 as though it were
a Lender. Each Lender shall, acting for this purpose as an agent of Borrower,
maintain at one of its offices a register for the recordation of the names and
addresses of its Participants, and the amount and terms of its participations
including specifying any such Participant’s entitlement to payments of principal
and interest, and any payments made, with respect to each such participation;
provided that no Lender shall be required to disclose or share the information
contained in such register with Borrower or any other party, except as required
by applicable law.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.15, 2.16 and 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

(g) Representations and Warranties. By executing and delivering an Assignment
and Acceptance, each Lender assignor thereunder and each assignee thereunder
confirm to and agree with each other and the other parties thereto and hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Loan Party or the performance or observance by
any Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assigning Lender
represents and warrants that its name set forth in the Assignment and Acceptance
is its legal name, that it is the legal and beneficial owner of the interest or
interests being assigned by it thereunder and that such interest or interests
are free and clear of any adverse claim; (iv) to the extent applicable, such
assigning Lender attaches the Note or Notes (if any) held by such assignor and
requests that the Agent exchange such Note or Notes for a new Note or Notes
payable to the order of such assignee in an amount equal to the Commitments
assumed by such assignee pursuant to the Assignment and Acceptance or new Notes
payable to the order of such assignee in an amount equal to the Commitments
assumed by such assignee pursuant to the Assignment and Acceptance and such
assigning Lender in an amount equal to the Commitments retained by such
assigning Lender under this Agreement, respectively, as specified in the
Assignment and Acceptance, (v) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 3.06 and such other documents and information as it has
deemed appropriate to

 

-105-



--------------------------------------------------------------------------------

make its own credit analysis and decision to enter into such Assignment and
Acceptance; (vi) such assignee will, independently and without reliance upon any
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vii) such
assignee represents and warrants that its name set forth in the Assignment and
Acceptance is its legal name, (viii) such assignee confirms that it is an
Eligible Assignee; (ix) such assignee appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; (x) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or Issuing Bank, as the case may be and (xi) such
assignee attaches any U.S. Internal Revenue Service forms required under
Section 2.16 of this Agreement.

SECTION 9.05. Expenses; Indemnity.

(a) The Loan Parties agree, jointly and severally, to pay, upon demand, (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Lead Arranger, the Syndication Agent, Royal Bank of Canada
and its Affiliates, including the reasonable fees, charges and disbursements of
Shearman & Sterling LLP, counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers, or proposed
amendments, modifications or waivers, of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and the creation and perfection of the Liens on the Collateral,
(ii) all out-of-pocket expenses incurred by any Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out-of-pocket expenses
incurred by the Lead Arranger, the Syndication Agent, the Administrative Agent,
the Collateral Agent, the Issuing Banks or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement
(including its rights under this Section 9.05), the other Loan Documents or the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and, in connection
with any such enforcement or protection, the fees, charges and disbursements of
any other counsel for the Administrative Agent, the Collateral Agent, the Lead
Arranger, the Syndication Agent, the Issuing Banks or any Lender; provided,
however, that the Loan Parties shall not be obligated to pay for expenses
incurred by a Lender in connection with the assignment of Loans to an assignee
Lender (except pursuant to Section 2.20) or the sale of Loans to a participant
pursuant to Section 9.04.

(b) Each of the Loan Parties, jointly and severally, agrees to indemnify the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lead
Arranger, each Issuing Bank, each Lender, each Affiliate of any of the foregoing
Persons and each of their respective Related Parties (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related reasonable expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto or thereto of their respective obligations hereunder and
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby and thereby, (ii) the use of the proceeds of the Loans or
Letters of Credit (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, or
(iv) any

 

-106-



--------------------------------------------------------------------------------

actual or alleged presence or Release or threatened Release of Hazardous
Materials on, at, under or from any property or facility owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability or
Environmental Claim related in any way to Borrower or its Subsidiaries; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related reasonable expenses
(x) are finally judicially determined to have arisen by reason of the
Indemnitee’s or its directors’, officers’, employees’, affiliates’, advisors’,
agents’ or controlling persons’ gross negligence or willful misconduct,
(y) result from a material breach or breach in bad faith of the obligations of
such Indemnitee or its directors, officers, employees, affiliates, advisors,
agents or controlling persons hereunder or (z) result from any dispute solely
among Indemnitees.

(c) To the extent that the Loan Parties fail to promptly pay any amount to be
paid by them to any Agent, the Lead Arranger, Syndication Agent or any Issuing
Bank, under paragraph (a) or (b) of this Section 9.05, each Lender severally
agrees to pay to such Agent, Lead Arranger, Syndication Agent or Issuing Bank,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (other than syndication expenses); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the applicable Agent,
Syndication Agent, Lead Arranger or Issuing Bank in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the Aggregate Revolving Credit Exposure, outstanding Term Loans and
unused Commitments at the time.

(d) To the extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or its directors, officers, employees, affiliates,
advisors, agents or controlling persons as determined by a final and
nonappealable judgment of a court of competent jurisdiction

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of Loans and
LC Disbursements, the expiration of the Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of any Loan Party against any of and all the obligations
of such Loan Party now or hereafter existing under this Agreement and other Loan
Documents held by the Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. In connection with exercising its
rights pursuant to the previous sentence, a Lender may at any time use any of a
Loan Party’s credit balances with the Lender to purchase at the Lender’s
applicable spot rate of exchange any other currency or

 

-107-



--------------------------------------------------------------------------------

currencies which the Lender considers necessary to reduce or discharge any
amount due by any Loan Party to the Lender, and may apply that currency or those
currencies in or towards payment of those amounts. The rights of each Lender
under this Section 9.06 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have. Each Lender agrees promptly
to notify Borrower and the Administrative Agent after making any such setoff.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of either Agent, the Issuing Bank or any Lender in
exercising any power or right hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default regardless of whether an Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

(b) Subject to Sections 9.08(c), 9.08(d), 9.08(e) and 9.08(f), no amendment,
modification, termination or waiver of any provision of any Loan Document, or
consent to any departure by any Loan Party therefrom, shall in any event be
effective without the written concurrence of the Requisite Lenders.

(c) Subject to Section 9.08(e) and 9.08(f), without the written consent of each
Lender that would be directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Requisite Lenders), no amendment,
modification, termination, waiver or consent shall be effective if the effect
thereof would:

(i) extend the scheduled final maturity of any Loan or Note or the final
expiration of any Commitment;

(ii) waive, reduce or postpone any scheduled repayment pursuant to
Section 2.05(d);

(iii) [intentionally omitted];

(iv) reduce the rate of interest on any Loan or any Fee payable hereunder (other
than any Default Rate imposed pursuant to Section 2.08(c)), it being understood
that any amendment or modification to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (iv);

 

-108-



--------------------------------------------------------------------------------

(v) extend the time for payment of any interest, Fees or reimbursement of any LC
Disbursement;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of Section 9.08(b), this
Section 9.08(c), Section 9.08(d), Section 9.08(e) or 9.08(f) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which affect the protections to such additional extensions of
credit of the type provided to the Lenders on the Closing Date);

(viii) amend the definition of “Requisite Lenders,” “Requisite Class Lenders” or
“Commitment Percentage”; provided, with the consent of Requisite Lenders and the
Requisite Class Lenders of the applicable Class, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders,”
“Requisite Class Lenders” or “Commitment Percentage” on substantially the same
basis as the Revolving Credit Commitments, Revolving Loans, Term Commitments and
Term Loans, are included on the Closing Date;

(ix) release all or substantially all of the Collateral or the value of the
Guarantees under the Guarantee Agreement or a release of the guarantee of Parent
under the Guarantee Agreement, except as expressly provided in the Loan
Documents or subordinate the Liens under any Security Document, it being
understood that additional extensions of credit under this Agreement consented
to by the Requisite Lenders may be equally and ratably secured by the Collateral
with the then existing secured obligations under the Security Documents; or

(x) waive any condition set forth in Section 4.01.

(d) Subject to Section 9.08(e) and 9.08(f), no amendment, modification,
termination, waiver or consent with respect to any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall:

(i) increase any Revolving Credit Commitment of a Lender over the amount thereof
then in effect without the consent of such Lender; provided no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default shall constitute an increase in any Revolving
Credit Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision of this Agreement relating
to Revolving Letters of Credit without the written consent of each Issuing Bank;

(iii) amend, modify, terminate or waive any provision of Article VIII as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent;

(iv) amend, modify, terminate or waive any provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination to grant any consent thereunder without the written consent of
each Lender (or each Lender of such Class, as the case may be);

(v) amend, modify, terminate or waive (A) the manner of application of any
optional or mandatory prepayments as among or between Classes of Loans, (B) the
pro rata sharing of

 

-109-



--------------------------------------------------------------------------------

payments of Lenders under Section 2.13(c) or (d) or (C) the sharing of set-offs
under Section 2.19, in each case, without the written consent of the Requisite
Class Lenders of each Class that is being allocated a lesser prepayment or
payment, as the case may be, as a result thereof;

(vi) expressly amend, modify, supplement or waive any condition precedent in
Section 4.02 to any Revolving Credit Borrowing or issuance of a Revolving Letter
of Credit without the written consent of the Requisite Class Lenders with
respect to Revolving Credit Commitments; or

(vii) increase the maximum duration of Interest Periods hereunder without the
consent of each Revolving Lender and Term Lender;

(e) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement (other than as contemplated by
Section 9.08(d)(i), (v) and (vi) above), the consent of the Requisite Lenders or
majority Lenders of any Class, as applicable, is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained (such
Lender, a “Non-Consenting Lender”), then Borrower shall have the right, so long
as all Non-Consenting Lenders whose individual consent is required are treated
as described below, to replace each such Non-Consenting Lender or Lenders (or to
replace such Non-Consenting Lender or Lenders from the Class for which consent
is being sought) with one or more assignees which will become Lenders hereunder
(in accordance with and subject to the restrictions contained in Section 9.04)
approved by the Administrative Agent and, with respect to assignees that are
Revolving Lenders, the Issuing Bank (which approval in each case shall not be
unreasonably withheld) so long as at the time of such replacement, each such
assignee consents to the proposed change, waiver, discharge or termination;
provided, however, that no Non-Consenting Lender shall be obligated to make any
such assignment unless, (x) such assignment shall not conflict with any law or
any rule, regulation or order of any Governmental Authority and (y) such
assignee or Borrower shall pay to the affected Non-Consenting Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans, participations in LC
Disbursements, and all Fees owed with respect to, any Class of Loans with
respect to which such Non-Consenting Lender’s consent was requested but not
obtained.

(f) Any amendments, modifications or supplements to the amount, pricing or tenor
of the Revolving Credit facility shall only require the written consent of the
Requisite Class Lenders with respect to the Revolving Credit Commitments;
provided, that any amendment or modification that reduces pricing or extends the
tenor or increases the Commitments under the Revolving Credit Facility shall
require the consent of each Revolving Credit Lender directly affected thereby.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

-110-



--------------------------------------------------------------------------------

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents; provided that any letter agreement relating to the subject matter
hereof between Borrower and a Lender shall remain effective in accordance with
its terms. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other method of electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this

 

-111-



--------------------------------------------------------------------------------

Agreement shall affect any right that the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Lead Arranger, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against Borrower or its properties in the courts of
any jurisdiction.

(b) Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court referred to in paragraph (a) of this Section 9.15. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.16. Confidentiality. None of the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Lead Arranger or any Lender may disclose to
any Person any confidential, proprietary or non-public information of the Loan
Parties furnished to the Administrative Agent, the Collateral Agent, the Issuing
Banks, the Syndication Agent, the Lead Arranger or the Lenders by the Loan
Parties (such information being referred to collectively herein as the “Loan
Party Information”), except that each of the Administrative Agent, the
Collateral Agent, any Issuing Bank, the Syndication Agent, the Lead Arranger and
the Lenders may disclose Loan Party Information (i) to its and its affiliates’
employees, officers, directors, agents, accountants, attorneys and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Loan Party Information and
instructed to keep such Loan Party Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) to any pledgee referred to in Section 9.04(f) or any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (vii) to the extent such Loan
Party Information (A) is or becomes generally available to the public on a
nonconfidential basis other than as a result of a breach of this Section 9.16 by
the Administrative Agent, the Collateral Agent, the Issuing Banks, the
Syndication Agent, the Lead Arranger or such Lender, or (B) is or becomes
available to the Administrative Agent, the Collateral Agent, the Issuing Banks,
the Syndication Agent, the Lead Arranger or such Lender on a nonconfidential
basis from a source other than the Loan Parties and (viii) with the consent of
the Loan Parties. Nothing in this provision shall imply that any party has
waived any privilege it may have with respect to advice it has received.

SECTION 9.17. Royal Bank Direct Website Communications.

(a) Each Loan Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information material, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to

 

-112-



--------------------------------------------------------------------------------

satisfy any condition precedent to the effectiveness of this Agreement and/or
any borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to an electronic e-mail address specified
by the Administrative Agent to the Borrower. In addition, each Loan Party agrees
to continue to provide the Communications to the Administrative Agent in the
manner specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b) Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). Each Loan Party acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
 NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE LOAN PARTIES, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE LOAN PARTIES’ OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Loan
Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may
be sent to such
e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.18. Collateral Agent as Joint Creditor.

 

-113-



--------------------------------------------------------------------------------

(a) Each of the Loan Parties and each of the Lenders agree that the Collateral
Agent shall be the joint creditor (together with the relevant Lender) of each
and every obligation of the Loan Parties towards each of the Lenders under or in
connection with the Loan Documents, and that accordingly the Collateral Agent
will have its own independent right to demand performance by the Loan Parties of
those obligations. However, any discharge of any such obligation to the
Collateral Agent or the relevant Lender shall, to the same extent, discharge the
corresponding obligation owing to the other.

(b) Each Loan Party hereby appoints the Collateral Agent as its true and lawful
attorney-in-fact for the purpose of taking any action and executing any and all
documents and instruments that the Collateral Agent may deem necessary or
desirable to carry out the terms of the Loan Documents and accomplish the
purposes thereof and, without limiting the generality of the foregoing, each
Loan Party hereby acknowledges that the Collateral Agent shall have all powers
and remedies set forth in the Loan Documents. The foregoing grant of authority
is a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term hereof.

SECTION 9.19. USA PATRIOT Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies Loan Parties, which information
includes the name and address of each Loan Party and other information that will
allow the Lenders to identify such Loan Party in accordance with the USA PATRIOT
Act.

SECTION 9.20. Indenture Trustee. In the event that Royal Bank of Canada (“Royal
Bank”) or any of its Affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by any Loan Party, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Secured Obligation of such Loan Party
hereunder or under any other Loan Document by or on behalf of Royal Bank in its
capacity as the Administrative Agent or the Collateral Agent for the benefit of
any Lender under any Loan Document (other than Royal Bank or an Affiliate of
Royal Bank) and which is applied in accordance with the Loan Documents shall be
deemed to be exempt from the requirements of Section 311 of the Trust Indenture
Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

 

-114-